[exh101-tpcxcreditagreeme001.jpg]
EXHIBIT 10.1 Execution Version CREDIT AGREEMENT Dated as of August 18, 2020
among TUTOR PERINI CORPORATION, as the Borrower, THE SUBSIDIARIES OF THE
BORROWER IDENTIFIED HEREIN, as the Guarantors, BMO HARRIS BANK N.A., as
Administrative Agent and THE OTHER LENDERS PARTY HERETO GOLDMAN SACHS BANK USA,
BMO CAPITAL MARKETS CORP., DEUTSCHE BANK SECURITIES INC. and MANUFACTURERS AND
TRADERS TRUST COMPANY as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme002.jpg]
TABLE OF CONTENTS Page Article I. DEFINITIONS AND ACCOUNTING TERMS
............................................................................................
1 1.01 Defined Terms
.................................................................................................................................
1 1.02 Other Interpretive Provisions
........................................................................................................
60 1.03 Accounting Terms
.........................................................................................................................
61 1.04 Rounding
.......................................................................................................................................
61 1.05 Exchange Rates; Currency Equivalents
.........................................................................................
6 2 1.06 Additional Alternative Currencies
.................................................................................................
62 1.07 Change of Currency
......................................................................................................................
62 1.08 Times of Day; Rates
......................................................................................................................
63 1.09 Letter of Credit Amounts
..............................................................................................................
63 1.10 Divisions
.......................................................................................................................................
63 1.11 Certain Calculations and Tests
......................................................................................................
63 Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
........................................................................... 64
2.01 The Loans
......................................................................................................................................
64 2.02 Borrowings, Conversions and Continuations of Loans
................................................................. 64 2.03
Letters of Credit
............................................................................................................................
66 2.04 Swing Line Loans
.........................................................................................................................
73 2.05 Prepayments
..................................................................................................................................
75 2.06 Termination or Reduction of Commitments
..................................................................................
78 2.07 Repayment of Loans
......................................................................................................................
79 2.08 Interest
...........................................................................................................................................
79 2.09 Fees
...............................................................................................................................................
80 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate ......................... 80 2.11 Evidence of Debt
...........................................................................................................................
81 2.12 Payments Generally; Administrative Agent’s Clawback
.............................................................. 81 2.13 Sharing
of Payments by Lenders
...................................................................................................
82 2.14 [Reserved]
.....................................................................................................................................
83 2.15 Cash Collateral
..............................................................................................................................
83 i



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme003.jpg]
TABLE OF CONTENTS (continued) Page 2.16 Defaulting Lenders
........................................................................................................................
84 2.17 Incremental Facilities
....................................................................................................................
86 2.18 Refinancing Facilities
....................................................................................................................
89 2.19 Benchmark Replacement.
..............................................................................................................
90 Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
............................................................................. 91
3.01 Taxes
.............................................................................................................................................
91 3.02 Illegality
........................................................................................................................................
94 3.03 Inability to Determine
Rates..........................................................................................................
94 3.04 Increased Costs; Capital Requirements
.........................................................................................
95 3.05 Compensation for Losses
..............................................................................................................
96 3.06 Mitigation Obligations; Replacement of Lenders
......................................................................... 96
3.07 Survival
.........................................................................................................................................
97 Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
.................................................................... 97 4.01
Conditions of Initial Credit Extension
...........................................................................................
97 4.02 Conditions to All Credit Extensions
..............................................................................................
99 Article V. REPRESENTATIONS AND WARRANTIES
...........................................................................................
99 5.01 Existence, Qualification and Power
..............................................................................................
99 5.02 Authorization; No Contravention
................................................................................................
100 5.03 Governmental Authorization; Other Consents
............................................................................ 100
5.04 Binding Effect
.............................................................................................................................
100 5.05 Financial Statements; No Material Adverse Effect
..................................................................... 100 5.06
Litigation
.....................................................................................................................................
100 5.07 No Default
...................................................................................................................................
101 5.08 Ownership of Property
................................................................................................................
101 5.09 Environmental Compliance
.........................................................................................................
101 5.10 Insurance
.....................................................................................................................................
101 5.11 Taxes
...........................................................................................................................................
101 5.12 ERISA Compliance
.....................................................................................................................
101 ii



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme004.jpg]
TABLE OF CONTENTS (continued) Page 5.13 Subsidiaries
.................................................................................................................................
101 5.14 Margin Regulations; Investment Company Act
.......................................................................... 101
5.15 Disclosure
....................................................................................................................................
102 5.16 Compliance with Laws
................................................................................................................
102 5.17 Intellectual Property; Licenses, Etc
.............................................................................................
102 5.18 Solvency
......................................................................................................................................
102 5.19 Perfection of Security Interests in the Collateral
......................................................................... 102
5.20 Business Locations; Taxpayer Identification Number
................................................................ 102 5.21 Labor
Matters
..............................................................................................................................
102 5.22 Use of Proceeds
...........................................................................................................................
102 5.23 OFAC
..........................................................................................................................................
102 5.24 Anti-Corruption Laws and Sanctions
..........................................................................................
103 5.25 Beneficial Ownership Certification
.............................................................................................
103 Article VI. AFFIRMATIVE COVENANTS
.............................................................................................................
103 6.01 Financial Statements
...................................................................................................................
103 6.02 Certificates; Other Information
...................................................................................................
104 6.03 Notices
........................................................................................................................................
105 6.04 Payment of Obligations
...............................................................................................................
106 6.05 Preservation of Existence, Etc
.....................................................................................................
106 6.06 Maintenance of Properties
...........................................................................................................
106 6.07 Maintenance of Insurance
...........................................................................................................
106 6.08 Compliance with Laws
................................................................................................................
107 6.09 Books and Records
......................................................................................................................
107 6.10 Inspection Rights
.........................................................................................................................
107 6.11 Use of Proceeds
...........................................................................................................................
107 6.12 Additional Subsidiaries
...............................................................................................................
107 6.13 Information Regarding Collateral
...............................................................................................
108 6.14 Pledged Property
.........................................................................................................................
108 iii



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme005.jpg]
TABLE OF CONTENTS (continued) Page 6.15 Designation of Subsidiaries
.........................................................................................................
108 6.16 Convertible Notes
........................................................................................................................
109 6.17 Credit Ratings
..............................................................................................................................
109 6.18 Lender Calls
................................................................................................................................
109 6.19 Post-Closing Matters
...................................................................................................................
109 Article VII. NEGATIVE COVENANTS
..................................................................................................................
110 7.01 Liens
............................................................................................................................................
110 7.02 [Reserved]
...................................................................................................................................
110 7.03 Indebtedness
................................................................................................................................
110 7.04 Fundamental Changes
.................................................................................................................
115 7.05 Asset Dispositions
.......................................................................................................................
116 7.06 Restricted Payments
....................................................................................................................
117 7.07 Change in Nature of Business
.....................................................................................................
120 7.08 Transactions with Affiliates
........................................................................................................
120 7.09 [Reserved]
...................................................................................................................................
123 7.10 Use of Proceeds
...........................................................................................................................
123 7.11 Financial Covenant
......................................................................................................................
123 7.12 Negative Pledge
..........................................................................................................................
123 7.13 Amendments to Junior Indebtedness
...........................................................................................
123 Article VIII. EVENTS OF DEFAULT AND REMEDIES
.......................................................................................
123 8.01 Events of Default
.........................................................................................................................
123 8.02 Remedies Upon Event of Default
................................................................................................
125 8.03 Application of Funds
...................................................................................................................
126 Article IX. ADMINISTRATIVE AGENT
................................................................................................................
127 9.01 Appointment and
Authority.........................................................................................................
127 9.02 Rights as a Lender
.......................................................................................................................
127 9.03 Exculpatory Provisions
...............................................................................................................
127 9.04 Reliance by Administrative Agent
..............................................................................................
128 iv



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme006.jpg]
TABLE OF CONTENTS (continued) Page 9.05 Delegation of Duties
....................................................................................................................
128 9.06 Resignation of Administrative Agent
..........................................................................................
1 2 9 9.07 Non-Reliance on Administrative Agent and Other Lenders
........................................................ 130 9.08 No Other
Duties, Etc
...................................................................................................................
130 9.09 Administrative Agent May File Proofs of Claim; Credit Bidding
............................................... 130 9.10 Collateral and Guaranty
Matters
.................................................................................................
131 9.11 Secured Cash Management Agreements and Secured Hedge Agreements
................................. 132 Article X. GUARANTY
............................................................................................................................................
132 10.01 The Guaranty
...............................................................................................................................
132 10.02 Obligations Unconditional
..........................................................................................................
132 10.03 Reinstatement
..............................................................................................................................
133 10.04 Certain Additional Waivers
.........................................................................................................
133 10.05 Remedies
.....................................................................................................................................
133 10.06 Rights of Contribution
.................................................................................................................
134 10.07 Condition of Borrower
................................................................................................................
134 10.08 Keepwell
.....................................................................................................................................
134 Article XI. MISCELLANEOUS
................................................................................................................................
134 11.01 Amendments, Etc
........................................................................................................................
134 11.02 Notices; Effectiveness; Electronic
Communications...................................................................
136 11.03 No Waiver; Cumulative Remedies; Enforcement
....................................................................... 138
11.04 Expenses; Indemnity; and Damage Waiver
................................................................................
139 11.05 Payments Set Aside
.....................................................................................................................
140 11.06 Successors and Assigns
...............................................................................................................
141 11.07 Treatment of Certain Information; Confidentiality
..................................................................... 144 11.08
Right of Setoff
.............................................................................................................................
145 11.09 Interest Rate Limitation
...............................................................................................................
145 11.10 Counterparts; Integration; Effectiveness
.....................................................................................
1 4 5 11.11 Survival of Representations and Warranties
...............................................................................
146 v



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme007.jpg]
TABLE OF CONTENTS (continued) Page 11.12 Severability
.................................................................................................................................
146 11.13 Replacement of Lenders
..............................................................................................................
146 11.14 Governing Law; Jurisdiction; Etc
................................................................................................
147 11.15 WAIVER OF JURY TRIAL
.......................................................................................................
148 11.16 No Advisory or Fiduciary Responsibility
....................................................................................
148 11.17 Electronic Execution of Assignments and Certain Other Documents
......................................... 148 11.18 USA PATRIOT Act Notice
.........................................................................................................
148 11.19 Independence of
Covenants.........................................................................................................
149 11.20 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions ............................ 149 11.21 Certain ERISA Matters
...............................................................................................................
149 11.22 Acknowledgement Regarding Any Supported QFCs
.................................................................. 150 vi



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme008.jpg]
SCHEDULES 1.01 Excluded Property 2.01 Commitments and Applicable Percentage 5.06
Existing Litigation 5.08 Material Real Estate Assets 5.09 Environmental Matters
5.13 Subsidiaries 5.17 IP Rights 5.20 Location of Chief Executive Office,
Taxpayer Identification Number, Etc. 6.19 Post-Closing Obligations 11.02
Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A
Committed Loan Notice B Swing Line Loan Notice C-1 Term Note C-2 Revolving
Credit Note D Compliance Certificate E Assignment and Assumption F Joinder
Agreement G Security Agreement H-1 - H-4 United States Tax Compliance
Certificates vii



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme009.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) is entered into as of
August 18, 2020, among TUTOR PERINI CORPORATION, a Massachusetts corporation
(the “Borrower”), the Guarantors defined herein from time to time party hereto,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BMO HARRIS BANK N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. RECITALS: WHEREAS, capitalized terms used in
these Recitals shall have the respective meanings set forth for such terms in
Section 1.01 hereof; WHEREAS, the Borrower has requested that the Lenders
establish a $175,000,000 revolving credit facility and a $425,000,000 term loan
facility in favor of the Borrower; and WHEREAS, subject to the terms and
conditions of this Agreement, the Lenders, the L/C Issuer and the Swing Line
Lender, to the extent of their respective Commitments as defined herein, are
willing severally to establish the requested revolving credit facility
(including a letter of credit sub-facility and swing line sub-facility) and the
requested term loan facility in favor of the Borrower. NOW, THEREFORE, in
consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows: ARTICLE I. DEFINITIONS
AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below: “2017 Indenture” means
that certain Indenture dated April 20, 2017 among the Borrower, certain
subsidiaries of the Borrower, as guarantors, and Wilmington Trust, National
Association, as Trustee (as in effect on the Closing Date, and as may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with Section 7.12). “2017 Senior Notes” means the $500,000,000
aggregate principal amount of 6.875% Senior Notes due 2025 issued pursuant to
the 2017 Indenture. “Acquired Indebtedness” means Indebtedness (1) of a Person
or any of its Subsidiaries existing at the time such Person becomes a Restricted
Subsidiary, (2) assumed in connection with the acquisition of assets from such
Person, in each case not incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (3) of a Person at the
time such Person merges or amalgamates with or into or consolidates or otherwise
combines with the Borrower or any Restricted Subsidiary. Acquired Indebtedness
shall be deemed to have been incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of assets and, with respect to clause (3) of
the preceding sentence, on the date of the relevant merger, consolidation,
amalgamation or other combination. “Acquisition”, by any Person, means the
acquisition by such Person, in a single transaction or in a series of related
transactions, of either (a) all or any substantial portion of the property of,
or a line of business or division of, another Person or (b) at least a majority
of the Voting Stock of another Person (other than a Joint Venture), in each case
whether or not involving a merger or consolidation with such other Person.
“Additional Debt” means debt in respect of one or more series of senior
unsecured notes, senior secured pari passu first Lien or junior Lien notes or
subordinated notes (in each case issued in a public offering, Rule 144A or other
private placement in lieu of the foregoing (and any Registered Equivalent Notes
issued in exchange therefor)), pari



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme010.jpg]
passu first Lien, junior Lien or unsecured loans or secured or unsecured
mezzanine Indebtedness, in each case issued, incurred or guaranteed by the
Borrower or any Restricted Subsidiary after the Closing Date that: (i) except in
the case of Extendable Bridge Loans, (A) in the case of debt incurred on a pari
passu basis with the Obligations, does not mature on or prior to the Latest
Maturity Date in effect as of the time such Additional Debt is incurred or (B)
in the case of debt incurred on a junior Lien basis or unsecured, does not
mature on or prior to the date that is 91 days after the Latest Maturity Date in
effect as of the time such Additional Debt is incurred; (ii) except in the case
of Extendable Bridge Loans with respect to their stated maturity date, (A) in
the case of debt incurred on a pari passu basis with the Obligations, has a
Weighted Average Life to Maturity equal to or longer than the remaining Weighted
Average Life to Maturity of the then existing Term Loans (without giving effect
to nominal amortization for periods where amortization has been eliminated as a
result of a prepayment of the applicable Term Loans) or (B) in the case of debt
incurred on a junior Lien basis or unsecured, has a Weighted Average Life to
Maturity equal to or longer than the remaining Weighted Average Life to Maturity
of the then existing Term Loans, plus 91 days; (iii) has affirmative and
negative covenants (but not financial maintenance covenants) and events of
default (other than, for the avoidance of doubt, maturity, fees, discounts,
interest rate, redemption terms and redemption premiums) which, if not
consistent with the terms of the Loans, shall not be materially more restrictive
to the Loan Parties when taken as a whole (as reasonably determined by the
Borrower) than the terms of the Loans; (iv) does not have financial maintenance
covenants more restrictive than, or in addition to, the covenant set forth in
Section 7.11 unless (I) the Loans have the benefit of such financial maintenance
covenant on the same terms, (II) the Loans have in the future been provided with
the benefit of a financial maintenance covenant, in which case such Additional
Debt incurred after such future date may be provided with the benefit of the
same financial maintenance covenant on the same or looser terms, or (III) such
financial maintenance covenant only applies after the Latest Maturity Date with
respect to the Loans in effect as of the time such Additional Debt, as
applicable, is incurred; (v) the obligations in respect thereof shall not be
secured by Liens on the assets of the Borrower and the Restricted Subsidiaries,
other than assets constituting Collateral; (vi) no Restricted Subsidiary is a
borrower or a guarantor with respect to such Indebtedness unless such Restricted
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed or borrowed, as applicable, the Obligations; (vii) if
such Additional Debt is secured, all security therefor shall be granted pursuant
to documentation that is consistent in all material respects with the Collateral
Documents and (A) if secured on a pari passu basis with the Obligations, the
representative for such Additional Debt shall enter into a pari passu
intercreditor agreement (reasonably satisfactory to the Administrative Agent)
with the Administrative Agent or (B) if secured on a junior basis to the
Obligations, a representative acting on behalf of the holders of such Additional
Debt shall have become party to a second Lien intercreditor agreement or
subordination agreement reasonably satisfactory to the Administrative Agent; and
(viii) subject to Section 1.11 with respect to any Additional Debt being
incurred in connection with a Limited Condition Acquisition, the aggregate
principal amount of all Additional Debt at the time of issuance or incurrence
shall not exceed the Maximum Additional Debt Amount at such time.
“Administrative Agent” means BMO Harris Bank N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or
such other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme011.jpg]
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution. “Affiliate” of any specified Person means any
other Person, directly or indirectly, controlling or controlled by or under
direct or indirect common Control with such specified Person. “Aggregate
Commitments” means the Commitments of all the Lenders. “Agreement” has the
meaning specified in the introductory paragraph hereto. “Alternative Currency”
means each of Euro, Sterling, Yen, and each other currency (other than Dollars)
that is approved in accordance with Section 1.06. “Alternative Currency
Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Alternative Currency as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars. “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Percentage” means,
(a) in respect of the Term Facility, with respect to any Term Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term
Facility represented by (i) on or prior to the date of funding of any Term Loans
pursuant to a Term Commitment of a Term Lender, such Term Lender’s Term
Commitment at such time, subject to adjustment as provided in Section 2.16, and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time, and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16. If the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme012.jpg]
“Applicable Rate” means: (i) in respect of the Revolving Credit Facility, the
following percentages per annum, based upon the First Lien Net Leverage Ratio as
set forth below: Applicable Rate for Revolving Credit Facility Eurodollar Rate /
Letter of Credit Fees (other Performance Pricing than Performance Letters of
Base Commitment Tier Letters of Credit) Credit Rate Fee First Lien Net Leverage
Ratio 1 Greater than 1.25 to 1.00 4.75% 4.75% 3.75% 0.35% 2 Less than or equal
to 1.25 to 1.00 but greater than 1.00 to 1.00 4.50% 4.50% 3.50% 0.30% 3 Less
than or equal to 1.00 to 1.00 4.25% 4.25% 3.25% 0.25% (ii) in respect of the
Term Facility, (a) for Eurodollar Rate Loans, 4.75% and (b) for Base Rate Loans,
3.75%; provided that if the Total Net Leverage Ratio shall be less than or equal
to 2.00 to 1.00, the Applicable Rate in respect of the Term Facility shall be
4.50% for Eurodollar Rate Loans and 3.50% for Base Rate Loans; and (iii) with
respect to Incremental Facilities, Other Term Loans, Other Revolving Loans,
Other Revolving Commitments, the rate per annum specified in the amendment
establishing such Incremental Facilities, Other Term Loans, Other Revolving
Loans or Other Revolving Commitments. Any increase or decrease in the Applicable
Rate in respect of the Revolving Credit Facility resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then upon the request
of the Required Revolving Lenders, the highest Pricing Tier (Pricing Tier 1)
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for the period from the Closing Date
through and including the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the period
of four consecutive fiscal quarters ending September 30, 2020 shall be Pricing
Tier 1. Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b). “Applicable Revolving Credit Percentage” means
with respect to any Revolving Credit Lender at any time, such Revolving Credit
Lender’s Applicable Percentage in respect of the Revolving Credit Facility at
such time. “Applicable Time” means, with respect to any borrowings and payments
in any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment. “Appropriate Lender” means, at any time, (a) with respect to the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme013.jpg]
the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Foreign Bank” has the meaning set forth in clause (12) of the
definition of “Cash Equivalents”. “Approved Fund” means any Fund that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means each of Goldman Sachs Bank USA, BMO Capital Markets Corp.,
Deutsche Bank Securities Inc. and Manufacturers and Traders Trust Company, each
in its respective capacity as a joint lead arranger and joint bookrunner. “Asset
Disposition” means: (i) the voluntary sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Leaseback
Transaction) of the Borrower (other than Equity Interests of the Borrower) or
any of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”) including, but not limited to, any Securitization Transaction or
Receivables Facility; or (ii) the issuance or sale of Equity Interests of any
Restricted Subsidiary (other than preferred stock or Disqualified Stock of
Restricted Subsidiaries issued in compliance with Section 7.03 hereof or
directors’ qualifying shares and shares issued to foreign nationals as required
under applicable law), whether in a single transaction or a series of related
transactions; in each case, other than: (a) a disposition by a Loan Party to
another Loan Party; (b) a disposition of cash, Cash Equivalents or Investment
Grade Securities; (c) a disposition of inventory or other assets (including
Settlement Assets) in the ordinary course of business or consistent with past
practice or held for sale or no longer used in the ordinary course of business;
(d) a disposition of obsolete, worn out, uneconomic, damaged or surplus
property, equipment or other assets or property, equipment or other assets that
are no longer economically practical or commercially desirable to maintain or
used or useful in the business of the Borrower and its Restricted Subsidiaries,
whether now or hereafter owned or leased or acquired in connection with an
acquisition or used or useful in the conduct of the business of the Borrower and
its Restricted Subsidiaries (including by ceasing to enforce, allowing the
lapse, abandonment or invalidation of or discontinuing the use or maintenance of
or putting into the public domain any intellectual property that is, in the
reasonable judgment of the Borrower or the Restricted Subsidiaries, no longer
used or useful, or economically practicable to maintain, or in respect of which
the Borrower or any Restricted Subsidiary determines in its reasonable business
judgment that such action or inaction is desirable); (e) transactions permitted
under Section 7.04 hereof or a transaction that constitutes a Change of Control;
(f) Equity Offerings by a Restricted Subsidiary to the Borrower or to another
Restricted Subsidiary or as part of or pursuant to an equity incentive or
compensation plan approved by the Board of Directors; (g) any dispositions of
Equity Interests, properties or assets in a single transaction or series of
related transactions with a fair market value (as determined in good faith by
the Borrower) of less than $25,000,000; provided, that dispositions under this
clause (g) may not exceed $50,000,000 in any calendar year;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme014.jpg]
(h) any Restricted Payment that is permitted to be made, and is made, under
Section 7.06 and the making of any Permitted Payment or Permitted Investment or,
solely for purposes of Section 7.05(a)(iii), asset sales, the proceeds of which
are used to make such Restricted Payments or Permitted Investments; (i)
dispositions in connection with Permitted Liens; (j) dispositions of receivables
in connection with the compromise, settlement or collection thereof in the
ordinary course of business or consistent with past practice or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements; (k)
conveyances, sales, transfers, licenses or sub-licenses or other dispositions of
intellectual property, software or other general intangibles and licenses,
sub-licenses, leases or subleases of other property, in each case, in the
ordinary course of business or consistent with past practice or pursuant to a
research or development agreement in which the counterparty to such agreement
receives a license in the intellectual property or software that results from
such agreement; (l) the lease, assignment or sub-lease of any real or personal
property in the ordinary course of business; (m) foreclosure, condemnation or
any similar action with respect to any property or other assets; (n) the sale or
discount (with or without recourse, and on customary or commercially reasonable
terms and for credit management purposes) of accounts receivable or notes
receivable arising in the ordinary course of business or consistent with past
practice, or the conversion or exchange of accounts receivable for notes
receivable; (o) any disposition of Equity Interests, Indebtedness or other
securities of an Unrestricted Subsidiary or an Insignificant Subsidiary; (p) any
disposition of Equity Interests of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition; (q) (i) dispositions of property to the
extent that such property is exchanged for credit against the purchase price of
similar replacement property that is promptly purchased, (ii) dispositions of
property to the extent that the proceeds of such disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased), and (iii) to the extent allowable
under Section 1031 of the Code, any exchange of like property (excluding any
boot thereon) for use in a Similar Business; (r) any disposition of
Securitization Assets or Receivables Assets, or participations therein, in
connection with any Securitization Transaction or Receivables Facility, or the
disposition of an account receivable in connection with the collection or
compromise thereof on market terms (as determined in good faith by the Borrower)
and in the ordinary course of business or consistent with past practice; (s) any
financing transaction with respect to property constructed, acquired, replaced,
repaired or improved (including any reconstruction, refurbishment, renovation
and/or development of real property) by the Borrower or any Restricted
Subsidiary after the Closing Date, including Sale and Leaseback Transactions and
asset securitizations, permitted by this Agreement; (t) dispositions of
Investments in Joint Ventures or similar entities to the extent required by, or
made pursuant to customary buy/sell arrangements between, the parties to such
Joint Venture set forth in joint venture arrangements and similar binding
arrangements;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme015.jpg]
(u) any surrender or waiver of contractual rights or the settlement, release,
surrender or waiver of contractual, tort, litigation or other claims of any
kind; (v) the unwinding of any services under Cash Management Agreements or Swap
Obligations; and (w) dispositions of non-core assets. In the event that a
transaction (or any portion thereof) meets the criteria of a permitted Asset
Disposition and would also be a Permitted Investment or an Investment permitted
under Section 7.06, the Borrower, in its sole discretion, will be entitled to
divide and classify such transaction (or a portion thereof) as an Asset
Disposition and/or one or more of the types of Permitted Investments or
Investments permitted under Section 7.06. “Assignee Group” means two or more
Eligible Assignees that are Affiliates of one another or two or more Approved
Funds managed by the same investment advisor. “Assignment and Assumption” means
an assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 11.06(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit
E, or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent binding such Eligible
Assignee as a “Lender” hereunder. “ASU” has the meaning set forth in Section
1.03(d). “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended December
31, 2019, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto. “Auto-Extension Letter of Credit” has
the meaning set forth in Section 2.03(b)(iii). “Availability Period” means, in
respect of the Revolving Credit Facility, the period from and including the
Closing Date to the earliest of (a) the Maturity Date for the Revolving Credit
Facility, (b) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02. “Available Amount” means, as of any date, an amount, not less than zero,
determined on a cumulative basis, equal to the sum, without duplication, of: (i)
the greater of (a) $55,000,000 and (b) 15% of LTM EBITDA; (ii) 50% of
Consolidated Net Income for the period (treated as one accounting period) from
the first day of the fiscal quarter in which the Closing Date occurs to the end
of the most recent fiscal quarter ending prior to the date of such Restricted
Payment for which internal consolidated financial statements of the Borrower are
available (or, in the case such Consolidated Net Income is a deficit, minus 100%
of such deficit); (iii) 100% of the aggregate cash, and the fair market value of
property or assets or marketable securities, received by the Borrower from the
issue or sale of its Equity Interests or as the result of a merger or
consolidation with another Person subsequent to the Closing Date or otherwise
contributed to the equity (in each case other than through the issuance of
Disqualified Stock or Designated Preferred Stock) of the Borrower subsequent to
the Closing Date (other than (x) Net Cash Proceeds or property or assets or
marketable securities received from an issuance or sale of such Equity Interests
to a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Borrower or any Subsidiary of the Borrower for the benefit of
its employees to the extent funded by the Borrower or any Restricted Subsidiary,
(y) cash



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme016.jpg]
or property or assets or marketable securities to the extent that any Restricted
Payment has been made from such proceeds in reliance on Section 7.06(b)(vi) and
(z) Excluded Contributions), in each case, to the extent not previously applied
for a purpose other than use in the Available Amount; (iv) 100% of the aggregate
Net Cash Proceeds, and the fair market value of property or assets or marketable
securities, received by the Borrower or any Restricted Subsidiary from the
issuance or sale (other than to the Borrower or a Restricted Subsidiary of the
Borrower or an employee stock ownership plan or trust established by the
Borrower or any Subsidiary of the Borrower for the benefit of their employees to
the extent funded by the Borrower or any Restricted Subsidiary) by the Borrower
or any Restricted Subsidiary subsequent to the Closing Date of any Indebtedness,
Disqualified Stock or Designated Preferred Stock that has been converted into or
exchanged for Equity Interests of the Borrower (other than Disqualified Stock or
Designated Preferred Stock) plus, without duplication, the amount of any cash,
and the fair market value of property or assets or marketable securities,
received by the Borrower or any Restricted Subsidiary upon such conversion or
exchange; (v) 100% of the aggregate amount received in cash and the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property received by means of: (i) the sale or other disposition (other
than to the Borrower or a Restricted Subsidiary) of Restricted Investments made
by the Borrower or its Restricted Subsidiaries and repurchases and redemptions
of such Restricted Investments from the Borrower or its Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, which
constitute Restricted Investments by the Borrower or its Restricted
Subsidiaries, in each case after the Closing Date; or (ii) the sale (other than
to the Borrower or a Restricted Subsidiary) of the stock of an Unrestricted
Subsidiary or a distribution from an entity that is not the Borrower or a
Restricted Subsidiary (other than to the extent of the amount of the Investment
that constituted a Permitted Investment and will increase the amount available
under the applicable clause of the definition of “Permitted Investment”) or a
dividend from an entity that is not the Borrower or a Restricted Subsidiary
after the Closing Date; (vi) in the case of the redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary or the merger, amalgamation or
consolidation of an Unrestricted Subsidiary into the Borrower or a Restricted
Subsidiary or the transfer of all or substantially all of the assets of an
Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary after the
Closing Date, the fair market value of the Investment in such Unrestricted
Subsidiary (or the assets transferred), as determined in good faith by the
Borrower at the time of the redesignation of such Unrestricted Subsidiary as a
Restricted Subsidiary or at the time of such merger, amalgamation or
consolidation or transfer of assets (after taking into consideration any
Indebtedness associated with the Unrestricted Subsidiary so designated or
merged, amalgamated or consolidated or Indebtedness associated with the assets
so transferred), other than to the extent of the amount of the Investment that
constituted a Permitted Investment; and (vii) any Declined Proceeds; minus
(viii) the use of such Available Amount since the Closing Date. “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable
Resolution Authority in respect of any liability of an Affected Financial
Institution. “Bail-In Legislation” means, (a) with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law,
regulation rule or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings). “Base
Rate” means for any day a fluctuating rate per annum equal to the highest of (a)
the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by the



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme017.jpg]
Administrative Agent as its “prime rate” and (c) the Eurodollar Rate determined
on a daily basis for an Interest Period of one (1) month plus 1.00%; provided
that, if the Base Rate as so determined with respect to the Term Facility would
be less than 0.00%, the Base Rate will be deemed to be 0.00% for the purposes of
the Term Facility. The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change. “Base Rate Loan” means a Loan that bears
interest based on the Base Rate. “Benchmark Replacement” means the sum of: (a)
the alternate benchmark rate (which may include Term SOFR) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the Eurodollar Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined with respect to the (x) Term
Facility would be less than 1.00%, the Benchmark Replacement will be deemed to
be 1.00% for the purposes of the Term Facility and (y) Revolving Credit Facility
would be less than 0.75%, the Benchmark Replacement will be deemed to be 0.75%
for the purposes of the Revolving Credit Facility. “Benchmark Replacement
Adjustment” means, with respect to any replacement of the Eurodollar Rate with
an Unadjusted Benchmark Replacement for each applicable Interest Period, the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
Eurodollar Rate with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurodollar Rate
with the applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time. “Benchmark Replacement Conforming
Changes” means, with respect to any Benchmark Replacement, any technical,
administrative or operational changes (including changes to the definition of
“Base Rate,” the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement). “Benchmark Replacement
Date” means the earlier to occur of the following events with respect to the
Eurodollar Rate: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event”, the later of (a) the date of the public statement
or publication of information referenced therein, and (b) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or (2) in the case of clause (3) of the definition
of “Benchmark Transition Event”, the date of the public statement or publication
of information referenced therein. “Benchmark Transition Event” means the
occurrence of one or more of the following events with respect to the Eurodollar
Rate:



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme018.jpg]
(1) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of LIBOR has ceased or will cease to
provide the Eurodollar Rate permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate; or (3) a public statement or
publication of information by the regulatory supervisor for the administrator of
the Eurodollar Rate announcing that the Eurodollar Rate is no longer
representative. “Benchmark Transition Start Date” means (a) in the case of a
Benchmark Transition Event, the earlier of (i) the applicable Benchmark
Replacement Date and (ii) if such Benchmark Transition Event is a public
statement or publication of information of a prospective event, the 90th day
prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required Lenders, as
applicable, by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders. “Benchmark Unavailability
Period” means, if a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred with respect to the Eurodollar Rate and solely to
the extent that the Eurodollar Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder in accordance with
Section 2.19 and (y) ending at the time that a Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder pursuant to Section
2.19. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Benefit
Arrangement” means an employee benefit plan within the meaning of Section 3(3)
of ERISA which is not a Pension Plan or a Multiemployer Plan and which is
maintained or otherwise contributed to by the Borrower or any ERISA Affiliate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” means (a) in the case of a Person that is a limited
partnership, the general partner or any committee authorized to act therefor,
(b) in the case of a Person that is a corporation, the board of directors of
such Person or any committee authorized to act therefor, (c) in the case of a
Person that is a limited liability company, the board of managers or members of
such Person or such Person’s manager or any committee authorized to act
therefor, and (d) in the case of any other Person, the board of directors,
management committee or similar governing body or any authorized committee
thereof responsible for the management of the business and affairs of such
Person. “Borrower” has the meaning specified in the introductory paragraph
hereto. “Borrower Materials” has the meaning specified in Section 6.02.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme019.jpg]
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require. “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the Laws of, or are in fact closed in, the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day. “Business Successor” means
(a) any former Subsidiary of the Borrower and (b) any Person that, after the
Closing Date, has acquired, merged or consolidated with a Subsidiary of the
Borrower (that results in such Subsidiary ceasing to be a Subsidiary of the
Borrower), or acquired (in one transaction or a series of transactions) all or
substantially all of the property and assets or business of a Subsidiary or
assets constituting a business unit, line of business or division of a
Subsidiary of the Borrower. “Capitalized Lease Obligations” means an obligation
that is required to be classified and accounted for as a capitalized lease for
financial reporting purposes on the basis of GAAP. The amount of Indebtedness
represented by such obligation will be the capitalized amount of such obligation
at the time any determination thereof is to be made as determined on the basis
of GAAP, and the Stated Maturity thereof will be the date of the last payment of
rent or any other amount due under such lease prior to the first date such lease
may be terminated without penalty. “Captive Insurance Company” means a
Subsidiary of the Borrower created solely for providing self- insurance for the
Borrower and its Subsidiaries and the Permitted Insured and engaging in no other
activities other than activities ancillary thereto and necessary for the
maintenance of corporate existence. “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or Swing Line Lender (as applicable) and the Revolving
Credit Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, or obligations of Revolving Credit Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the L/C Issuer or
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means: (1) (a) Dollars, Canadian dollars, Euro or Sterling;
or (b) any other foreign currency held by the Borrower and the Restricted
Subsidiaries in the ordinary course of business; (2) securities issued or
directly and fully Guaranteed or insured by the United States, Canadian or Swiss
governments, a member state of the European Union or, in each case, any agency
or instrumentality thereof (provided that the full faith and credit of such
country or such member state is pledged in support thereof), having maturities
of not more than two years from the date of acquisition; (3) certificates of
deposit, time deposits, eurodollar time deposits, overnight bank deposits or
bankers’ acceptances having maturities of not more than one year from the date
of acquisition thereof issued by any lender or by any bank or trust company (a)
whose commercial paper is rated at least “A-2” or the equivalent thereof by S&P
or at least “P-2” or the equivalent thereof by Moody’s (or if at the time
neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization) or (b) (in the event that
the bank or trust company does not have commercial paper which is rated) having
combined capital and surplus in excess of $100,000,000; (4) repurchase
obligations for underlying securities of the types described in clauses (2), (3)
and (7) entered into with any bank meeting the qualifications specified in
clause (3) above; (5) securities with maturities of one year or less from the
date of acquisition backed by standby letters of credit issued by any Person
referenced in clause (3) above;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme020.jpg]
(6) commercial paper and variable or fixed rate notes issued by a bank meeting
the qualifications specified in clause (3) above (or by the parent company
thereof) maturing within one year after the date of creation thereof or any
commercial paper and variable or fixed rate note issued by, or guaranteed by a
corporation rated at least (A) “A-1” or higher by S&P or “P-1” or higher by
Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Borrower) maturing within two years after the date
of creation thereof or (B) “A-2” or higher by S&P or “P-2” or higher by Moody’s
(or, if at the time, neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization selected
by the Borrower) maturing within one year after the date of creation thereof,
or, in each case, if no rating is available in respect of the commercial paper
or fixed rate notes, the issuer of which has an equivalent rating in respect of
its long-term debt; (7) marketable short-term money market and similar
securities having a rating of at least “P-2” or “A- 2” from either S&P or
Moody’s, respectively (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization selected by the Borrower), and in each case maturing within
24 months after the date of creation or acquisition thereof; (8) readily
marketable direct obligations issued by any state, province, commonwealth or
territory of the United States of America, Canada, Switzerland, any member state
of the European Union or any political subdivision, taxing authority or public
instrumentality thereof, in each case, having one of the two highest ratings
categories obtainable from either Moody’s or S&P (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization selected by the Borrower) with
maturities of not more than two years from the date of creation or acquisition;
(9) readily marketable direct obligations issued by any foreign government or
any political subdivision, taxing authority or public instrumentality thereof,
in each case, having one of the two highest ratings categories obtainable by S&P
or Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Borrower) with maturities of not more than two
years from the date of acquisition; (10) Investments with average maturities of
12 months or less from the date of acquisition in money market funds rated
within the three highest ratings categories by S&P or Moody’s (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization selected by the Borrower);
(11) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers’ acceptance of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business; provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank; (12) Indebtedness or
Preferred Stock issued by Persons with a rating of “BBB-” or higher from S&P or
“Baa3” or higher from Moody’s (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization selected by the Borrower) with maturities of 24 months or
less from the date of acquisition; (13) bills of exchange issued in the United
States, Canada, a member state of the European Union or Japan eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent); (14) investments in money market funds access to
which is provided as part of “sweep” accounts maintained with any bank meeting
the qualifications specified in clause (3) above;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme021.jpg]
(15) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and (iii)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by any bank meeting the qualifications specified in
clause (3) above; (16) investments in pooled funds or investment accounts
consisting of investments in the nature described in the foregoing clause (15);
(17) Cash Equivalents or instruments similar to those referred to in clauses (1)
through (16) above denominated in Dollars or any Alternative Currency; (18)
interests in any readily tradeable investment company, money market, enhanced
high yield fund or other investment fund which invests 90.0% or more of its
assets in instruments of the types specified in clauses (1) through (17) above;
and (19) any marketable securities portfolio owned by the Borrower and its
Subsidiaries on the Closing Date. In the case of Investments by any Foreign
Subsidiary that is a Restricted Subsidiary or Investments made in a country
outside the United States of America, Cash Equivalents shall also include (a)
investments of the type and maturity described in clauses (1) through (9) and
clauses (11) through (14) above of foreign obligors, which Investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and (b)
other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (1)
through (14) and in this paragraph. Notwithstanding the foregoing, Cash
Equivalents shall include amounts denominated in currencies other than those set
forth in clause (1) above, provided that such amounts are converted into any
currency listed in clause (1) as promptly as practicable and in any event within
10 Business Days following the receipt of such amounts. For the avoidance of
doubt, any items identified as Cash Equivalents under this definition (other
than clause (16) above) will be deemed to be Cash Equivalents for all purposes
under this Agreement regardless of the treatment of such items under GAAP. “Cash
Management Agreement” means any agreement to provide any of the following to the
extent not constituting a line of credit (other than an overnight draft facility
that is not in default): automated clearing house transactions, treasury,
depository, credit or debit card, purchasing card, stored value card, electronic
fund transfer services and/or cash management services, including, without
limitation, controlled disbursement services, overdraft facilities, foreign
exchange facilities, deposit and other accounts and merchant services or other
cash management arrangements in the ordinary course of business or consistent
with past practice. “Cash Management Bank” means any Person that, at the time it
enters into a Cash Management Agreement, is a Lender or an Arranger or the
Administrative Agent or an Affiliate of a Lender or an Arranger or the
Administrative Agent, in its capacity as a party to such Cash Management
Agreement. “CFC” shall mean any Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code. “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control”
means:



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme022.jpg]
(1) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date),
other than one or more Permitted Holders, becoming the “beneficial owner” (as
defined in Rules 13d-3 of the Exchange Act as in effect on the Closing Date) of
more than 50.0% of the total voting power of the Voting Stock of the Borrower;
(2) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, amalgamation, consolidation or other business combination
transaction), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole to a Person, other than the Borrower or any of its Restricted
Subsidiaries or one or more Permitted Holders; or (3) a “change of control” or
similar event shall occur under any of the 2017 Senior Notes. Notwithstanding
the foregoing, (x) the right to acquire Voting Stock (so long as such person
does not have the right to direct the voting of the Voting Stock subject to such
right) or any veto power in connection with the acquisition or disposition of
Voting Stock will not cause a party to be a “beneficial owner,” and (y) a
transaction will not be deemed to involve a Change of Control solely as a result
of the Borrower becoming a direct or indirect wholly- owned subsidiary of a
holding company if (A) the direct or indirect holders of the Voting Stock of
such holding company immediately following that transaction are substantially
the same as the holders of our Voting Stock immediately prior to that
transaction, or (B) immediately following that transaction no person (other than
a holding company satisfying the requirements of this sentence) is the
beneficial owner, directly or indirectly, or more than 50.0% of the Voting Stock
of such holding company. “CIS” means PCR Insurance Company, an Arizona
corporation, one hundred percent of the Equity Interests in which are held by
the Borrower, which acts as a Captive Insurance Company for the purpose of
engaging in the business of insuring certain business risks of the Borrower and
its Subsidiaries and Permitted Insureds. “Closing Date” means the date on which
all the conditions precedent in Section 4.01 are satisfied or waived in
accordance with Section 11.01. “Code” means the Internal Revenue Code of 1986,
as amended. “Collateral” means a collective reference to all real and personal
property with respect to which Liens in favor of the Administrative Agent, for
the benefit of itself and the Secured Parties, are purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents.
“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages, intellectual property security agreements and any and all other
security documents as may be executed and delivered by any one or more of the
Loan Parties pursuant to the terms of this Agreement, including without
limitation, pursuant to the terms of Section 6.14, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Collateral Foreign Subsidiary” has the meaning set forth in the definition of
“Excluded Property”. “Commitment” means (i) a Term Commitment, (ii) a Revolving
Credit Commitment, (iii) an Incremental Term Commitment, (iv) an Incremental
Revolving Commitment, (v) an Other Term Commitment or (vi) an Other Revolving
Commitment, as the context may require. “Committed Loan Notice” means a notice
of (a) a Term Borrowing, (b) a Revolving Credit Borrowing, (c) a conversion of
Loans from one Type to the other, or (d) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent, including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent (provided that a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans shall not contain a reaffirmation of representations and
warranties), appropriately completed and signed by a Responsible Officer of the
Borrower.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme023.jpg]
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. “Compliance
Certificate” means a certificate substantially in the form of Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Consolidated Depreciation and Amortization Expense”
means, with respect to any Person for any period, the total amount of
depreciation and amortization expense, including amortization or write-off of
(i) intangibles and non-cash organization costs, (ii) deferred financing fees or
costs and (iii) capitalized expenditures, customer acquisition costs and
incentive payments, conversion costs and contract acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and amortization of favorable or unfavorable lease
assets or liabilities, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP
and any write-down of assets or asset value carried on the balance sheet.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period: (1) increased (without
duplication) by: (a) any fees, costs, expenses or charges (other than
Consolidated Depreciation and Amortization Expense) related to any actual,
proposed or contemplated Equity Offering, Permitted Investment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Indenture (including a refinancing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to the
offering of the Convertible Notes, the 2017 Senior Notes, this Agreement,
Receivables Facilities, Securitization Transactions, any other Indebtedness
permitted to be incurred under this Agreement and any Securitization Fees, and
(ii) any amendment, waiver or other modification of the Convertible Notes, the
2017 Senior Notes, this Agreement, Receivables Facilities, Securitization
Transactions, any Securitization Fees, any other Indebtedness permitted to be
incurred under this Agreement or any Equity Offering, in each case, whether or
not consummated, to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus (b) provision for Taxes based on income,
profits, revenue or capital, including, without limitation, federal, state,
provincial, territorial, local, foreign, unitary, excise, property, franchise
and similar Taxes and foreign withholding and similar Taxes of such Person paid
or accrued during such period, including any penalties and interest relating to
any Tax examinations (including, without limitation, any additions to such
Taxes, and any penalties and interest with respect thereto), deducted (and not
added back) in computing Consolidated Net Income; plus (c) any other non-cash
charges, write-downs, expenses, losses, non-cash judgments or settlements and
related non-cash expenses or non-cash items reducing Consolidated Net Income for
such period including any impairment charges or the impact of purchase
accounting (excluding any such non-cash charge, write-down or item representing
an accrual or reserve for project write-downs or operations in the ordinary
course); provided, that if any such non-cash charge, write-down or item
represents an accrual or reserve for a cash expenditure for a future period then
the cash payment in such future period shall be subtracted from Consolidated
EBITDA when paid; plus (d) (i) the amount of any restructuring charge, reserve,
integration cost or other business optimization expense or cost (including
charges directly related to the implementation of cost-savings initiatives) that
is deducted (and not added back) in such period in computing Consolidated Net
Income, including any one-time costs incurred in connection with acquisitions or
divestitures after the Closing Date, including, without limitation, those
related to any severance, retention, signing bonuses, relocation, recruiting and
other employee related costs, future lease commitments and costs related to the
opening and closure and/or consolidation of facilities and to exiting lines of
business and (ii) fees, costs and expenses associated



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme024.jpg]
with acquisition related litigation and settlements thereof; provided, that such
aggregate amounts pursuant to this clause (d), together with any add-backs made
pursuant to clause (5) of the definition of “Consolidated Net Income”, shall not
exceed 20% of Consolidated EBITDA in any period of four consecutive quarters,
prior to giving effect to the pro forma adjustments (with such adjustments as
are consistent with the pro forma adjustments set forth in the definition of
“Pro Forma Basis”, which shall apply mutatis mutandis) for such period;
provided, further, that for the avoidance of doubt, this clause (d) shall not
include any addbacks for lost revenue solely resulting from or solely
attributable to COVID- 19; plus (e) any net loss included in the Consolidated
Net Income attributable to non-controlling interests pursuant to the application
of FASB ASC Topic 810-10-45 (“Topic 810”); plus (f) the amount of board of
director fees, management, monitoring, advisory, consulting, refinancing,
subsequent transaction, advisory and exit fees (including termination fees) and
related indemnities and expenses paid or accrued in such period to any member of
the board of directors of the Borrower, any Permitted Holder or any Affiliate of
a Permitted Holder to the extent permitted under Section 7.08; plus (g) net
realized losses from Swap Obligations or embedded derivatives that require
similar accounting treatment and the application of FASB ASC Topic 815 and
related pronouncements; plus (h) cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non- cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
clause (2) below for any previous period and not added back; plus (i) any costs
or expense incurred by the Borrower or a Restricted Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, any severance agreement or any stock subscription or
shareholder agreement; plus (j) any net pension or other post-employment benefit
costs representing amortization of unrecognized prior service costs, actuarial
losses, including amortization of such amounts arising in prior periods,
amortization of the unrecognized net obligation (and loss or cost) existing at
the date of the initial application of FASB ASC Topic 715, and any other items
of a similar nature; plus (k) (i) the amount of loss or discount on a sale of
Securitization Assets and related assets to the Securitization Subsidiary in
connection with a Securitization Transaction and (ii) fees related to
Securitization Transaction; plus (l) earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments, in each case in connection
with acquisitions or an Investment; plus (m) [Reserved]; (n) Fixed Charges of
such Person for such period (including (x) net losses on any Swap Obligations or
other derivative instruments entered into for the purpose of hedging interest
rate, currency or commodities risk, (y) bank fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (t) through
(z) in clause (1) thereof), to the extent the same were deducted (and not added
back) in calculating such Consolidated Net Income; plus



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme025.jpg]
(o) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus (p) the amount of any minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-Wholly Owned Subsidiary; plus (q) realized foreign
exchange losses resulting from the impact of foreign currency changes on the
valuation of assets or liabilities on the balance sheet of the Borrower and its
Restricted Subsidiaries; plus (r) the amount of expenses relating to payments
made to option holders of the Borrower or any Parent Entity in connection with,
or as a result of, any distribution being made to equityholders of such Person
or its Parent Entities, which payments are being made to compensate such option
holders as though they were equityholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement; plus (s) losses, expenses or charges (including all fees and expenses
or charges related thereto) (i) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations and (ii) attributable to business dispositions or asset dispositions
(other than in the ordinary course of business) as determined in good faith;
plus (t) to the extent the related loss is not added back in calculating such
Consolidated Net Income, proceeds of business interruption insurance policies to
the extent of such related loss; and (2) decreased (without duplication) by: (a)
non-cash gains increasing Consolidated Net Income of such Person for such
period, including non-cash gains related to non-cash judgments or settlements,
but excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period; plus (b) any net income included in Consolidated Net Income
attributable to non-controlling interests pursuant to the application of Topic
810. “Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of: (i) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of original issue discount or premium resulting from
the issuance of Indebtedness at less than par (other than with respect to
Indebtedness borrowed under the Credit Agreement in connection with the
Transactions), (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (c) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of any Swap Obligations or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any, pursuant to
interest rate Swap Obligations with respect to Indebtedness, and excluding (s)
Securitization Fees; (t) penalties and interest relating to Taxes, (u) any
additional interest owing pursuant to any registration rights agreement, (v)
accretion or accrual of discounted liabilities, other than Indebtedness, (w) any
expense resulting from the discounting of any Indebtedness in connection with
the application of purchase accounting in connection with any acquisition, (x)
amortization or write-off of deferred financing fees, debt issuance costs, debt
discount or premium, terminated hedging obligations and other commissions,
financing fees and expenses and, adjusted, to the extent included, to exclude
any refunds or similar credits received in connection with the purchasing or
procurement of goods or services under any purchasing card or similar program,
(y) any expensing of bridge, commitment and other financing fees and (z)
interest with respect to



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme026.jpg]
Indebtedness of any parent of such Person appearing upon the balance sheet of
such Person solely by reason of push- down accounting under GAAP); plus (ii)
consolidated capitalized interest of such Person and its Restricted Subsidiaries
for such period, whether paid or accrued; less (iii) interest income for such
period. For purposes of this definition, interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by such Person to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. “Consolidated Net Income” means, with
respect to any Person for any period, the net income (loss) of such Person and
its Restricted Subsidiaries for such period determined on a consolidated basis
on the basis of GAAP and before any reduction in respect of Preferred Stock
dividends; provided, however, that there will not be included in such
Consolidated Net Income: (1) any net income (loss) of any Person if such Person
is not a wholly-owned Restricted Subsidiary, except that the net income of any
Restricted Subsidiary attributable to the Borrower for such period will be
included in such Consolidated Net Income; (2) any net income (loss) of any
Person if such Person is not a Restricted Subsidiary (including any net income
(loss) from investments recorded in such Person under the equity method of
accounting), except that the Borrower’s equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash or Cash Equivalents actually distributed or that
(as reasonably determined by an officer of the Borrower) could have been
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution or return on investment (subject,
in the case of a dividend or other distribution or return on investment to a
Restricted Subsidiary, to the limitations contained in clause (3) below); (3)
solely for the purpose of determining the amount available for the Available
Amount, any net income (loss) of any Restricted Subsidiary (other than the
Guarantors) if such Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower or a Guarantor by
operation of the terms of such Restricted Subsidiary’s articles, charter or any
agreement, instrument, judgment, decree, order, statute or governmental rule or
regulation applicable to such Restricted Subsidiary or its shareholders (other
than (a) restrictions that have been waived or otherwise released, (b)
restrictions pursuant to this Agreement, the 2017 Senior Notes or the 2017
Indenture, and (c) restrictions permitted by this Agreement), except that the
Borrower’s equity in the net income of any such Restricted Subsidiary for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash or Cash Equivalents actually distributed or that could have been
distributed by such Restricted Subsidiary during such period to the Borrower or
another Restricted Subsidiary as a dividend or other distribution (subject, in
the case of a dividend to another Restricted Subsidiary, to the limitation
contained in this clause); (4) any gain (or loss), together with any related
provisions for Taxes on any such gain (or the tax effect of any such loss),
realized upon the sale or other disposition of any asset or disposed or
discontinued operations of the Borrower or any Restricted Subsidiaries which is
not sold or otherwise disposed of in the ordinary course of business (as
determined in good faith by an officer or the board of directors of the
Borrower); (5) any extraordinary, exceptional, unusual or nonrecurring gain,
loss, charge or expense or any charges, expenses or reserves in respect of any
restructuring, redundancy or severance expense or relocation costs, integration
and facilities’ opening costs and other business optimization expenses and
operating improvements (including related to new product introductions), systems
development and establishment costs, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Closing
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, signing



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme027.jpg]
costs, retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
contract terminations and professional and consulting fees incurred with any of
the foregoing; provided, that such aggregate amounts pursuant to this clause
(5), together with any add-backs made pursuant to clause (d) of the definition
of “Consolidated EBITDA”, shall not exceed 20% of Consolidated EBITDA in any
period of four consecutive quarters, prior to giving effect to the pro forma
adjustments for such period (with such adjustments as are consistent with the
pro forma adjustments set forth in the definition of “Pro Forma Basis”, which
shall apply mutatis mutandis); provided, further, that for the avoidance of
doubt, this clause (5) shall not include any addbacks for lost revenue solely
resulting from or solely attributable to COVID-19; (6) the cumulative non-cash
effect of a change in accounting principles, including any impact resulting from
an election by the Borrower to apply IFRS at any time following the Closing
Date; (7) any (i) non-cash compensation charge or expense arising from any grant
of stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re-valuation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts; (8) all deferred
financing costs written off and premiums paid or other expenses incurred
directly in connection with any early extinguishment of Indebtedness and any net
gain (loss) from any write-off or forgiveness of Indebtedness; (9) any
unrealized gains or losses in respect of any Swap Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of any Swap
Obligations; (10) any fees and expenses (including any transaction or retention
bonus or similar payment) incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, asset
disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful (including, for
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB ASC No. 805 and gains or losses associated with FASB ASC
No. 460); (11) any unrealized foreign currency translation increases or
decreases or transaction gains or losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person, including those related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from Swap Obligations for currency
exchange risk), and any unrealized foreign exchange gains or losses relating to
translation of assets and liabilities denominated in foreign currencies; (12)
any unrealized foreign currency translation increases or decreases or
transaction gains or losses in respect of Indebtedness, including those related
to currency remeasurements of Indebtedness (including any net loss or gain
resulting from Swap Obligations for currency exchange risk), or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary; (13) any purchase accounting effects, including,
but not limited to, adjustments to inventory, property and equipment, software
and other intangible assets and deferred revenue in component amounts required
or permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any consummated acquisition, or the amortization
or write-off of any amounts thereof (including any write-off of in process
research and development);



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme028.jpg]
(14) any goodwill or other intangible asset impairment charge, write-off or
write-down and the amortization of intangibles arising pursuant to GAAP; (15)
any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or Swap Obligations or other derivative
instruments; (16) accruals and reserves that are established or adjusted
(including any adjustment of estimated payouts on existing earn-outs) that are
so required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies;
(17) any net unrealized gains and losses resulting from Swap Obligations or
embedded derivatives that require similar accounting treatment and the
application of Topic 815 and related pronouncements or mark to market movement
of other financial instruments pursuant to FASB ASC Topic 825 and related
pronouncements; (18) any Transaction Costs; and (19) any non-cash expenses,
accruals or reserves related to adjustments to historical tax exposures and any
deferred tax expense associated with tax deductions or net operating losses
arising as a result of the Transactions, or the release of any valuation
allowances related to such item. In addition, to the extent not already included
in the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall include (i) any expenses and charges that are reimbursed by
indemnification or other reimbursement provisions in connection with any
investment or any sale, conveyance, transfer or other disposition of assets
permitted hereunder, or, so long as the Borrower has made a good faith
determination that there exists reasonable evidence that such amount will in
fact be reimbursed and only to the extent that such amount is (A) not denied by
the applicable payor in writing within 180 days and (B) in fact reimbursed
within 365 days of the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days) and (ii) to the
extent covered by insurance (including business interruption insurance) and
actually reimbursed, or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption. “Consolidated Total
Assets” means, as of any date, the total assets of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, determined based upon the most recent month-end financial statements
available internally as of the date of determination, and calculated on a Pro
Forma Basis. “Contingent Obligations” means, with respect to any Person, any
obligation of such Person guaranteeing in any manner, whether directly or
indirectly, any operating lease, dividend or other obligation that does not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”), including any obligation of such Person, whether or not
contingent: (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (2) to advance or supply
funds: (a) for the purchase or payment of any such primary obligation; or (b) to
maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme029.jpg]
(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof. “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Borrower and/or other companies. “Convertible Notes” means
the $200,000,000 aggregate principal amount of 2.875% Convertible Senior Notes
due 2021 issued pursuant to the Convertible Notes Indenture. “Convertible Notes
Accounts” has the meaning set forth in Section 4.01(a)(xvi). “Convertible Notes
Indenture” means that certain Indenture dated as of June 15, 2016 among the
Borrower and Wilmington Trust, National Association, as Trustee (as in effect on
the Closing Date and, as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with Section 7.12). “Covered Party” has
the meaning assigned to such term in Section 11.22. “Credit Extension” means
each of the following: (a) a Borrowing and (b) an L/C Credit Extension. “Current
Assets” means, as of any date, all assets (other than Cash Equivalents or other
cash equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as
“current assets” (other than amounts related to current or deferred Taxes based
on income or profits), determined based upon the most recent month-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis. “Current Liabilities” means, as of any date, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries as “current
liabilities,” other than: (i) the current portion of any Indebtedness; (ii)
accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is due and unpaid); (iii) accruals for current or deferred Taxes
based on income or profits; (iv) accruals, if any, of transaction costs
resulting from the Transactions; and (v) accruals of any costs or expenses
related to (a) severance or termination of employees prior to the Closing Date
or (b) bonuses, pension and other post-retirement benefit obligations; in each
case, determined based upon the most recent month-end financial statements
available internally as of the date of determination, and calculated on a Pro
Forma Basis. “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme030.jpg]
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally. “Declined Proceeds” has the meaning set forth in
Section 2.05(b)(vi). “Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be an Event of Default. “Default Rate” means (a) when used with
respect to Obligations other than Letter of Credit Fees, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Law, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum. “Defaulting Lender” means, subject to
Section 2.16(b), any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any L/C Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder or that it believes one or more conditions to
funding have not been satisfied (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction. “Designated Non-Cash
Consideration” means the fair market value (as determined in good faith by the
Borrower) of non-cash consideration received by the Borrower or any of the
Restricted Subsidiaries in connection with an Asset Disposition that is so
designated as Designated Non-Cash Consideration pursuant to an officer’s
certificate, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent payment,
redemption, retirement, sale or other disposition of such Designated Non-Cash



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme031.jpg]
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 7.05 hereof. “Designated Preferred Stock” means Preferred Stock of
the Borrower or a Parent Entity (other than Disqualified Stock) that is issued
for cash (other than to the Borrower or a Subsidiary of the Borrower or an
employee stock ownership plan or trust established by the Borrower or any such
Subsidiary for the benefit of their employees to the extent funded by the
Borrower or such Subsidiary) and that is designated as “Designated Preferred
Stock” pursuant to an officer’s certificate of the Borrower at or prior to the
issuance thereof, the Net Cash Proceeds of which are excluded from the
calculation set forth in clause (iii) of the definition of “Available Amount”.
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(1) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or (2) is or
may become (in accordance with its terms) upon the occurrence of certain events
or otherwise redeemable or repurchasable for cash or in exchange for
Indebtedness at the option of the holder of the Equity Interests in whole or in
part, in each case on or prior to the earlier of (a) Latest Maturity Date or (b)
the date on which there are Obligations outstanding; provided, however, that (i)
only the portion of Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified Stock
and (ii) any Equity Interests that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Equity Interests upon the occurrence of a change of control or asset sale
(howsoever defined or referred to) shall not constitute Disqualified Stock if
any such redemption or repurchase obligation is subject to compliance by the
relevant Person with Section 7.06 hereof; provided, however, that if such Equity
Interests is issued to any future, current or former employee, director,
officer, manager or consultant (or their respective Immediate Family Members),
of the Borrower, any of its Subsidiaries, any Parent Entity or any other entity
in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors of the
Borrower (or the compensation committee thereof) or any other plan for the
benefit of current, former or future employees (or their respective Immediate
Family Members) of the Borrower or its Subsidiaries or by any such plan to such
employees (or their respective Immediate Family Members), such Equity Interests
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations. “Dollar” and “$” mean lawful money of the
United States. “Dollar Equivalent” of any currency at any date shall mean (a)
the amount of such currency if such currency is Dollars or (b) the equivalent in
Dollars of the amount of such currency if such currency is any currency other
than Dollars, calculated on the basis of the Spot Rate (determined as of the
most recent Revaluation Date) of the Administrative Agent or the L/C Issuer, as
the case may be. “Domestic Subsidiary” means any Subsidiary that is organized
under the laws of any political subdivision of the United States or the District
of Columbia. “Early Opt-in Election” means the occurrence of: (1) (i) a
determination by the Administrative Agent or (ii) a notification by the Required
Lenders to the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that U.S. dollar- denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.19 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Eurodollar
Rate, and



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme032.jpg]
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent. “EEA Financial Institution”
means (a) any credit institution or investment firm established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Electing Guarantors” means any Excluded Subsidiary
that, at the option, and in the sole discretion, of the Borrower has been
designated a Loan Party. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Sections 11.06(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 11.06(b)(iii)).
“Engagement Letter” means that certain Engagement Letter, dated as of July 29,
2020, by and among Goldman Sachs Bank USA and the Borrower (as may be amended,
restated, supplemented and otherwise modified from time to time). “Enterprise
Transformative Event” means any merger, acquisition or Investment, in any such
case by the Borrower or any Restricted Subsidiary that is either (a) not
permitted by the terms of any Loan Document immediately prior to the
consummation of such transaction or (b) if permitted by the terms of the Loan
Documents (prior to giving effect to any amendments) immediately prior to the
consummation of such transaction, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.
“Environmental Laws” means any and all Federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
of any Person means any and all shares of, rights to purchase, warrants, options
or depositary receipts for, or other equivalents of or partnership or other
interests in (however designated), equity of such Person, including any
Preferred Stock, but excluding any debt securities convertible into or
exchangeable for such equity (including those that can be settled with cash,
equity or a combination thereof at settlement). “Equity Offering” means (x) a
sale of Equity Interests of the Borrower (other than through the issuance of
Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) other than offerings registered



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme033.jpg]
on Form S-8 (or any successor form) under the Securities Act or any similar
offering in other jurisdictions, (y) issuances of Equity Interests to any
Subsidiary of the Borrower, or (z) an equity contribution to the Borrower or any
of the Restricted Subsidiaries (other than a contribution by the Borrower or any
Subsidiary and other than through the issuance of Disqualified Stock or
Designated Preferred Stock or through an Excluded Contribution). “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended. “ERISA
Affiliate” means any member of the ERISA Group. “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan; (b) a withdrawal by the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent; (d) the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; (g) the assessment or imposition of any
liability to any Loan Party under Section 4890H of the Code; or (h) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA), or a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA. “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Euro” and “€” means the single currency of the Participating
Member States. “Eurodollar Rate” means with respect to each Interest Period for
a Eurodollar Rate Loan, (i) the rate per annum equal to the London interbank
offered rate for deposits in Dollars appearing on Reuters screen page LIBOR 01
(or, if such service is discontinued, on any successor or substitute page of
such service or any successor to such service, or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the first day of such Interest Period, with
a maturity comparable to such Interest Period, divided by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) applicable to any member bank of the Federal
Reserve System in respect of Eurocurrency liabilities as defined in Regulation D
(or any successor category of liabilities under Regulation D); provided, that if
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
arithmetic average of the rates per annum at which deposits in Dollars in an
amount equal to the amount of such Eurodollar Rate Loan are offered by major
banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the first
day of such Interest Period; provided, further, that if the Eurodollar Rate as
so determined with respect to the (x) Term Facility would be less than 1.00%,
the Eurodollar Rate will be deemed to be 1.00% for the purposes of the Term
Facility and (y) Revolving Credit Facility would be less than 0.75%, the
Eurodollar Rate will be deemed to be 0.75% for the purposes of the Revolving
Credit Facility. “Eurodollar Rate Loan” means a Revolving Credit Loan or a Term
Loan that bears interest at a rate based on the Eurodollar Rate. “Event of
Default” has the meaning specified in Section 8.01.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme034.jpg]
“Excess Cash Flow” means, for each fiscal year of the Borrower, the Consolidated
Net Income of the Borrower for such period, minus, without duplication: (i)
repayments, prepayments and other cash payments made with respect to the
principal of any Indebtedness or the principal component of any Capitalized
Lease Obligations of the Borrower or any Restricted Subsidiary during such
period (excluding voluntary and mandatory prepayments of Term Loans, voluntary
prepayments of Indebtedness described in the proviso to Section 2.05(b)(iii) and
prepayments of Revolving Credit Loans and other revolving Indebtedness (except
to the extent accompanied by a corresponding reduction in commitments), but
including all premium, make-whole or penalty payments paid in cash (to the
extent such payments were not already deducted in calculating Consolidated Net
Income and are not otherwise prohibited under this Agreement)); provided that a
mandatory prepayment of Indebtedness will only be deducted pursuant to this
clause (i) to the extent not already deducted in the computation of Net Cash
Proceeds of Asset Dispositions; minus (ii) (a) cash payments made by the
Borrower or any Restricted Subsidiary during such period in respect of capital
expenditures, Investments and Restricted Payments (excluding Restricted Payments
made pursuant to Sections 7.06(a) and 7.06(b)(xvi)), Investments in Cash
Equivalents and other items (including Investments and Restricted Payments) that
are eliminated in consolidation and (b) cash payments that the Borrower or any
Restricted Subsidiary is required to make in respect of capital expenditures and
Investments within 365 days after the end of such period pursuant to binding
obligations entered into prior to or during such period; provided that amounts
described in this clause (ii) will not reduce Excess Cash Flow in subsequent
periods and, to the extent not so paid, will increase Excess Cash Flow in the
subsequent period; minus (iii) cash payments made by the Borrower or any
Restricted Subsidiary during such period in respect of (a) long-term liabilities
other than Indebtedness or (b) items for which an accrual or reserve was
established in a prior period, in each case to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income; minus (iv) (a) cash payments made by the Borrower or any Restricted
Subsidiary during such period in respect of Taxes (including distributions to
any Parent Entity in respect of Taxes), to the extent such payments exceed the
amount of tax expense deducted in calculating such Consolidated Net Income, and
(b) cash payments that the Borrower or any Restricted Subsidiary will be
required to make in respect of Taxes (including distributions to any Parent
Entity in respect of Taxes) within 180 days after the end of such period;
provided that amounts described in this clause (iv)(b) will not reduce Excess
Cash Flow in subsequent periods; minus (v) all cash payments and other cash
expenditures made by the Borrower or any Restricted Subsidiary during such
period (a) with respect to items that were excluded in the calculation of such
Consolidated Net Income or (b) that were not expensed during such period in
accordance with GAAP; minus (vi) (a) all non-cash credits included in
calculating such Consolidated Net Income; provided that any cash reimbursement
of any such non-cash credit in any future period will be added to Excess Cash
Flow in such future period to the extent previously deducted pursuant to this
clause (vi) and (b) the amount of any net income of any Person if such Person is
not a wholly-owned Restricted Subsidiary, except to the extent that such net
income is actually distributed as cash or Cash Equivalents by such Person to the
Borrower or a Loan Party; minus (vii) an amount equal to the sum of (a) the
increase in the Working Capital of the Borrower during such period, if any, plus
(b) the increase in long-term accounts receivable of the Borrower and the
Restricted Subsidiaries, if any (other than any such increases contemplated by
clauses (a) and (b) of this clause (vii) that are directly attributable to
acquisitions of a Person or business unit by the Borrower and the Restricted
Subsidiaries during such period); plus (viii) all non-cash charges, losses and
expenses of the Borrower or any Restricted Subsidiary (other than non-cash
judgments and settlements) that were deducted in calculating such Consolidated
Net Income; provided that if any non-cash charge represents an accrual or
reserve for cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Excess Cash Flow in such future
period; plus (ix) all cash payments received by the Borrower or any Restricted
Subsidiary during such period pursuant to Hedge Agreements that were not treated
as revenue or net income under GAAP; plus



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme035.jpg]
(x) an amount equal to the sum of (a) the decrease in Working Capital of the
Borrower during such period, if any, plus (b) the decrease in long-term accounts
receivable of the Borrower and the Restricted Subsidiaries, if any (in each
case, other than decreases resulting from non-cash judgments and settlements);
plus (xi) all amounts referred to in clauses (i), (ii) and (iii) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (other than proceeds of revolving loans), Equity Offerings or any
loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition to any Person of, any assets. “Exchange Act” means the U.S.
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder, as amended. “Excluded Contribution” means Net
Cash Proceeds or property or assets received by the Borrower as capital
contributions to the equity (other than through the issuance of Disqualified
Stock or Designated Preferred Stock) of the Borrower after the Closing Date or
from the issuance or sale (other than to a Restricted Subsidiary or an employee
stock ownership plan or trust established by the Borrower or any Subsidiary of
the Borrower for the benefit of their employees to the extent funded by the
Borrower or any Restricted Subsidiary) of Equity Interests (other than
Disqualified Stock or Designated Preferred Stock) of the Borrower, in each case,
to the extent designated as an Excluded Contribution pursuant to an officer’s
certificate of the Borrower. “Excluded Property” means (i) any lease, lease
evidencing Capitalized Lease Obligations, license, contract, permit, instrument,
security or franchise agreement to which such Loan Party is a party or any
property subject to a purchase money security interest, or any property governed
by any such lease, lease evidencing Capitalized Lease Obligations to which such
Loan Party is a party and any of its rights or interest thereunder, to the
extent, but only to the extent, that a grant of a security interest therein in
favor of the Administrative Agent would, under the terms of such lease, lease in
respect of a lease evidencing Capitalized Lease Obligations, license, contract,
permit, instrument, security or franchise agreement or purchase money
arrangement, be prohibited by or result in a violation of law, rule or
regulation or a breach of the terms or a condition of, or constitute a default
or forfeiture under, or create a right of termination in favor of or require a
consent (other than the consent of any Loan Party and any such consent which has
been obtained (it being understood and agreed that no Loan Party or Restricted
Subsidiary shall be required to seek any such consent)) of any other party to,
such lease, lease evidencing Capitalized Lease Obligations, license, contract,
permit, instrument, security or franchise agreement or purchase money
arrangement; (ii) any of the outstanding Voting Stock issued by a (x) CFC, (y)
FSHCO or (z) direct or indirect Subsidiary of either a CFC or FSHCO (each of the
entities described in clauses (x)-(z), a “Collateral Foreign Subsidiary”), in
each case, in excess of (A) 65% of the outstanding Voting Stock and (B) 100% of
the outstanding non-Voting Stock of such Collateral Foreign Subsidiary; (iii)
any property or assets of a Collateral Foreign Subsidiary; (iv) debt or other
receivables owing to a Collateral Foreign Subsidiary; (v) any Equity Interests
or assets of a Person to the extent that, and for so long as such Equity
Interests constitute less than 100% of all Equity Interests of such Person, and
the Person or Persons holding the remainder of such Equity Interests are not
Affiliates of the Borrower; (vi) any Equity Interests in and any assets of an
Unrestricted Subsidiary, an Insignificant Subsidiary, a Captive Insurance
Company, a not-for-profit Subsidiary, certain special purpose entities or a
Subsidiary party to a permitted Receivables Facility or a permitted
Securitization Transaction (including Securitization Subsidiaries); (vii) (a)
any motor vehicles, aircraft and other similar assets subject to certificates of
title, (b) Letter of Credit Rights (as defined in the UCC) with a value of less
than $7,500,000 individually (except to the extent a security interest therein
can be perfected by the filing of UCC financing statements), and (c) Commercial
Tort Claims (as defined in the UCC) with a claim value of less than $7,500,000
individually; (viii) any “intent-to-use” trademark applications for which a
statement of use or an amendment to allege use has not been filed with and
accepted by the United States Patent and Trademark Office (but only until such
statement or amendment is filed with the United States Patent and Trademark
Office), and solely to the extent if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of, or void or cause the abandonment or lapse of,
such application or any registration that issues from such intent-to-use
application under applicable U.S. law; (ix) those assets to the extent that a
security interest in or perfection thereof would reasonably be expected to
result in adverse tax consequences (other than de minimis adverse tax
consequences) as reasonably determined by the Borrower; (x) those assets as to
which the Administrative Agent and the Borrower reasonably determine, in
writing, that the cost of obtaining a security interest in or perfection thereof
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (xi) any real property leasehold interests (including any
requirement to obtain any landlord waivers, estoppels and consents); (xii)
except to the extent a security interest therein can be perfected by the filing
of UCC financing statements or as expressly set



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme036.jpg]
forth on Schedule 6.19, cash and Cash Equivalents, deposit and securities
accounts (including securities entitlements and related assets credited thereto)
(in each case, other than cash and cash equivalents constituting Proceeds (as
defined in the UCC) of other “Collateral”) and any other assets requiring
perfection through control agreements or perfection by “control” (in each case,
other than cash and Cash Equivalents on deposit with the Administrative Agent);
provided that the exclusions referred to in this clause (xii) shall not include
any Proceeds of any such assets to the extent such Proceeds constitute Excluded
Property; (xiii) those assets with respect to which the granting of security
interests in such assets would be prohibited by any contract permitted under the
terms of this Agreement (not entered into in contemplation thereof and with
respect to assets that are subject to such contract), applicable law or
regulation (other than to the extent that any such law, rule, regulation, term,
prohibition or condition would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code of the United States) or principles of equity, and other
than receivables and Proceeds of any of the foregoing the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such law, rule, regulation, term, prohibition or condition), or would require
governmental, regulatory or third party (other than any Loan Party) consent,
approval, license or authorization (unless such consent, approval, license or
authorization has been received, it being understood and agreed that no Loan
Party or Restricted Subsidiary shall be required to seek any such consent,
approval, license or authorization) or create a right of termination in favor of
any Person (other than an Affiliate of the Borrower) party to any such contract
(after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law other than Proceeds and receivables thereof); provided that
immediately upon the ineffectiveness, lapse or termination of any such law,
rule, regulation, term, prohibition, condition or provision the Collateral shall
include, and such Person shall be deemed to have granted a security interest in,
all such rights and interests as if such law, rule, regulation, term,
prohibition, condition or provision had never been in effect; provided that the
exclusions referred to in this clause (xiii) shall not include any Proceeds of
any such assets except to the extent such Proceeds constitute Excluded Property;
(xiv) all owned real property not constituting Material Real Estate Assets; (xv)
margin stock (within the meaning of Regulation U issued by the FRB); (xvi) any
assets that are located or titled outside of the United States of America or are
governed by or arise under the law of any jurisdiction outside of the United
States of America (and no action need be taken on or with respect to any such
assets to create or perfect a security interest in any such asset, including any
intellectual property in any jurisdiction outside of the United States of
America); (xvii) any assets acquired in connection with a permitted Investment
subject to Liens permitted by the Loan Documents and which are subject to
contractual arrangements prohibiting a Lien securing the Obligations to the
extent not entered into in contemplation thereof, (xviii) receivables and
related assets (or interests therein) sold to any Subsidiary party to a
permitted Receivables Facility or Securitization Transaction or otherwise
pledged, factored, transferred or sold in connection with a permitted
Receivables Facility or a permitted Securitization Transaction and (xix)
property listed on Schedule 1.01 hereto. Notwithstanding anything to the
contrary, “Excluded Property” shall not include any Proceeds, substitutions or
replacements of any “Excluded Property” referred to in clauses (i) through
(xviii) (unless such Proceeds, substitutions or replacements would itself or
themselves independently constitute “Excluded Property” referred to in any of
clauses (i) through (xviii)). Each category of Collateral set forth above shall
have the meaning set forth in the UCC (to the extent such term is defined in the
UCC). “Excluded Subsidiary” means any: (i) Insignificant Subsidiary; (ii)
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower; (iii)
Unrestricted Subsidiary; (iv) Foreign Subsidiary; (v) Domestic Subsidiary of a
Foreign Subsidiary; (vi) Collateral Foreign Subsidiary; (vii) Subsidiary with
respect to which a guarantee by it of the Borrower’s obligations would
reasonably be expected to result in adverse tax consequences (other than de
minimis adverse tax consequences), as reasonably determined by the Borrower;
(viii) Subsidiary if acting as a Guarantor, or its Guarantee, would, and only so
long as it would, (a) be prohibited by law or regulation or by any contractual
obligation existing on the (but not incurred in anticipation of) Closing Date or
on the date such Subsidiary is acquired or organized (as long as, in the case of
an acquisition of a subsidiary, such prohibition did not arise as part of such
acquisition) or (b) require a governmental or third-party consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been received); and (ix) any Subsidiary that is a Captive
Insurance Company, not-for-profit Subsidiary or Subsidiary which is a special
purpose entity (including Subsidiaries used for Securitization Transactions and
Receivables Facilities); in each case, unless the Borrower determines in its
sole discretion, upon notice to the Administrative Agent, that any of the
foregoing Persons (other than a Subsidiary that is not a Wholly Owned Subsidiary
of the Borrower or the Borrower) should not be an Excluded Subsidiary until the
date on which the Borrower has informed the Administrative Agent that it elects
to have such Person be an Excluded Subsidiary; provided that the Guarantee and
the security



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme037.jpg]
interest provided by such Person is full and unconditional and fully enforceable
in the jurisdiction of organization of such Person. “Excluded Swap Obligation”
means, with respect to any Guarantor, any Swap Obligation if, and to the extent
that, all or a portion of the Guaranty of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guaranty
of such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition. “Excluded Taxes” means
any of the following Taxes imposed on or with respect to a Recipient or required
to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 11.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any withholding Taxes imposed pursuant to FATCA. “Existing Credit
Agreement” shall have the meaning given such term as set forth in Section
4.01(a)(xii). “Facility” means the Term Facility, the Revolving Credit Facility
or an Incremental Facility, as the context may require. “FASB ASC” means the
Accounting Standards Codification of the Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code. “Federal Funds Rate” means, for any day, the rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent. If the Federal Funds Rate determined as provided above would be less than
zero, the Federal Funds Rate shall be deemed to be zero. “Federal Reserve Bank
of New York’s Website” means the website of the Federal Reserve Bank of New York
at http://www.newyorkfed.org, or any successor source. “Fee Letters” has the
meaning set forth in the Engagement Letter.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme038.jpg]
“First Lien Net Indebtedness” means, as of any determination date, (i) the
aggregate principal amount of Indebtedness for borrowed money (other than
Indebtedness with respect to Cash Management Agreements and intercompany
Indebtedness) as of such date that is secured by a Lien on assets of the
Borrower and its Restricted Subsidiaries that is pari passu with the Lien
securing the Obligations (or in the case of Liens on assets that are not
Collateral, first priority Liens), minus (ii) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and the Guarantors as of the end of the most recent fiscal
period for which internal financial statements are available, in each case, on a
Pro Forma Basis and as determined in good faith by the Borrower. For the
avoidance of doubt, “First Lien Net Indebtedness” shall exclude Indebtedness in
respect of any Receivables Facility or Securitization Transaction. “First Lien
Net Leverage Ratio” means, as of any date of determination, the ratio of (i)
First Lien Net Indebtedness as of such date to (ii) LTM EBITDA, calculated on a
Pro Forma Basis. “Fitch” means Fitch Investors Services, Inc. and any successor
thereto. “Fixed Amounts” has the meaning set forth in Section 1.11(b). “Fixed
Charge Coverage Ratio” means, with respect to any Person on any determination
date, the ratio of (i) Consolidated EBITDA of such Person for the most recent
four consecutive fiscal quarters ending immediately prior to such determination
date for which internal consolidated financial statements are available to (ii)
the Fixed Charges of such Person for the reference period. “Fixed Charges”
means, with respect to any Person for any period, the sum of: (i) Consolidated
Interest Expense of such Person for such period; (ii) all cash dividends or
other distributions paid (excluding items eliminated in consolidation) on any
series of Preferred Stock of such Person and any Restricted Subsidiary of such
Person during such period; and (iii) all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during this period. “Flood Insurance Laws” means, collectively, (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor
statute thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012. “Foreign Lender” means a Lender that is not a U.S.
Person. “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary. “FRB” means the Board of Governors of the Federal Reserve System of
the United States. “Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof. “FSHCO” shall mean any Domestic
Subsidiary that has no material assets other than Equity Interests or debt
interests in one or more CFCs. “Fund” means any Person (other than a natural
Person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme039.jpg]
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, the statements and
pronouncements of the Financial Accounting Standards Board and the requirements
of the SEC, consistently applied and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person: (1) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness of such other Person (whether arising by virtue
of partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or (2) entered into primarily for purposes of assuring
in any other manner the obligee of such Indebtedness of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided, however, that the term “Guarantee” will not include (x) endorsements
for collection or deposit in the ordinary course of business or consistent with
past practice and (y) standard contractual indemnities or product warranties
provided in the ordinary course of business, and provided, further, that the
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee or, if such Guarantee is not an unconditional guarantee
of the entire amount of the primary obligation and such maximum amount is not
stated or determinable, the amount of such guaranteeing Person’s maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith. The term “Guarantee” used as a verb has a corresponding meaning.
“Guarantors” means, collectively, (a) each wholly owned (directly or indirectly)
Domestic Subsidiary of the Borrower as of the Closing Date (other than (i) any
Collateral Foreign Subsidiary and (ii) any Subsidiary excluded as per the
definition of Excluded Subsidiary) and each other Person that joins as a
Guarantor pursuant to Section 6.12 and Section 6.15(d), together with their
successors and permitted assigns and (b) with respect to Obligations owing by
any Loan Party or any Subsidiary of a Loan Party (other than Obligations owing
by the Borrower), the Borrower; provided that, notwithstanding the foregoing,
the following Persons shall be Guarantors as of the Closing Date: (1) Black
Construction Company, a Guam corporation, (2) Fisk Acquisition, Inc., a Delaware
corporation, (3) Anderson Companies, Inc., a Delaware corporation and (4) Tutor
Pacific Construction, LLC, a Delaware limited liability company. If the Borrower
or any Restricted Subsidiary issues, sells or otherwise disposes of any Equity
Interests of a Person that is a Guarantor such that, after giving effect
thereto, such Person is no longer a Guarantor, any Investment by the Borrower or
any Restricted Subsidiary in such Person remaining after giving effect thereto
will be deemed to be a new Investment at such time. “Guaranty” means,
collectively, the Guaranty made by each Guarantor under Article X in favor of
the Secured Parties, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12. “Hazardous Materials” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants including petroleum or petroleum distillates, natural gas,
natural gas liquids, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, toxic mold, infectious or medical wastes and all other
substances, wastes, chemicals, pollutants, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme040.jpg]
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or the Administrative Agent or an Arranger or an Affiliate of a
Lender or the Administrative Agent or an Arranger, in its capacity as a party to
such Swap Contract. “Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein. “Immediate Family Members”
means, with respect to any individual, such individual’s child, stepchild,
grandchild or more remote descendant, parent, stepparent, grandparent, spouse,
former spouse, qualified domestic partner, sibling, mother-in-law,
father-in-law, son-in-law and daughter-in-law (including adoptive relationships)
and any trust, partnership or other bona fide estate-planning vehicle the only
beneficiaries of which are any of the foregoing individuals or any private
foundation or fund that is controlled by any of the foregoing individuals or any
donor- advised fund of which any such individual is the donor. “Incremental
Facility” has the meaning assigned to such term in Section 2.17. “Incremental
Facility Amendment” has the meaning assigned to such term in Section 2.17(d).
“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.17(d). “Incremental Loans” means, collectively, the Incremental
Revolving Loans and the Incremental Term Loans. “Incremental Revolving
Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Incremental Revolving Loans under any Incremental Facility
Amendment with respect thereto, expressed as an amount representing the maximum
principal amount of the Incremental Revolving Loans to be made by such Lender
under such Incremental Facility Amendment, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.06. “Incremental Revolving Credit Facility” has the meaning assigned to such
term in Section 2.17(a). “Incremental Revolving Lender” has the meaning assigned
to such term in Section 2.17(e). “Incremental Revolving Loan” means a Loan made
under an Incremental Revolving Credit Facility. “Incremental Term Commitment”
means, with respect to each Lender, the commitment, if any, of such Lender to
make an Incremental Term Loan under any Incremental Facility Amendment with
respect thereto, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans to be made by such Lender under such
Incremental Facility Amendment, as such commitment may be (a) reduced from time
to time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.06.
“Incremental Term Facility” has the meaning assigned to such term in Section
2.17(a). “Incremental Term Loan” means a Loan made under an Incremental Term
Facility. “incur” means issue, create, assume, enter into any Guarantee of,
incur, extend or otherwise become liable for; provided, however, that any
Indebtedness or Equity Interests of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, amalgamation, consolidation,
acquisition or otherwise) will be deemed to be incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and the terms
“incurred” and “incurrence” have meanings correlative to the foregoing and any
Indebtedness pursuant to any revolving credit or similar facility shall only be
“incurred” at the time any funds are borrowed thereunder. “Incurrence Based
Amounts” has the meaning set forth in Section 1.11(b).



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme041.jpg]
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (1) the principal of indebtedness of such Person for
borrowed money; (2) the principal of obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (3) all reimbursement
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments (the amount of such obligations being equal at any
time to the aggregate then undrawn and unexpired amount of such letters of
credit or other instruments plus the aggregate amount of drawings thereunder
that have not been reimbursed) (except to the extent such reimbursement
obligations relate to trade payables and such obligations are satisfied within
30 days of incurrence); (4) the principal component of all obligations of such
Person to pay the deferred and unpaid purchase price of property (except trade
payables or similar obligations to trade creditors), which purchase price is due
more than one year after the date of placing such property in service or taking
final delivery and title thereto; (5) subject to Section 1.03(d), Capitalized
Lease Obligations of such Person; (6) the principal component of all
obligations, or liquidation preference, of such Person with respect to any
Disqualified Stock or, with respect to any Restricted Subsidiary, any Preferred
Stock (but excluding, in each case, any accrued dividends); (7) the principal
component of all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided, however, that the amount of such Indebtedness will be the lesser of
(a) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (b) the amount of such
Indebtedness of such other Persons; (8) Guarantees by such Person of the
principal component of Indebtedness of other Persons to the extent Guaranteed by
such Person; and (9) to the extent not otherwise included in this definition,
net obligations of such Person under Swap Obligations (the amount of any such
obligations to be equal at any time to the net payments under such agreement or
arrangement giving rise to such obligation that would be payable by such Person
at the termination of such agreement or arrangement); with respect to clauses
(1), (2), (4) and (5) above, if and to the extent that any of the foregoing
Indebtedness (other than letters of credit and Swap Obligations) would appear as
a liability upon a balance sheet (excluding the footnotes thereto) of such
Person prepared in accordance with GAAP; provided, that Indebtedness of any
Parent Entity appearing upon the balance sheet of the Borrower solely by reason
of push-down accounting under GAAP shall be excluded. The term “Indebtedness”
shall not include any lease, concession or license of property (or Guarantee
thereof) which would be considered an operating lease under GAAP as in effect on
the Closing Date, any prepayments of deposits received from clients or customers
in the ordinary course of business or consistent with past practice, or
obligations under any license, permit or other approval (or Guarantees given in
respect of such obligations) incurred prior to the Closing Date or in the
ordinary course of business or consistent with past practice. The amount of
Indebtedness of any Person at any time in the case of a revolving credit or
similar facility shall be the total amount of funds borrowed and then
outstanding. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of FASB
ASC Topic No. 815 and related interpretations to the extent such effects would
otherwise increase or decrease an amount of Indebtedness for any purpose under
this Agreement as a result of accounting for any embedded derivatives created by
the terms of such Indebtedness. Notwithstanding the above provisions, in no
event shall the following constitute Indebtedness:



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme042.jpg]
(1) Contingent Obligations incurred in the ordinary course of business or
consistent with past practice, other than Guarantees or other assumptions of
Indebtedness; (2) services under Cash Management Agreements; (3) any lease,
concession or license of property (or Guarantee thereof) which would be
considered an operating lease under GAAP as in effect on the Closing Date or any
prepayments of deposits received from clients or customers in the ordinary
course of business or consistent with past practice; (4) obligations under any
license, permit or other approval (or Guarantees given in respect of such
obligations) incurred prior to the Closing Date or in the ordinary course of
business or consistent with past practice; (5) in connection with the purchase
by the Borrower or any Restricted Subsidiary of any business, any post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid in a timely manner; (6) for the avoidance of doubt, any obligations in
respect of workers’ compensation claims, early retirement or termination
obligations, pension fund obligations or contributions or similar claims,
obligations or contributions or social security or wage Taxes; (7) [reserved];
(8) Indebtedness of any Parent Entity appearing on the balance sheet of the
Borrower solely by reason of push down accounting under GAAP; (9) Equity
Interests (other than Disqualified Stock); or (10) amounts owed to dissenting
stockholders in connection with, or as a result of, their exercise of appraisal
rights and the settlement of any claims or action (whether actual, contingent or
potential) with respect thereto (including any accrued interest), with respect
to the Transactions. “Indemnified Taxes” means (a) Taxes other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes. “Indemnitees” has the meaning
specified in Section 11.04(b). “Indentures” means, collectively, the Convertible
Notes Indenture and the 2017 Indenture. “Information” has the meaning specified
in Section 11.07. “Insignificant Subsidiary” means as of any date, any
Subsidiary that (i) did not, as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered (or
were required to be delivered), have assets with a value in excess of 2.5% of
the Consolidated Total Assets or revenues representing in excess of 2.5% of
total revenues of the Borrower and the Restricted Subsidiaries for the period of
four consecutive fiscal quarters for which financial statements have been
delivered (or were required to be delivered), calculated on a consolidated basis
in accordance with GAAP; and (ii) taken together with all Insignificant
Subsidiaries as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered (or were required to
be delivered), did not have assets with a value in excess of 5.0% of
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Restricted Subsidiaries on a consolidated basis
for such four-quarter period. “Interest Payment Date” means, (a) as to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan, the Maturity Date of the Facility under which such Loan was made and any
prepayment date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme043.jpg]
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December, the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition) and any prepayment date. “Interest Period” means, as to each
Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate
Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter (or, if agreed by
all relevant Lenders, twelve months or a shorter period), as selected by the
Borrower in its Committed Loan Notice; provided that: (a) any Interest Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar Rate
Loan, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period pertaining to a Eurodollar Rate Loan that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date. “Investment”
means, with respect to any Person, all investments by such Person in other
Persons (including Affiliates) in the form of advances, loans or other
extensions of credit (other than advances or extensions of credit to customers,
suppliers, directors, officers or employees of any Person in the ordinary course
of business or consistent with past practice, and excluding any debt or
extension of credit represented by a bank deposit other than a time deposit) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or the incurrence of a Guarantee of any obligation of, or any purchase
or acquisition of Equity Interests, Indebtedness or other similar instruments
issued by, such other Persons and all other items that are or would be
classified as investments on a balance sheet prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business or consistent with past practice will not be
deemed to be an Investment. If the Borrower or any Restricted Subsidiary issues,
sells or otherwise disposes of any Equity Interests of a Person that is a
Restricted Subsidiary such that, after giving effect thereto, such Person is no
longer a Restricted Subsidiary, any Investment by the Borrower or any Restricted
Subsidiary in such Person remaining after giving effect thereto will be deemed
to be a new Investment at such time. If the Borrower or any Restricted
Subsidiary issues, sells or otherwise disposes of any Equity Interests of a
Person that is a Guarantor such that, after giving effect thereto, such Person
is no longer a Guarantor, any Investment by the Borrower or any Restricted
Subsidiary in such non-Guarantor remaining after giving effect thereto will be
deemed to be a new Investment at such time. For purposes of Section 6.15 and
Section 7.06 hereof: (1) “Investment” will include the portion (proportionate to
the Borrower’s equity interest in a Restricted Subsidiary to be designated as an
Unrestricted Subsidiary) of the fair market value of the net assets of such
Restricted Subsidiary of the Borrower at the time that such Restricted
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a re-designation of such Subsidiary as a Restricted Subsidiary, the
Borrower will be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to (a) the Borrower’s
“Investment” in such Subsidiary at the time of such re-designation less (b) the
portion (proportionate to the Borrower’s equity interest in such Subsidiary) of
the fair market value of the net assets (as determined by the Borrower in good
faith) of such Subsidiary at the time that such Subsidiary is so re-designated a
Restricted Subsidiary; and (2) any property transferred to or from an
Unrestricted Subsidiary will be valued at its fair market value at the time of
such transfer, in each case as reasonably determined in good faith by the
Borrower. “Investment Grade Securities” means: (1) securities issued or directly
and fully Guaranteed or insured by the United States or Canadian government or
any agency or instrumentality thereof (other than Cash Equivalents);



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme044.jpg]
(2) securities issued or directly and fully guaranteed or insured by a member of
the European Union, or any agency or instrumentality thereof (other than Cash
Equivalents); (3) debt securities or debt instruments with a rating of “A-” or
higher from S&P or “A3” or higher by Moody’s or the equivalent of such rating by
such rating organization or, if no rating of Moody’s or S&P then exists, the
equivalent of such rating by any other Nationally Recognized Statistical Ratings
Organization, but excluding any debt securities or instruments constituting
loans or advances among the Borrower and its Subsidiaries; and (4) investments
in any fund that invests exclusively in investments of the type described in
clauses (1), (2) and (3) above which fund may also hold cash and Cash
Equivalents pending investment or distribution. “Involuntary Disposition” means
any loss of, damage to or destruction of, or any condemnation or other taking
for public use of, any property of the Borrower or any of its Subsidiaries. “IP
Rights” has the meaning specified in Section 5.17. “IRS” means the United States
Internal Revenue Service. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance). “Issuer Documents” means with respect to
any Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the L/C Issuer and the Borrower (or any
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 6.12. “Joint Venture” means any Person in which the
Borrower owns, directly or indirectly, less than one hundred percent (100%) of
the equity interests therein. “Junior Indebtedness” means (1) any Indebtedness
permitted to be incurred hereunder that is contractually subordinated in right
of payment to the Obligations, unsecured or secured by Liens that are
contractually subordinated to the Liens securing the Obligations, (2) the 2017
Senior Notes, (3) the Convertible Notes or (4) any Refinancing Indebtedness in
respect of any of the foregoing. “L/C Advance” means, with respect to each
Revolving Credit Lender, such Lender’s funding of its participation in any L/C
Borrowing in accordance with its Applicable Revolving Credit Percentage. “L/C
Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. “L/C Credit Extension” means, with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof. “L/C Issuer” means BMO
Harris Bank N.A. in its capacity as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder, or any other Revolving
Credit Lender, requested by the Borrower and satisfactory to the Administrative
Agent in its sole discretion, that has agreed in writing to act as an issuer of
Letters of Credit pursuant to Section 2.03. “L/C Obligations” means, as at any
date of determination, the aggregate amount available to be drawn under all
outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme045.jpg]
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn. “Latest
Maturity Date” means the latest of the Maturity Date for the Revolving Credit
Facility, the Term Facility and any Maturity Date applicable to existing
Incremental Term Loans or Other Term Loans, as of any date of determination.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Lenders” means each of the
Persons identified as a “Lender” on the signature pages hereto, including each
Revolving Credit Lender and each Term Lender, each other Person that becomes a
“Lender” in accordance with this Agreement and their successors and assigns and,
as the context requires, includes the Swing Line Lender. “Lending Office” means,
as to any Lender, the office or offices of such Lender described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent,
which office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate. Unless the context otherwise requires
each reference to a Lender shall include its applicable Lending Office. “Letter
of Credit” means each standby letter of credit (including Performance Letters of
Credit) and each commercial letter of credit issued hereunder, providing for the
payment of cash upon the honoring of a presentation thereunder. “Letter of
Credit Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer. “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day). “Letter of
Credit Fee” has the meaning specified in Section 2.03(h). “Letter of Credit
Sublimit” means an amount equal to $75,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility. “Lien” means any
mortgage, pledge, security interest, encumbrance, Lien, hypothecation or charge
of any kind (including any conditional sale or other title retention agreement
or lease in the nature thereof); provided that in no event shall an operating
lease be deemed to constitute a Lien. “Limited Condition Acquisition” means any
acquisition by the Borrower or one or more Restricted Subsidiaries permitted
pursuant to the Loan Documents whose consummation is not conditioned on the
availability of, or on obtaining, third party financing. “Loan” means an
extension of credit by a Lender to the Borrower under Article II in the form of
a Term Loan, a Revolving Credit Loan or a Swing Line Loan. “Loan Documents”
means, collectively, (a) this Agreement, (b) the Notes, (c) any agreement
creating or perfecting rights in cash collateral pursuant to the provisions of
Section 2.15 of this Agreement, (d) each Joinder Agreement entered into after
the Closing Date, (e) the Collateral Documents, (f) the Fee Letters, (g) each
Issuer Document and (h) each intercreditor agreement entered into in connection
with clause (vii) of the definition of “Additional Debt”, the Required Debt
Terms or Section 2.18, in each case to the extent then in effect. “Loan Parties”
means, collectively, the Borrower and each Guarantor.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme046.jpg]
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market. “LTM
EBITDA” means, at any time, Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower as of the applicable date of
determination. “Management Advances” means loans or advances made to, or
Guarantees with respect to loans or advances made to, directors, officers,
employees or consultants of the Borrower or any Restricted Subsidiary: (1) (i)
in respect of travel, entertainment or moving related expenses incurred in the
ordinary course of business or consistent with past practice or (ii) for
purposes of funding any such person’s purchase of Equity Interests (or similar
obligations) of the Borrower, its Subsidiaries or any Parent Entity with (in the
case of this sub-clause (ii)) the approval of the Board of Directors; (2) in
respect of moving related expenses incurred in connection with any closing or
consolidation of any facility or office; and (3) not exceeding $25,000,000 in
the aggregate outstanding at any time. “Material Adverse Effect” means (a) a
material adverse change in, or a material adverse effect upon, the operations,
business, assets, properties, liabilities (actual or contingent) or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of either (i) Borrower or (ii) Borrower and the
Guarantors taken as a whole, to perform their respective obligations under any
Loan Document; (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party; or (d) a material adverse effect upon the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents.
“Material Real Estate Asset” means any fee-owned real property of any Loan Party
having a fair market value in excess of $12,000,000 as of the date of the
acquisition thereof. “Maturity Date” means, (i) in respect of the Revolving
Credit Facility, August 18, 2025; provided, however, that (x) if on January 30,
2025, any Indebtedness evidenced by the 2017 Senior Notes remains outstanding,
the Maturity Date shall be deemed to be January 30, 2025 and (y) the foregoing
clause (i)(x) shall not apply to any Indebtedness that matures after November
17, 2025 and is incurred to refinance all or any portion of the 2017 Senior
Notes; and (ii) in respect of the Term Facility, August 18, 2027; provided,
however, that (x) if on January 30, 2025 any Indebtedness evidenced by the 2017
Senior Notes remains outstanding, the Maturity Date shall be deemed to be
January 30, 2025 and (y) the foregoing clause (ii)(x) shall not apply to any
Indebtedness that matures after November 17, 2027 and is incurred to refinance
all or any portion of the 2017 Senior Notes. “Maximum Additional Debt Amount”
means, at any date of determination, the sum of: (a) (i) an amount equal to the
greater of (x) $173,500,000 and (y) 50.0% of LTM EBITDA (the “Unrestricted
Amount”) less Additional Debt or Incremental Facilities incurred pursuant to the
Unrestricted Amount (subject to the reclassification rights set forth in the
last paragraph of this definition); plus (b) an unlimited amount (the amount set
forth in this clause (b), the “Ratio Basket Amount”) if after giving effect to
the incurrence of such Additional Debt or Incremental Facility and the
application of the proceeds therefrom: (i) if such Incremental Facility or
Additional Debt is secured on a pari passu basis to the Obligations, the First
Lien Net Leverage Ratio, calculated on a Pro Forma Basis as of the applicable
date of determination, is no greater than 1.35 to 1.00, (ii) if such Incremental
Facility or Additional Debt is secured on a junior Lien basis to the
Obligations, the Total Net Leverage Ratio, calculated on a Pro Forma Basis as of
the applicable date of determination, is no greater than 3.50 to 1.00 and



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme047.jpg]
(iii) if such Incremental Facility or Additional Debt is unsecured, at the
Borrower’s election at the time of incurrence (x) the Total Net Leverage Ratio,
calculated on a Pro Forma Basis as of the applicable date of determination (A)
is no greater than 3.50 to 1.00 or (y) the Fixed Charge Coverage Ratio,
calculated on a Pro Forma Basis as of the applicable date of determination is no
less than 2.00 to 1.00; provided, that for purposes of calculating “First Lien
Net Leverage Ratio”, “Total Net Leverage Ratio” or “Fixed Charge Coverage Ratio”
in this clause (b), (i) to the extent the proceeds of any Additional Debt or
Incremental Facility are intended to be applied to finance a Limited Condition
Acquisition, at the election of the Borrower, the First Lien Net Leverage Ratio,
Total Net Leverage Ratio or Fixed Charge Coverage Ratio, as the case may be,
shall instead be tested in accordance with Section 1.11; (ii) all Revolving
Credit Commitments, Additional Debt and Incremental Facilities in each case
established on or prior to such date shall be assumed to be fully drawn for
purposes of the calculation of “First Lien Net Leverage Ratio”, “Total Net
Leverage Ratio” or “Fixed Charge Coverage Ratio”, (iii) the proceeds of such
Additional Debt or Incremental Facilities are not included as unrestricted cash
and Cash Equivalents in clause (i) of the definition of “First Lien Net Leverage
Ratio”, “Total Net Leverage Ratio” or “Fixed Charge Coverage Ratio”; provided
that to the extent the proceeds of such Incremental Loans are to be used to
prepay Indebtedness, the use of such proceeds for the prepayment of such
Indebtedness may be calculated on a Pro Forma Basis, (iv) Additional Debt and
Incremental Facilities, at the election of the Borrower, may be incurred
pursuant to clause (b) above prior to utilization of amounts set forth in clause
(a) above (including, for the avoidance of doubt, as part of the same
transaction) and (v) amounts incurred in reliance on the Unrestricted Amount
concurrently with amounts incurred in reliance on clause (b) above shall not be
included as Indebtedness in the First Lien Net Leverage Ratio, Total Net
Leverage Ratio or Fixed Charge Coverage Ratio, as applicable, for purposes of
calculating any amounts that may be incurred pursuant to clause (b) above on the
same day. In determining the Maximum Additional Debt Amount, if all or any
portion of any Additional Debt or Incremental Facility was incurred or issued in
reliance on the Unrestricted Amount and thereafter such amount could have been
incurred pursuant to the applicable subclause of clause (b) of this definition,
in the Borrower’s sole discretion such Additional Debt or Incremental Facility
may be reclassified as having been incurred pursuant to clause (b) of this
definition and thereafter shall not count as utilization of the Unrestricted
Amount. Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of
interest, premium, fees or expenses, in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock on any Incremental Facility or Additional
Debt incurred pursuant to the Unrestricted Amount shall not reduce the amount
available to be incurred as Unrestricted Amount. “Minimum Collateral Amount”
means, at any time, (a) with respect to Cash Collateral consisting of cash or
deposit account balances provided to reduce or eliminate Fronting Exposure
during the existence of a Defaulting Lender, an amount equal to 103% of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to 103% of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Mortgaged Property” means any real property that is owned or leased by
a Loan Party and is subject to a Mortgage. “Mortgages” means the mortgages,
deeds of trust or deeds to secure debt that purport to grant to the
Administrative Agent a security interest in the fee interests and/or leasehold
interests of any Loan Party in any real property. “Multiemployer Plan” means any
employee benefit plan of the type described in Section 4001(a)(3) of ERISA, to
which the Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions. “Net Cash Proceeds” means:



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme048.jpg]
(a) in connection with any Prepayment Event, the proceeds thereof in the form of
cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) received by any Loan Party, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, consulting fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Prepayment Event (other than any Lien
pursuant to a Security Document or any Lien on all or any part of the
Collateral), and other customary fees and expenses actually incurred by any Loan
Party in connection therewith; (ii) taxes paid or reasonably estimated to be
payable by any Loan Party as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements); (iii) the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (ii) above) (A)
associated with the assets that are the subject of such event and (B) retained
by any Loan Party; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such event occurring on
the date of such reduction and (iv) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
any Loan Party as a result thereof and (b) in connection with any issuance of
any Equity Interests or issuance or sale of debt securities or instruments or
the incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
consulting fees, underwriting discounts and commissions and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result of such issuance or sale
(including, for the avoidance of doubt, any income, withholding and other taxes
payable as a result of the distribution of such proceeds to the Borrower (after
taking into account any available tax credits or deductions and any tax sharing
arrangements, and including distributions for Related Taxes)). “Non-Consenting
Lender” means any Lender that does not approve any proposed consent, change,
waiver, termination or amendment that (a) requires the approval of all Lenders
or all affected Lenders in accordance with the terms of Section 11.01 and (b)
has been approved by the Required Lenders. “Non-Defaulting Lender” means, at any
time, each Lender that is not a Defaulting Lender at such time. “Non-Extension
Notice Date” has the meaning set forth in Section 2.03(b)(iii). “Non-Guarantor”
means a Restricted Subsidiary that is not a Guarantor. “Note” means a Term Note
or a Revolving Credit Note, as the context may require. “Obligations” means all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any
Loan, Letter of Credit, Secured Cash Management Agreement or Secured Hedge
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations. “OFAC” means the Office of Foreign Assets Control of the United
States Department of the Treasury. “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme049.jpg]
“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.05(b)(ii). “Other Connection Taxes” means, with respect to any Recipient,
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Revolving Commitments” means, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Revolving Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Revolving Loans to be made by such Lender under such Refinancing Amendment, as
such commitment may be (a) reduced pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.06. “Other Revolving Loans” means the Revolving Credit
Loans made pursuant to any Other Revolving Commitment. “Other Taxes” means all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
3.06). “Other Term Commitments” means, with respect to each Additional
Refinancing Lender, the commitment, if any, of such Additional Refinancing
Lender to make one or more Classes of Other Term Loans under any Refinancing
Amendment, expressed as an amount representing the maximum principal amount of
the Other Term Loans to be made by such Lender under such Refinancing Amendment,
as such commitment may be (a) reduced pursuant to Section 2.06 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.06. “Other Term Loans” means one or more classes of Term
Loans made pursuant to or that result from a Refinancing Amendment. “Outstanding
Amount” means (a) with respect to Term Loans, Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the Dollar Equivalent of the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts. “Overnight Rate” means, for any day, (a) with
respect to any amount denominated in Dollars, the greater of (i) the Federal
Funds Rate and (ii) an overnight rate determined by the Administrative Agent or
the L/C Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market. “Parent Entity” means any direct or indirect parent of the Borrower.
“Parent Entity Expenses” means: (1) costs (including all professional fees and
expenses) incurred by any Parent Entity in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
rules or regulations of any governmental, regulatory or self-regulatory body or
stock exchange, this Agreement or any other



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme050.jpg]
agreement or instrument relating to the Notes, the Guarantees or any other
Indebtedness of the Borrower or any Restricted Subsidiary, including in respect
of any reports filed or delivered with respect to the Securities Act, Exchange
Act or the respective rules and regulations promulgated thereunder; (2)
customary indemnification obligations of any Parent Entity owing to directors,
officers, employees or other Persons under its articles, charter, by-laws,
partnership agreement or other organizational documents or pursuant to written
agreements with any such Person to the extent relating to the Borrower and its
Subsidiaries; (3) obligations of any Parent Entity in respect of director and
officer insurance (including premiums therefor) to the extent relating to the
Borrower and its Subsidiaries; (4) (x) general corporate overhead expenses,
including professional fees and expenses and (y) other operational expenses of
any Parent Entity related to the ownership or operation of the business of the
Borrower or any of its Restricted Subsidiaries; (5) expenses incurred by any
Parent Entity in connection with any offering, sale, conversion or exchange of
Equity Interests or Indebtedness; and (6) amounts to finance Investments that
would otherwise be permitted to be made pursuant to Section 7.06 hereof if made
by the Borrower; provided, that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment, (B) such direct
or indirect parent company shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be
contributed to the capital of the Borrower or any of the Restricted Subsidiaries
or (2) the merger, consolidation or amalgamation of the Person formed or
acquired into the Borrower or any of the Restricted Subsidiaries (to the extent
not prohibited by Section 7.04 hereof) in order to consummate such Investment,
(C) such direct or indirect parent company and its Affiliates (other than the
Borrower or a Restricted Subsidiary) receives no consideration or other payment
in connection with such transaction except (7) to the extent the Borrower or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Agreement and such consideration or other payment is
included as a Restricted Payment under this Agreement, (A) any property received
by the Borrower shall not increase amounts available for Restricted Payments
pursuant to clause (iii) of the definition of “Available Amount” and (B) such
Investment shall be deemed to be made by the Borrower or such Restricted
Subsidiary pursuant to another provision of this covenant or pursuant to the
definition of “Permitted Investments.” “Participant” has the meaning specified
in Section 11.06(d). “Participant Register” has the meaning specified in Section
11.06(d). “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Title IV of ERISA (or any successor). “Pension Plan” means any
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA or
Section 412 of the Code and is sponsored or maintained by the Borrower or any
ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years. “Performance Letter of Credit”
means any Letter of Credit that is a “performance standby letter of credit” as
set forth in applicable Laws promulgated from time to time by the FRB.
“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
assets of any Person or of all or substantially all of any business or division
of any Person, (b) acquisition of all or substantially all of the Equity
Interests of any Person and otherwise causing such Person to become a Restricted
Subsidiary or (c) merger or consolidation or any other combination with any
Person, in the case of each of clauses (a), (b) and (c), if each of the
following conditions is met:



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme051.jpg]
(1) no Default or Event of Default has occurred and is continuing or would
result therefrom; and (2) as of the date the definitive agreement for such
acquisition is entered into and after giving pro forma effect to such
transaction, the Borrower shall be in compliance with the financial covenant set
forth in Section 7.11 as of the most recent period for which financial
statements were required to be delivered pursuant to Section 6.01(a) or (b)
(assuming, for purposes of Section 7.11, that such transaction had occurred on
the first day of such relevant period). “Permitted Holders” means, (a) Ronald N.
Tutor; (b) any of his brothers, sisters, children of brothers and sisters,
grandchildren, grandnieces, grandnephews and other members of his immediate
family and other descendants; (c) in the event of the incompetence or death of
any of the Persons described in clauses (a) and (b), such Person’s estate,
executor, administrator, committee or other personal representative; (d) any
trusts created for the benefit of the Persons described in clause (a) or (b);
(e) any Person controlled by any of the Persons described in clause (a), (b), or
(d); or (f) any group of Persons (as defined in the Exchange Act) in which the
Persons described in clause (a), (b), or (d), individually or collectively,
control such group or hold more than 50% of the total voting power of the Voting
Stock of the Borrower held by such group. For the purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Permitted Indebtedness” has the meaning specified in Section 7.03. “Permitted
Insured” means (a) any Person, including any subcontractor of the Borrower or
one of its Subsidiaries, engaged to perform work on projects, (b) any vendor
engaged to provide goods or services to projects, and (c) any owner of or
interest holder in projects for projects in which the Borrower or one of its
Subsidiaries is acting as the general contractor or a subcontractor. “Permitted
Investment” means (in each case, by the Borrower or any of its Restricted
Subsidiaries): (1) Investments in (i) a Restricted Subsidiary (including the
Equity Interests of a Restricted Subsidiary) or the Borrower or (ii) a Person
(including the Equity Interests of any such Person) that will, upon the making
of such Investment, become a Restricted Subsidiary; provided, that the aggregate
amount of such Investments by Loan Parties in Non-Guarantors shall not exceed
the greater of (a) $87,500,000 and (b) 25% of LTM EBITDA. (2) Investments in
another Person if such Person is engaged in any Similar Business and as a result
of such Investment such other Person is merged, amalgamated, consolidated or
otherwise combined with or into, or transfers or conveys all or substantially
all its assets to, the Borrower or a Guarantor; (3) Investments in cash, Cash
Equivalents or Investment Grade Securities; (4) Investments in receivables owing
to the Borrower or any Restricted Subsidiary created or acquired in the ordinary
course of business or consistent with past practice; (5) Investments in payroll,
travel and similar advances to cover matters that are expected at the time of
such advances ultimately to be treated as expenses for accounting purposes and
that are made in the ordinary course of business or consistent with past
practice; (6) Management Advances; (7) Investments received in settlement of
debts created in the ordinary course of business or consistent with past
practice and owing to the Borrower or any Restricted Subsidiary or in exchange
for any other Investment or accounts receivable held by the Borrower or any such
Restricted Subsidiary, or as a result of foreclosure, perfection or enforcement
of any Lien, or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement including upon the bankruptcy or
insolvency of a debtor or otherwise with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default; (8)
Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including an Asset Disposition;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme052.jpg]
(9) Investments existing or pursuant to agreements or arrangements in effect on
the Closing Date and any modification, replacement, renewal or extension
thereof; provided that the amount of any such Investment may not be increased
except (a) as required by the terms of such Investment as in existence on the
Closing Date or (b) as otherwise permitted under this Agreement; (10) Swap
Obligations, which transactions or obligations are incurred in compliance with
Section 7.03 hereof; (11) pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or Liens
otherwise described in the definition of “Permitted Liens” or made in connection
with Liens permitted under Section 7.01 hereof; (12) any Investment to the
extent made using Equity Interests of the Borrower (other than Disqualified
Stock) or Equity Interests of any Parent Entity as consideration; (13) any
transaction to the extent constituting an Investment that is permitted and made
in accordance with Section 7.08(b) hereof (except those described in Sections
7.08(b)(i), (iii), (vi), (vii), (viii), (ix), and (xiii)); (14) Investments
consisting of purchases and acquisitions of inventory, supplies, materials and
equipment or licenses or leases of intellectual property, in any case, in the
ordinary course of business and in accordance with this Agreement; (15) (i)
Guarantees not prohibited by Section 7.03 hereof and (other than with respect to
Indebtedness) guarantees, keepwells and similar arrangements in the ordinary
course of business and (ii) performance guarantees with respect to obligations
that are permitted by this Agreement; (16) Investments consisting of earnest
money deposits required in connection with a purchase agreement, or letter of
intent, or other acquisitions to the extent not otherwise prohibited by this
Agreements; (17) Investments of a Restricted Subsidiary acquired after the
Closing Date or of an entity merged or amalgamated into the Borrower or merged
or amalgamated into or consolidated with a Guarantor after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation; (18) Investments consisting of licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons; (19) contributions to a “rabbi” trust for the benefit of employees or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of the Borrower; (20) additional Investments having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(20) that are at that time outstanding, not to exceed (when taken together with
the aggregate amount of Restricted Payments made pursuant to Section
7.06(b)(xvi)(A)) the greater of (a) $150,000,000 and 40% of LTM EBITDA (with the
fair market value of each Investment being measured at the time such investments
were originally made and without giving effect to subsequent changes in value)
plus the amount of any distributions, dividends, payments or other returns in
respect of such Investments (without duplication for purposes of Section 7.06 of
any amounts applied pursuant to such covenant); provided that if such Investment
is in Equity Interests of a Person that subsequently becomes a Guarantor, such
Investment shall thereafter be deemed permitted under clause (1) or (2) above
and shall not be included as having been made pursuant to this clause (20); (21)
any Investment in Joint Ventures, in the ordinary course of business, consistent
with past practice, provided, that no Event of Default shall be continuing or
result therefrom and after giving effect thereto, the Total Net Leverage Ratio
shall not exceed 3.50:1.00 on a Pro Forma Basis;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme053.jpg]
(22) (i) Investments in any Person arising in connection with a Securitization
Transaction or Receivables Facility and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets or Receivables Assets
in connection with a Securitization Transaction or Receivables Facility; (23)
Investments in connection with the Transactions made on the Closing Date; (24)
additional Investments so long as after giving effect thereto, no Event of
Default is continuing or would result therefrom and the Total Net Leverage Ratio
shall be equal to or less than 1.50 to 1.00 on a Pro Forma Basis; (25)
Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is re-designated as a Restricted Subsidiary as described
under Section 6.15; and (26) transactions entered into in order to consummate a
Permitted Tax Restructuring. “Permitted Junior Debt Payments” shall mean any
purchase, repurchase, redemption, defeasance or other acquisition or retirement
of the Convertible Notes and the 2017 Senior Notes. “Permitted Liens” means,
with respect to any Person: (1) Liens on assets or property of a Non-Guarantor
securing Indebtedness of any Non-Guarantor; provided, further, that
Non-Guarantors may not incur Liens under this clause (1) if, after giving pro
forma effect to such incurrence (including a pro forma application of the net
proceeds therefrom), more than an aggregate of 25% of Consolidated EBITDA of
Liens of Non-Guarantors would be outstanding pursuant to this clause at any one
time outstanding; (2) pledges, deposits or Liens under workmen’s compensation
laws, payroll Taxes, unemployment insurance laws, social security laws or
similar legislation, or insurance related obligations (including pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements), or in connection with bids, tenders, completion
guarantees, contracts (other than for borrowed money) or leases, or to secure
utilities, licenses, public or statutory obligations, or to secure the
performance of bids, trade contracts, government contracts and leases, statutory
obligations, surety, stay, indemnity, judgment, customs, appeal or performance
bonds, return-of- money bonds, bankers’ acceptance facilities (or other similar
bonds, instruments or obligations), obligations in respect of letters of credit,
bank guarantees or similar instruments that have been posted to support the same
or as security for contested Taxes or import or customs duties or for the
payment of rent, or other obligations of like nature, in each case incurred in
the ordinary course of business or consistent with past practice; (3) Liens
imposed by law, including carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s, construction contractors’ or other like Liens, in
each case for sums not yet overdue for a period of more than 60 days or that are
bonded or being contested in good faith by appropriate proceedings or other
Liens arising out of judgments or awards against such Person with respect to
which such Person shall then be proceeding with an appeal or other proceedings
for review if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP; (4) Liens for Taxes, assessments or
governmental charges which are not overdue or which are being contested in good
faith by appropriate proceedings; provided that appropriate reserves required
pursuant to GAAP (or other applicable accounting principles) have been made in
respect thereof; (5) encumbrances, charges, ground leases, easements (including
reciprocal easement agreements), survey exceptions, restrictions, encroachments,
protrusions, by-law, regulation, zoning restrictions or reservations of, or
rights of others for, licenses, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning, building codes or
other restrictions (including minor defects or irregularities in title and
similar encumbrances) as to the use of real properties or Liens incidental to
the conduct of the business of the Borrower and its Restricted Subsidiaries or
to the ownership of their properties, including servicing agreements,
development agreements, site plan agreements, subdivision agreements, facilities
sharing agreements, cost sharing agreement and other agreements, which do not in
the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of the Borrower and
its Restricted Subsidiaries;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme054.jpg]
(6) Liens (a) on assets or property of the Borrower or any Restricted Subsidiary
securing Swap Obligations or services under Cash Management Agreements permitted
under this Agreement; (b) that are contractual rights of set-off or, in the case
of clause (i) or (ii) below, other bankers’ Liens (i) relating to services under
Cash Management Agreements in the ordinary course of business and not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business; (c) on cash accounts securing Indebtedness incurred under Section
7.03(b)(viii)(iii) with financial institutions; (d) encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, consistent with past practice and not for speculative
purposes; and/or (e) (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection and (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) arising in the ordinary course of business in connection with the
maintenance of such accounts and (iii) arising under customary general terms of
the account bank in relation to any bank account maintained with such bank and
attaching only to such account and the products and proceeds thereof; (7)
leases, licenses, subleases and sublicenses of assets (including real property
and intellectual property rights), in each case entered into in the ordinary
course of business; (8) Liens securing or otherwise arising out of judgments,
decrees, attachments, orders or awards not giving rise to an Event of Default so
long as (a) any appropriate legal proceedings which may have been duly initiated
for the review of such judgment, decree, order or award have not been finally
terminated, (b) the period within which such proceedings may be initiated has
not expired or (c) no more than 60 days have passed after (i) such judgment,
decree, order or award has become final or (ii) such period within which such
proceedings may be initiated has expired; (9) Liens (i) on assets or property of
the Borrower or any Restricted Subsidiary for the purpose of securing
Capitalized Lease Obligations or Purchase Money Obligations, or securing the
payment of all or a part of the purchase price of, or securing other
Indebtedness incurred to finance or refinance the acquisition, improvement or
construction of, assets or property acquired or constructed in the ordinary
course of business; provided that (a) the aggregate principal amount of
Indebtedness secured by such Liens is otherwise permitted to be incurred under
this Agreement and (b) any such Liens may not extend to any assets or property
of the Borrower or any Restricted Subsidiary other than assets or property
acquired, improved, constructed or leased with the proceeds of such Indebtedness
and any improvements or accessions to such assets and property and (ii) on any
interest or title of a lessor under any Capitalized Lease Obligations or
operating lease; (10) Liens perfected or evidenced by UCC financing statement
filings, including precautionary UCC financing statements (or similar filings in
other applicable jurisdictions) regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;
(11) Liens existing on the Closing Date; (12) Liens on property, other assets or
shares of stock of a Person at the time such Person becomes a Restricted
Subsidiary (or at the time the Borrower or a Restricted Subsidiary acquires such
property, other assets or shares of stock, including any acquisition by means of
a merger, amalgamation, consolidation or other business combination transaction
with or into the Borrower or any Restricted Subsidiary); provided, however, that
such Liens are not created, incurred or assumed in anticipation of or in
connection with such other Person becoming a Restricted Subsidiary (or such
acquisition of such property, other assets or stock); provided, further, that
such Liens are limited to all or part of the same property, other assets or
stock (plus improvements, accession, proceeds or dividends or distributions in
connection with the original property, other assets or stock) that secured (or,
under the written arrangements under which such Liens arose, could secure) the
obligations to which such Liens relate; (13) Liens on assets or property of the
Borrower or any Restricted Subsidiary securing Indebtedness or other obligations
of the Borrower or such Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary, or Liens in favor of the Borrower or any Restricted
Subsidiary;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme055.jpg]
(14) Liens securing Refinancing Indebtedness incurred to refinance Indebtedness
that was previously so secured, and permitted to be secured under this
Agreement; provided that any such Lien is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced or is in respect of property that is or could be the security
for or subject to a Permitted Lien hereunder; (15) (a) mortgages, Liens,
security interests, restrictions, encumbrances or any other matters of record
that have been placed by any government, statutory or regulatory authority,
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary of the Borrower has easement rights or on any leased
property and subordination or similar arrangements relating thereto and (b) any
condemnation or eminent domain proceedings affecting any real property; (16)
subject to Section 7.12, any encumbrance or restriction (including put and call
arrangements) with respect to Equity Interests of any Joint Venture or similar
arrangement pursuant to any Joint Venture or similar agreement; (17) Liens on
property or assets under construction (and related rights) in favor of a
contractor or developer or arising from progress or partial payments by a third
party relating to such property or assets; (18) Liens arising out of conditional
sale, title retention, hire purchase, consignment or similar arrangements for
the sale of goods entered into in the ordinary course of business; (19) Liens
securing Indebtedness permitted to be incurred pursuant to Section 7.03(b)(i),
(xiv) or (xix) (provided that, in the case of Section 7.03(b)(xix), such Liens
are limited to all or part of the equipment acquired with the proceeds of such
Indebtedness); (20) Liens to secure Indebtedness permitted by Section
7.03(b)(v); provided that such Liens shall only be permitted if (x) such Liens
are limited to all or part of the same property or assets, including Equity
Interests (plus improvements, accessions, proceeds or dividends or distributions
in respect thereof, or replacements of any thereof), or of any Person acquired
or merged, consolidated or amalgamated with or into the Borrower or any
Restricted Subsidiary, in any transaction to which such Indebtedness relates or
(y) on the date of the incurrence of such Indebtedness after giving effect to
such incurrence, the First Lien Net Leverage Ratio or Total Net Leverage Ratio,
as the case may be, would equal or be less than the First Lien Net Leverage
Ratio or Total Net Leverage Ratio, as the case may be, immediately prior to
giving effect thereto; (21) Liens incurred to secure Obligations in respect of
any Indebtedness permitted by Section 7.03(b)(vii) and (xiv); (22) [reserved];
(23) Liens on Equity Interests or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary; (24) any
security granted over the marketable securities portfolio described in clause
(9) of the definition of “Cash Equivalents” in connection with the disposal
thereof to a third party; (25) Liens on (i) goods the purchase price of which is
financed by a documentary letter of credit issued for the account of the
Borrower or any Restricted Subsidiary or Liens on bills of lading, drafts or
other documents of title arising by operation of law or pursuant to the standard
terms of agreements relating to letters of credit, bank guarantees and other
similar instruments and (ii) specific items of inventory of other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods; (26) Liens on
equipment of the Borrower or any Restricted Subsidiary granted in the ordinary
course of business to clients or suppliers of the Borrower or any Restricted
Subsidiary;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme056.jpg]
(27) Liens on assets or securities deemed to arise in connection with and solely
as a result of the execution, delivery or performance of contracts to sell such
assets or securities if such sale is otherwise permitted by this Agreement; (28)
Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder, and Liens, pledges and deposits
in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefits of) insurance
carriers; (29) Liens solely on any cash earnest money deposits made in
connection with any letter of intent or purchase agreement permitted under this
Agreement; (30) Liens (i) on cash advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Permitted
Investments to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to sell any property in an asset sale permitted
under Section 7.05, in each case, solely to the extent such Investment or asset
sale, as the case may be, would have been permitted on the date of the creation
of such Lien; (31) Liens securing Indebtedness and other obligations in an
aggregate principal amount not to exceed the greater of (a) $75,000,000 and 20%
of LTM EBITDA at any one time outstanding; (32) Liens then existing with respect
to assets of an Unrestricted Subsidiary on the day such Unrestricted Subsidiary
is re-designated as a Restricted Subsidiary pursuant to Section 6.15. (33) Liens
incurred to secure Obligations in respect of any Indebtedness (a) that ranks
pari passu with the Liens securing the Obligations (or in the case of Liens on
assets that are not Collateral, first priority Liens) if the First Lien Net
Leverage Ratio, calculated on a Pro Forma Basis, is equal to or less than 1.35
to 1.00, and (b) Liens that rank junior to the Liens securing the Obligations if
the Total Net Leverage Ratio, calculated on a Pro Forma Basis, is equal to or
less than 3.50 to 1.00; (34) Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 7.03 provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement; (35) Liens arising in connection with a
Securitization Transaction or a Receivables Facility; (36) Settlement Liens;
(37) rights of recapture of unused real property in favor of the seller of such
property set forth in customary purchase agreements and related arrangements
with any government, statutory or regulatory authority; (38) the rights reserved
to or vested in any Person or government, statutory or regulatory authority by
the terms of any lease, license, franchise, grant or permit held by the Borrower
or any Restricted Subsidiary or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof; (39) restrictive covenants
affecting the use to which real property may be put; (40) Liens or covenants
restricting or prohibiting access to or from lands abutting on controlled access
highways or covenants affecting the use to which lands may be put; provided that
such Liens or covenants do not interfere with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary; or (41) Liens arising in
connection with any Permitted Tax Restructuring. In the event that a Permitted
Lien meets the criteria of more than one of the types of Permitted Liens (at the
time of incurrence or at a later date), the Borrower in its sole discretion may
divide, classify or from time to time reclassify all or any portion of such
Permitted Lien in any manner that complies with Section 7.01 hereof and such



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme057.jpg]
Permitted Lien shall be treated as having been made pursuant only to the clause
or clauses of the definition of “Permitted Lien” to which such Permitted Lien
has been classified or reclassified. “Permitted Tax Distribution” means for any
taxable period in which the Borrower and, if applicable, any of the Borrower’s
Subsidiaries, is a member of a consolidated, combined or similar income tax
group for U.S. federal income tax purposes (a “Tax Group”) of which any Parent
Entity is the common parent, any dividends or other distributions to permit such
Parent Entity to pay any U.S. federal, state and local income Taxes on behalf of
such Tax Group up to an amount not to exceed in the aggregate the amount of any
such Taxes that the Borrower and its Subsidiaries would have been required to
pay as a stand-alone Tax Group with the Borrower as the common parent.
“Permitted Tax Restructuring” means any reorganizations and other activities
related to tax planning and tax reorganization (as determined by the Borrower in
good faith) entered into prior to, on or after the date hereof so long as, after
giving effect to such Permitted Tax Restructuring, (a) taken as a whole, the
security interests of the Administrative Agent in the Collateral are not
materially impaired, (b) taken as a whole, the value of the Collateral securing
the Obligations and the Guaranty by the Guarantors of the Obligations are not
materially reduced and (c) such Permitted Tax Restructuring is not materially
adverse to the Lenders. “Person” means any individual, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, limited liability company, government or any agency or political
subdivision thereof or any other entity. “Platform” has the meaning specified in
Section 6.02. “Preferred Stock” as applied to the Equity Interests of any
Person, means Equity Interests of any class or classes (however designated)
which is preferred as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Equity Interests of any other class of such Person.
“Prepayment Event” means: (a) any Asset Disposition of the Borrower or any
Restricted Subsidiary not in the ordinary course of business; (b) any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Restricted Subsidiary (excluding any such events with respect to property
with a fair market value immediately prior to such event, when taken together
with any other such events in the same fiscal year of the Borrower, not
exceeding $20,000,000); or (c) the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness, other than Indebtedness permitted under Section
7.03 or otherwise permitted by the Required Lenders (other than Refinancing
Indebtedness). “Pro Forma Basis” means, for purposes of calculating First Lien
Net Leverage Ratio, the Total Net Leverage Ratio, the Fixed Charge Coverage
Ratio or any other calculation under any applicable provision of the Loan
Documents (including for purposes of determining the Applicable Rate), that any
permitted Restricted Payment or Investment, any issuance, incurrence, assumption
or permanent repayment of Indebtedness (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transaction and for which
any such financial ratio or other calculation is being calculated), all sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business, division or store, or any conversion of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which Borrower was required to deliver financial statements pursuant to Section
6.01(a) or (b). In connection with the foregoing, (a) with respect to any Asset
Disposition or Involuntary Disposition, (i) income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period, and (b) with respect to any Acquisition, (i) income statement
items attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme058.jpg]
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and (B)
such items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination. “PTE”
means a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time. “Public Lender”
has the meaning specified in Section 6.02. “Purchase Money Obligations” means
any Indebtedness incurred to finance or refinance the acquisition, leasing,
construction or improvement of property (real or personal) or assets (including
Equity Interests), and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Equity Interests of any Person
owning such property or assets, or otherwise. “Purchase Price” means, with
respect to any Acquisition, all direct, indirect, and deferred cash payments
made to or for the benefit of the Person being acquired (or whose assets are
being acquired), its shareholders, officers, directors, employees, or Affiliates
in connection with such Acquisition, including, without limitation, the amount
of any Indebtedness being assumed in connection with such Acquisition (and
subject to the limitations on Permitted Indebtedness hereunder), seller
financing, and payments under non-competition agreements entered into in
connection with such Acquisition and similar agreements, including, without
limitation, consulting agreements, but expressly excluding employment
agreements, any non-cash consideration and the value of any stock, options, or
warrants or other rights to acquire stock issued as part of the consideration in
such transaction; provided that, for the purposes hereof, non-competition
agreements shall be valued at their present value discounted over the term of
such agreement at the Base Rate in effect at the time of the Acquisition, and
the Purchase Price shall be reduced by the amount of any net cash on the balance
sheet of the Person being acquired. “QFC Credit Support” has the meaning
assigned to such term in Section 11.22. “Qualified ECP Guarantor” shall mean, at
any time, each Loan Party with total assets exceeding $10,000,000 or that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified IPO” means an underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-4 or Form S 8) of the
Equity Interests of the Borrower or any Parent Entity which generates cash
proceeds of at least $100,000,000. “Ratio Basket Amount” has the meaning
assigned to such term in the definition of “Maximum Additional Debt Amount”.
“Receivables Assets” means (a) any accounts receivable owed to the Borrower or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement and which are
sold, conveyed, assigned or otherwise transferred or pledged by the Borrower to
a commercial bank or Affiliate thereof in connection with a Receivables
Facility. “Receivables Facility” means an arrangement between the Borrower or a
Restricted Subsidiary and a commercial bank or an Affiliate thereof pursuant to
which (a) the Borrower or such Restricted Subsidiary, as applicable, sells
(directly or indirectly) to such commercial bank (or such Affiliate) accounts
receivable owing by



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme059.jpg]
customers, together with Receivables Assets related thereto and (b) the
obligations of the Borrower or such Restricted Subsidiary, as applicable,
thereunder are non-recourse (except for Securitization Repurchase Obligations)
to the Borrower and such Restricted Subsidiary and (c) the financing terms,
covenants, termination events and other provisions thereof shall be on market
terms (as determined in good faith by the Borrower) and may include Standard
Securitization Undertakings, and shall include any guaranty in respect of such
arrangements. “Recipient” means the Administrative Agent, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder. “Refinance” means refinance, refund,
replace, renew, repay, modify, restate, defer, substitute, supplement, reissue,
resell, extend or increase (including pursuant to any defeasance or discharge
mechanism) and the terms “refinances,” “refinanced” and “refinancing” as used
for any purpose in this Agreement shall have a correlative meaning. “Refinancing
Indebtedness” means Indebtedness that is incurred to refund, refinance, replace,
exchange, renew, repay or extend (including pursuant to any defeasance or
discharge mechanism) any Indebtedness existing on the Closing Date or incurred
in compliance with this Agreement (including Indebtedness of the Borrower that
refinances Indebtedness of any Restricted Subsidiary and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of the Borrower or another
Restricted Subsidiary) including Indebtedness that refinances Refinancing
Indebtedness; provided, however, that: (1) (i) such Refinancing Indebtedness has
a Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness, Disqualified Stock or Preferred Stock being refunded or
refinanced; and (ii) to the extent such Refinancing Indebtedness refinances
Junior Indebtedness, Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Junior Indebtedness, Disqualified Stock or Preferred Stock,
respectively, and, in the case of Junior Indebtedness that is unsecured, is
unsecured, and, in the case of Junior Indebtedness that is secured, is either
(a) unsecured or (b) not secured by Liens on any assets not securing the
indebtedness being refinanced; (2) Refinancing Indebtedness shall not include:
(i) Indebtedness, Disqualified Stock or Preferred Stock of a Non-Guarantor that
refinances Indebtedness, Disqualified Stock or Preferred Stock of the Borrower
or a Guarantor; or (ii) Indebtedness, Disqualified Stock or Preferred Stock of
the Borrower or a Restricted Subsidiary that refinances Indebtedness,
Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary; and (3)
such Refinancing Indebtedness has an aggregate principal amount (or if incurred
with original issue discount, an aggregate issue price) that is equal to or less
than the aggregate principal amount (or if incurred with original issue
discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced. Refinancing Indebtedness in respect any other Indebtedness may
be incurred from time to time after the termination, discharge or repayment of
any such Indebtedness. “Register” has the meaning specified in Section 11.06(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC. “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates. “Related Taxes”
means (i) any amounts that are Permitted Tax Distributions and (ii) any Taxes,
including sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme060.jpg]
registration, business, customs, net worth, gross receipts, excise, occupancy,
intangible or similar Taxes and other similar fees and expenses (other than in
the case of this clause (ii), (x) Taxes measured by income and (y) withholding
Taxes) payable by any Parent Entity by virtue of its: (1) being organized or
having Equity Interests outstanding (but not by virtue of owning stock or other
Equity Interests of any corporation or other entity other than, directly or
indirectly, the Borrower or any of the Borrower’s Subsidiaries) or otherwise
maintain its existence or good standing under applicable law; (2) being a
holding company parent, directly or indirectly, of the Borrower or any of the
Borrower’s Subsidiaries; (3) receiving dividends (other than in cash) from or
other distributions in respect of any direct or indirect Equity Interests of,
the Borrower or any of the Borrower’s Subsidiaries; or (4) having made any
payment in respect to any of the items for which the Borrower is permitted to
make payments to any Parent Entity pursuant to Section 7.06. “Release” means any
release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection, leaching or migrating into or through the
environment, or into, from or through any building, structure or facility.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto. “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA, other than events for which notice has been waived.
“Repricing Transaction” means (1) any prepayment of the Term Loans with the
proceeds of, or any conversion of such Term Loans into, any new or replacement
tranche of debt financing bearing interest at an effective interest rate less
than the Yield applicable to the Term Loans and (2) any amendment to the Term
Loans which, directly or indirectly, reduces the Yield applicable to the Term
Loans; provided that no Repricing Transaction will be deemed to occur in
connection with a Change of Control, Qualified IPO or Enterprise Transformative
Event. “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice. “Required Debt Terms” has the meaning specified in Section 2.17(b).
“Required Lenders” means, at any time, each of the Required Revolving Lenders
and the Required Term Lenders. “Required Percentage” means, with respect to the
fiscal year ending December 31, 2021, 50%, and with respect to any fiscal year
of the Borrower thereafter, (a) 50%, if the Total Net Leverage Ratio at the end
of such fiscal year is greater than 2.00 to 1.00, (b) 25%, if the Total Net
Leverage Ratio at the end of such fiscal year is less than or equal to 2.00 to
1.00 but greater than 1.50 to 1.00 and (c) 0%, if the Total Net Leverage Ratio
at the end of such fiscal year is less than or equal to 1.50 to 1.00; provided
that if any prepayments are made after the end of such fiscal year and prior to
the date that is thirty Business Days after the end of such fiscal year, the
Required Percentage shall be recalculated as of the date of such prepayment to
give effect thereto. “Required Revolving Lenders” means, as of any date of
determination, Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that (i) the unused Revolving Credit Commitment of,
and the portion of the Total Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme061.jpg]
making a determination of Required Revolving Lenders and (ii) at any time there
are more than two (2) Revolving Credit Lenders that are not Affiliates of each
other, Required Revolving Lenders must include at least two (2) Revolving Credit
Lenders that are not Affiliates of each other. “Required Term Lenders” means, as
of any date of determination, Term Lenders holding more than 50% of the
aggregate outstanding amount of the Term Commitments on such date or, after the
funding of any Incremental Term Loans, more than 50% of the principal amount of
all Term Loans then outstanding; provided that (i) the Term Commitments or
principal amount of Term Loans held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term Lenders and (ii) at any
time there are more than two (2) Term Lenders that are not Affiliates of each
other, Required Term Lenders must include at least two (2) Term Lenders that are
not Affiliates of each other. “Resolution Authority” means an EEA Resolution
Authority or, with respect to any UK Financial Institution, a UK Resolution
Authority. “Responsible Officer” means the chief executive officer, president,
executive vice president, vice president, chief operating officer, chief
financial officer, chief legal officer, general counsel, treasurer, assistant
treasurer or controller of a Loan Party, and solely for purposes of the delivery
of officer’s, secretary’s or incumbency certificates pursuant to Section
4.01(a)(v), any secretary, assistant secretary or clerk of a Loan Party and,
solely for purposes of notices given to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. “Restricted Investment”
means any Investment other than a Permitted Investment. “Restricted Payment” has
the meaning set forth in Section 7.06. “Restricted Subsidiary” any Subsidiary
other than an Unrestricted Subsidiary. Unless otherwise indicated in this
Agreement, all references to Restricted Subsidiaries will mean Restricted
Subsidiaries of the Borrower. “Revaluation Date” means, with respect to any
Letter of Credit, each of the following: (a) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (b) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(c) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (d) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Revolving
Lenders shall require. “Revolving Credit Borrowing” means a borrowing consisting
of simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b). “Revolving Credit
Commitment” means, as to each Revolving Credit Lender, its obligation to (a)
make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. “Revolving Credit Exposure” means, as to any Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time. “Revolving Credit Facility” means, at any time, the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Commitments
at such time.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme062.jpg]
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time. “Revolving Credit Loan” has the meaning
specified in Section 2.01(b). “Revolving Credit Note” means a promissory note
made by the Borrower in favor of a Revolving Credit Lender evidencing Revolving
Credit Loans or Swing Line Loans, as the case may be, made by such Revolving
Credit Lender, substantially in the form of Exhibit C-2. “S&P” means Standard &
Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc.,
and any successor thereto. “Sale and Leaseback Transaction” means any
arrangement providing for the leasing by the Borrower or any of its Restricted
Subsidiaries of any real or tangible personal property, which property has been
or is to be sold or transferred by the Borrower or such Restricted Subsidiary to
a third Person in contemplation of such leasing. “Sanctioned Country” shall
mean, at any time, a country, region or territory that is, or whose government
is, the subject or target of any Sanctions. “Sanctioned Person” shall mean, at
any time, (a) any Person listed in any Sanctions-related list of designated
Persons maintained by OFAC, the U.S. Department of State, the United Nations
Security Council, the European Union or any EU member state, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person. “Sanctions” shall mean economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by OFAC or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom. “Screen Rate” shall mean
the rate specified in clause (i) of the definition of “Eurodollar Rate”. “SEC”
means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions. “Secured Cash Management
Agreement” means any Cash Management Agreement that is entered into by and
between any Loan Party and any Cash Management Bank. “Secured Hedge Agreement”
means any Swap Contract that is entered into by and between any Loan Party and
any Hedge Bank. “Secured Parties” means, collectively, the Administrative Agent,
the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are secured by the Collateral under the terms of the Collateral Documents.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.
“Securitization Asset” means (a) any accounts receivable, mortgage receivables,
loan receivables or related assets and the proceeds thereof and (b) all
collateral securing such receivable or asset, all contracts and contract rights,
guaranties or other obligations in respect of such receivable or asset, lockbox
accounts and records with respect to such account or asset and any other assets
customarily transferred (or in respect of which security interests are
customarily granted) together with accounts or assets in connection with a
securitization, factoring or receivable sale transaction. “Securitization Fees”
means distributions or payments made directly or by means of discounts with
respect to any Securitization Asset or participation interest therein issued or
sold in connection with, and other fees and



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme063.jpg]
expenses (including reasonable fees and expenses of legal counsel) paid in
connection with, any Securitization Transaction or Receivables Facility.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets or Receivables Assets in a Securitization Transaction or a
Receivables Facility to repurchase Securitization Assets arising as a result of
a breach of a representation, warranty or covenant or otherwise, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller. “Securitization Subsidiary” means any Subsidiary of the Borrower in each
case formed for the purpose of and that solely engages in one or more
Securitization Transactions and other activities reasonably related thereto or
another Person formed for this purpose. “Securitization Transaction” means any
of one or more securitization, financing, factoring or sales transactions, as
amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, pursuant to which (a) the Borrower or any of the Restricted
Subsidiaries sells, transfers, pledges or otherwise conveys any Securitization
Assets (whether now existing or arising in the future) to a Securitization
Subsidiary or any other Person, (b) the obligations of the Borrower or such
Restricted Subsidiary, as applicable, thereunder are non-recourse to the
Borrower and such Restricted Subsidiary and (c) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by the Borrower). “Security Agreement” means the
Security Agreement, in the form of Exhibit G attached hereto, dated as of the
Closing Date executed in favor of the Administrative Agent for the benefit of
the Secured Parties by each of the Loan Parties. “Settlement” means the transfer
of cash or other property with respect to any credit or debit card charge, check
or other instrument, electronic funds transfer, or other type of paper-based or
electronic payment, transfer, or charge transaction for which a Person acts as a
processor, remitter, funds recipient or funds transmitter in the ordinary course
of its business. “Settlement Asset” means any cash, receivable or other
property, including a Settlement Receivable, due or conveyed to a Person in
consideration for a Settlement made or arranged, or to be made or arranged, by
such Person or an Affiliate of such Person. “Settlement Indebtedness” means any
payment or reimbursement obligation in respect of a Settlement Payment.
“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens). “Settlement Payment” means the transfer, or
contractual undertaking (including by automated clearing house transaction) to
effect a transfer, of cash or other property to effect a Settlement. “Settlement
Receivable” means any general intangible, payment intangible, or instrument
representing or reflecting an obligation to make payments to or for the benefit
of a Person in consideration for a Settlement made or arranged, or to be made or
arranged, by such Person. “Similar Business” means (a) any businesses, services
or activities engaged in by the Borrower or any of its Subsidiaries on the
Closing Date and (b) any businesses, services and activities engaged in by the
Borrower or any of its Subsidiaries that are related, complementary, incidental,
ancillary or similar to any of the foregoing or are extensions or developments
of any thereof. “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark, (or a successor administrator) on the
Federal Reserve Bank of New York’s Website.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme064.jpg]
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Specified Transaction” means any Investment (including any Limited Condition
Acquisition), disposition, incurrence or repayment of Indebtedness, Restricted
Payment, Subsidiary designation, Incremental Facility that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis”; provided
that any increase in the Commitments (including, for this purpose, any
Commitment in respect of any Incremental Term Loan) above the amount of
Commitments in effect on the Closing Date, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn; provided further
that, at the Borrower’s election, any such Specified Transaction (other than a
Restricted Payment) having an aggregate value of less than $5,000,000 shall not
be calculated on a “Pro Forma Basis.” “Spot Rate” for a currency means the rate
determined by the Administrative Agent or the L/C Issuer, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days immediately preceding the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Securitization Transaction, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking or, in the case of a Receivables Facility, a
non-credit related recourse accounts receivable factoring arrangement. “Stated
Maturity” means, with respect to any security, the date specified in such
security as the fixed date on which the payment of principal of such security is
due and payable, including pursuant to any mandatory redemption provision, but
shall not include any contingent obligations to repay, redeem or repurchase any
such principal prior to the date originally scheduled for the payment thereof.
“Sterling” and “£” means the lawful currency of the United Kingdom.
“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Closing Date or thereafter incurred) which is
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement. “Subsidiary” means, with respect to any Person: (1) any
corporation, association, or other business entity (other than a partnership,
joint venture, limited liability company or similar entity) of which more than
50.0% of the total voting power of shares of Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof; or



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme065.jpg]
(2) any partnership, joint venture, limited liability company or similar entity
of which: (3) more than 50.0% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership
interests or otherwise; and (4) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise controls such entity. “Supported QFC”
has the meaning assigned to such term in Section 11.22. “Swap Contract” means
(a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided, that the
Convertible Notes Indenture shall not constitute a Swap Contract. “Swap
Obligations” means, with respect to any Person, the obligations of such Person
under any interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, commodity swap agreement, commodity cap agreement,
commodity collar agreement, foreign exchange contracts, currency swap agreement
or similar agreement providing for the transfer or mitigation of interest rate,
commodity price or currency risks either generally or under specific
contingencies. “Swap Termination Value” means, in respect of any one or more
Swap Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04. “Swing Line Lender” means BMO Harris Bank N.A. in its capacity
as provider of Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a). “Swing Line Loan
Notice” means a notice of a Swing Line Borrowing pursuant to Section 2.04(b),
which, if in writing, shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower. “Swing Line Sublimit” means an amount equal to the
lesser of (a) $10,000,000 and (b) the Revolving Credit Facility. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme066.jpg]
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. “Term Borrowing”
means a borrowing consisting of simultaneous Term Loans of the same Type and, in
the case of Eurodollar Rate Loans, having the same Interest Period made by each
of the Term Lenders pursuant to Section 2.01(a). “Term Commitment” means, as to
each Term Lender, its obligation to make Term Loans to the Borrower pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount corresponding to such Term Lender as set forth on Schedule
2.01. “Term Facility” means the Term Commitments and the provisions herein
related to the Term Loans. “Term Lender” means each Lender that has a Term
Commitment or that holds a Term Loan. “Term Loan” means an advance made by any
Term Lender under the Term Facility. “Term Note” means a promissory note made by
the Borrower in favor of a Term Lender evidencing Term Loans made by such Term
Lender, substantially in the form of Exhibit C-1. “Term SOFR” means the
forward-looking term rate based on SOFR that has been selected or recommended by
the Relevant Governmental Body. “Total Credit Exposure” means, as to any Lender
at any time, the unused Commitments and Revolving Credit Exposure of such Lender
at such time. “Total Net Indebtedness” means, as of any determination date, (i)
the aggregate principal amount of Indebtedness for borrowed money (other than
Indebtedness with respect to Cash Management Agreements and intercompany
Indebtedness) of the Borrower and the Restricted Subsidiaries outstanding on
such date, minus (ii) the aggregate amount of (x) restricted cash and Cash
Equivalents held in Convertible Notes Accounts and (y) unrestricted cash and
Cash Equivalents included in the consolidated balance sheet of the Borrower and
the Guarantors as of the end of the most recent fiscal period for which internal
financial statements are available, in each case, on a Pro Forma Basis and as
determined in good faith by the Borrower. For the avoidance of doubt, “Total Net
Indebtedness” shall exclude Indebtedness in respect of any Receivables Facility
or Securitization Transaction. “Total Net Leverage Ratio” means, as of any date
of determination, the ratio of (i) Total Net Indebtedness as of such date to
(ii) LTM EBITDA, calculated on a Pro Forma Basis. “Total Revolving Credit
Outstandings” means the aggregate Outstanding Amount of all Revolving Credit
Loans, Swing Line Loans and L/C Obligations. “Transaction Costs” means all
interest, fees, costs, expenses, redemption premium and other amounts paid in
cash (and debt discounts) by the Borrower in connection with the consummation of
the Transactions. “Transactions” means (i) the borrowing of Loans on the Closing
Date, (ii) the refinancing of the Existing Credit Agreement on the Closing Date,
(iii) the offer to repurchase or pay at maturity the Convertible Notes and (iv)
the payment of Transaction Costs. “Type” means, with respect to any Loan, its
character as a Base Rate Loan or a Eurodollar Rate Loan. “U.S. Government
Obligations” means securities that are (1) direct obligations of the United
States of America for the timely payment of which its full faith and credit is
pledged or (2) obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America the timely payment
of which is unconditionally Guaranteed as a full faith and credit obligation of
the United States of America, which, in either case, are not callable or
redeemable at the option of the issuers thereof, and shall also include a
depositary receipt issued by a bank (as defined in Section 3(a)(2) of the
Securities Act), as custodian with respect to any such



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme067.jpg]
U.S. Government Obligations or a specific payment of principal of or interest on
any such U.S. Government Obligations held by such custodian for the account of
the holder of such depositary receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the U.S. Government Obligations or the specific payment
of principal of or interest on the U.S. Government Obligations evidenced by such
depositary receipt. “U.S. Person” means any Person that is a “United States
Person” as defined in Section 7701(a)(30) of the Code. “U.S. Special Resolution
Regimes” has the meaning assigned to such term in Section 11.22. “U.S. Tax
Compliance Certificate” has the meaning specified in Section 3.01(e)(ii)(B)(3).
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of a
security interest in any item or portion of the collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect, at
such time, in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or priority and for purposes of definitions relating
to such provisions. “UCP” means, with respect to any Letter of Credit, the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce (“ICC”) Publication No. 600 (or such later version thereof as may be in
effect at the time of issuance). “UK Financial Institution” means any BRRD
Undertaking (as such term is defined under the PRA Rulebook (as amended from
time to time) promulgated by the United Kingdom Prudential Regulation Authority)
or any person falling within IFPRU 11.6 of the FCA Handbook (as amended from
time to time) promulgated by the United Kingdom Financial Conduct Authority,
which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms. “UK Resolution
Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution. “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment. “United States” and “U.S.” mean
the United States of America. “Unreimbursed Amount” has the meaning specified in
Section 2.03(c)(i). “Unrestricted Subsidiary” means any Subsidiary designated as
an “Unrestricted Subsidiary” from time to time pursuant to Section 6.15 and (b)
any Subsidiary of an Unrestricted Subsidiary. As of the Closing Date, there are
no Unrestricted Subsidiaries. “USA PATRIOT Act” has the meaning specified in
Section 11.18. “Voting Stock” of a Person means all classes of Equity Interests
of such Person then outstanding and normally entitled to vote in the election of
directors. “Weighted Average Life to Maturity” means, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing: (1) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment, by (2) the sum of all such payments.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme068.jpg]
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower. “Working Capital” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis as of any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital will be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a)
reclassification after the Closing Date in accordance with GAAP of assets or
liabilities, as applicable, between current and non-current or (b) the effects
of purchase accounting. “Write-Down and Conversion Powers” means, (a) with
respect to any EEA Resolution Authority, the write- down and conversion powers
of such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule, and (b) with respect to
the United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. “Yen” and “¥” means the lawful currency of
Japan. “Yield” means, with respect to any Loan, Revolving Credit Commitment, or
Repricing Transaction, as the case may be, on any date of determination as
calculated by the Administrative Agent, (a) any interest rate margin, (b)
increases in interest rate floors (but only to the extent that an increase in
the interest rate floor with respect to Term Loans or the implementation of an
interest floor with respect to initial Revolving Credit Loans, as the case may
be, would cause an increase in the interest rate then in effect at the time of
determination hereunder, and, in such case, then the interest rate floor (but
not the interest rate margin solely for determinations under this clause (b))
applicable to such Term Loans and Revolving Credit Loans, as the case may be,
shall be increased to the extent of such differential between interest rate
floors), (c) original issue discount and (d) upfront fees and any recurring
periodic fees paid generally to all Persons providing such Loan or Commitment
(with original issue discount, upfront fees and recurring periodic fees being
equated to interest based on an assumed four-year life to maturity, but
exclusive of any arrangement, structuring, underwriting or similar fee paid to
any Person in connection therewith that are not shared generally with all
Persons providing such Loan or Commitment). 1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme069.jpg]
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. (b) In the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.” (c) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. 1.03 Accounting Terms. (a) Generally. Except as otherwise
specifically prescribed herein, all accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (b) Changes in GAAP. If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders, which approval shall not
be unreasonably withheld or delayed); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. (c) Calculations on Pro Forma Basis;
Consolidation of Variable Interest Entities. Notwithstanding the above, the
parties hereto acknowledge and agree that all calculations of the financial
covenant in Section 7.11 (including for purposes of determining the Applicable
Rate) shall be made on a Pro Forma Basis. All references herein to consolidated
financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein. (d) Notwithstanding any other provision contained
herein, any lease of any Loan Party or any of its Subsidiaries that is or would
have been treated as an operating lease for purposes of GAAP prior to the
issuance by the FASB on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as an operating lease for purposes of
all financial definitions and calculations for purpose of this Agreement and any
other Loan Document (whether or not such operating lease obligations were in
effect on such date) and shall not constitute Indebtedness or a Capitalized
Lease Obligation under this Agreement or any other Loan Document notwithstanding
the fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as capitalized
leases or lease liability in the financial statements. 1.04 Rounding. Any
financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme070.jpg]
one place more than the number of places by which such ratio is expressed herein
and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). 1.05 Exchange Rates; Currency Equivalents. (a) The
Administrative Agent or the L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. (b) Wherever in this
Agreement in connection with the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the L/C Issuer. 1.06 Additional
Alternative Currencies. (a) The Borrower may from time to time request that
Letters of Credit be issued in a currency, other than Dollars and any existing
Alternative Currency, that the L/C Issuer is not currently making available for
Letters of Credit to the Borrower; provided that such requested currency is a
lawful currency that is readily available and freely transferable and
convertible into Dollars. For any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer. (b) Any such new Alternative Currency
request for Letters of Credit shall be made to the Administrative Agent not
later than 2:00 p.m., ten (10) Business Days prior to the date of the desired
L/C Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in their sole discretion). The
Administrative Agent shall promptly notify the L/C Issuer thereof. The L/C
Issuer shall notify the Administrative Agent, not later than 2:00 p.m., on the
second Business Day immediately preceding the requested date of the desired L/C
Credit Extension whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested currency. (c) Any failure by the L/C Issuer
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such L/C Issuer to permit Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
the L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower. 1.07 Change of Currency. (a) Each obligation of
the Borrower to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption. If, in relation to the currency of any such member state, the basis of
accrual of interest expressed in this Agreement in respect of that currency
shall be inconsistent with any convention or practice in the London interbank
market for the basis of accrual of interest in respect of the Euro, such
expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme071.jpg]
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro. (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency. 1.08 Times of Day; Rates. Unless otherwise specified, all
references herein to times of day shall be references to Eastern Standard time
(daylight or standard, as applicable). The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to publication or determination of the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. 1.10 Divisions. For all
purposes under the Loan Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time. 1.11 Certain Calculations
and Tests. (a) Notwithstanding anything in this Agreement or any Loan Document
to the contrary, when calculating any applicable ratio or determining compliance
with any other provision of this Agreement (including the determination of
compliance with any provision of this Agreement which requires that no Default
or Event of Default has occurred, is continuing or would result therefrom)
(other than an Event of Default under either Section 8.01(a) or 8.01(f)) in
connection with a Specified Transaction undertaken in connection with the
consummation of a Limited Condition Acquisition, the date of determination of
such ratio and determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”) and if, after such ratios and
other provisions are measured on a Pro Forma Basis after giving effect to such
Limited Condition Acquisition and the other Specified Transactions to be entered
into in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) as if they occurred at the beginning of the four
consecutive fiscal quarter period being used to calculate such financial ratio
ending prior to the LCA Test Date, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with such ratios and provisions, such
provisions shall be deemed to have been complied with. For the avoidance of
doubt, (x) if any of such ratios are exceeded after the LCA Test Date as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of the Borrower) but prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme072.jpg]
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided, that Consolidated EBITDA, Consolidated Total Assets or
assets and Consolidated Net Income of any target of such Limited Condition
Acquisition can only be used in the determination of the relevant ratio and
baskets if and when such Limited Condition Acquisition has closed. The
conditions set out in this paragraph shall not in any way change the conditions
to any extension of credit under the Loan Documents. (b) Notwithstanding
anything to the contrary herein, with respect to any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement under any covenant that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with any
First Lien Net Leverage Ratio test, Total Net Leverage Ratio test and/or any
Fixed Charge Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement under the
same covenant as such Fixed Amount that requires compliance with any such
financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it
is understood and agreed that the Fixed Amounts being substantially concurrently
incurred (other than, in the case of any Fixed Amounts contained in Section 7.01
or Section 7.02, any refinancings of any Indebtedness that was previously
incurred) and any substantially concurrent borrowings under the Revolving Credit
Facility (and any cash proceeds thereof) shall be disregarded in the calculation
of the financial ratio or test applicable to the Incurrence Based Amounts in
connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts and any
substantially concurrent borrowings under the Revolving Credit Facility shall be
taken into account for purposes of any Incurrence Based Amounts under any
covenant other than Incurrence Based Amounts contained in Section 7.01 or
Section 7.02. ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 The Loans.
(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower in
Dollars on the Closing Date in an amount not to exceed such Term Lender’s Term
Commitment. Such Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Applicable Percentage of
the Term Facility. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. Each Term Lender’s Term Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Term Lender’s Term Commitment on the
Closing Date. (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
Revolving Credit Exposure of each Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. Each Revolving Credit Lender’s Revolving Credit Commitment
shall terminate immediately and without further action on the last day of the
Availability Period. 2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme073.jpg]
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided that in the case of any Borrowing on the Closing Date,
such Committed Loan Notice for Eurodollar Rate Loans and/or Base Rate Loans may
be provided not later than 9:00 a.m. on the Closing Date. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Committed Loan Notice shall specify (i)
whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan. (b) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage under the applicable Facility of the applicable Term Loans
or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Term Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 noon on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Committed Loan Notice with respect to
a Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above. (c) Except as otherwise
provided herein, including Section 3.05, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders. (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme074.jpg]
(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of the Revolving Credit Facility. 2.03
Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the terms
and conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03, (1)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the Revolving Credit Exposure of each Revolving
Credit Lender shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence and the immediately succeeding sentence. The
Borrower agrees that it will not request, and the L/C Issuer shall have no
obligation to issue, any Letter of Credit the proceeds of which would be made
available to any Person (I) to fund any activity or business of or with any
Sanctioned Person or in any Sanctioned Countries, that, at the time of such
funding, is the subject of any Sanctions or (II) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. (ii) The L/C Issuer shall not issue any Letter of Credit if: (A)
subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or (B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date or (y) such Letter of Credit
is cash collateralized on terms and pursuant to arrangements satisfactory to the
L/C Issuer. (iii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing the Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme075.jpg]
(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; (C) except as
otherwise agreed by the Administrative Agent and the L/C Issuer, the Letter of
Credit is in an initial stated amount less than $100,000; (D) except as
otherwise agreed by the Administrative Agent and such L/C Issuer, the Letter of
Credit is to be denominated in a currency other than Dollars or an Alternative
Currency; (E) such L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency; (F) the
Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or (G) any Revolving Credit Lender
is at that time a Defaulting Lender, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its sole discretion) with the Borrower or such Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion. (iv) The L/C Issuer
shall not amend any Letter of Credit if (A) the L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof or (B) the beneficiary of the Letter of Credit does not accept
the proposed amendment to the Letter of Credit. (v) The L/C Issuer shall act on
behalf of the Revolving Credit Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and the L/C Issuer shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer. (b) Procedures for Issuance and Amendment
of Letters of Credit; Auto-Extension Letters of Credit. (i) Each Letter of
Credit shall be issued or amended, as the case may be, upon the request of the
Borrower delivered to the L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme076.jpg]
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require. (ii)
Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the Dollar Equivalent of such Letter of
Credit. (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension. (iv) Promptly after
its delivery of any Letter of Credit or any amendment to a Letter of Credit to
an advising bank with respect thereto or to the beneficiary thereof, the L/C
Issuer will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment. (c) Drawings and
Reimbursements; Funding of Participations. (i) Upon receipt from the beneficiary
of any Letter of Credit of any notice of a drawing under such Letter of Credit,
the L/C Issuer shall notify the Borrower and the Administrative Agent thereof.
In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the L/C Issuer in such Alternative Currency, unless (A)
the L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 1:00 p.m. on the date of any payment by the L/C Issuer



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme077.jpg]
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by such L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
their inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 12:00 noon on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars. (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03. (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer. (v) Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that (a) each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme078.jpg]
the Borrower of a Committed Loan Notice) and (b) each Revolving Credit Lender
shall be released from its obligations under this Section 2.03 when all Letters
of Credit have been satisfactorily cash collateralized and the Letter of Credit
Expiration Date has occurred. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein. (vi) If any Revolving Credit Lender
fails to make available to the Administrative Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error. (d) Repayment of Participations. (i) At any
time after the L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent. (ii) If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 11.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Credit Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following: (i) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Loan Document; (ii) the existence
of any claim, counterclaim, setoff, defense or other right that the Borrower or
any Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme079.jpg]
or inaccurate in any respect; or any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such Letter
of Credit; (iv) waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower; (v)
honor of a demand for payment presented electronically in accordance with the
UCC, the ISP or the UCP, as applicable, even if such Letter of Credit requires
that demand be in the form of a draft; (vi) any payment made by the L/C Issuer
in respect of an otherwise complying item presented after the date specified as
the expiration date of, or the date by which documents must be received under
such Letter of Credit if presentation after such date is authorized by the UCC,
the ISP or the UCP, as applicable; (vii) any payment by the L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in- possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (viii) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrower or any Subsidiary or in the relevant
currency markets generally; or (ix) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Subsidiaries, except for circumstances
or happenings arising from the gross negligence or willful misconduct of the L/C
Issuer, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid. (f) Role
of L/C Issuer. Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, the L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme080.jpg]
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. (g) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required
under any law, order, or practice that is required to be applied to any Letter
of Credit or this Agreement, including the Law or any order of a jurisdiction
where the L/C Issuer or the beneficiary is located, the practice stated in the
ISP or UCP, as applicable, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade — International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice. (h) Letter of Credit
Fees. The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance, subject to adjustment as provided in
Section 2.16, with its Applicable Revolving Credit Percentage, in Dollars, a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit, as applicable. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each of March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default under Section 8.01(a)
or (f) exists, all Letter of Credit Fees shall accrue at the Default Rate. (i)
Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars, a
fronting fee (i) with respect to each standby and commercial Letter of Credit,
at the rate specified in the Fee Letter, computed on the Dollar Equivalent of
the amount of such Letter of Credit, and payable upon the issuance thereof, and
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (j) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. (k) Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme081.jpg]
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries. 2.04 Swing Line Loans. (a)
The Swing Line. Subject to the terms and conditions set forth herein, the Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, to make loans (each such loan, a “Swing Line Loan”)
in Dollars to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (x)(i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s Revolving
Credit Commitment, (y) the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan. (b) Borrowing Procedures. Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or (B)
by a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 12:00 noon on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 12:00
noon on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower. (c) Refinancing of
Swing Line Loans. (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme082.jpg]
Applicable Revolving Credit Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 2:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender. (ii) If for any
reason any Swing Line Loan cannot be refinanced by such a Revolving Credit
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation. (iii) If any Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error. (iv) Each Revolving Credit
Lender’s obligation to make Revolving Credit Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein. (d)
Repayment of Participations. (i) At any time after any Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Credit Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by the
Swing Line Lender. (ii) If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme083.jpg]
of the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement. (e) Interest for Account of
Swing Line Lender. The Swing Line Lender shall be responsible for invoicing the
Borrower for interest on the Swing Line Loans. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender. (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender. 2.05 Prepayments. (a) Voluntary Prepayments of Loans.
(i) Revolving Credit Loans and Term Loans. (A) The Borrower may, upon notice
from the Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans and the Term Loans in whole or in part
without premium or penalty, except that, in the event that on or prior to the
date that is twelve months after the Closing Date, the Borrower makes any
prepayment or repayment of Term Loans as a result of a Repricing Transaction or
any amendment to this Agreement to effectuate a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders, a prepayment premium in an amount equal to 1.00%
of the amount of the Term Loans being so prepaid, repaid or refinanced or the
aggregate amount of the applicable Term Loans outstanding immediately prior to
such amendment and otherwise subject to the Repricing Transaction, as
applicable; provided that (1) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 2:00 p.m. (aa) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (bb) on the date of prepayment of Base
Rate Loans; (2) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); (3)
any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (4) any prepayment of the Term
Loan shall be applied to the remaining principal amortization payments in direct
order of maturity. (B) Each notice required by Section 2.05(a)(i)(A) above shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of Loans shall
be accompanied by all accrued interest on the amount prepaid, and, in the case
of prepayments of Eurodollar Rate Loans, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities. (ii) Swing Line
Loans. The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (ii) any such



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme084.jpg]
prepayment shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. (b) Mandatory Prepayment of
Loans. (i) If for any reason the Total Revolving Credit Outstandings at any time
exceed the aggregate Revolving Credit Commitments then in effect, the Borrower
shall immediately prepay Revolving Credit Loans and/or the Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
the Total Revolving Credit Outstandings exceed the aggregate Revolving Credit
Commitments then in effect. (ii) Subject to paragraph (v) of this Section
2.05(b), in the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any Restricted Subsidiary in respect
of any Prepayment Event referred to in paragraph (a) or (b) of the definition
thereof, the Borrower shall, within thirty (30) days after such Net Cash
Proceeds are received, prepay Term Loans on a pro rata basis (except, as to Term
Loans made pursuant to an Incremental Facility Amendment or a Refinancing
Amendment, as otherwise set forth in such Incremental Facility Amendment or a
Refinancing Amendment), in each case in an aggregate amount equal to 100% of the
amount of such Net Cash Proceeds; provided that in the case of any such event
described in clause (a) or (b) of the definition of the term “Prepayment Event,”
if the Borrower or any Restricted Subsidiary applies (or commits pursuant to a
binding contractual arrangement (including pursuant to a letter of intent) to
apply) the Net Cash Proceeds from such event (or a portion thereof) within
twelve months after receipt of such Net Cash Proceeds to reinvest such proceeds
in the business, including in assets of the general type used or useful in the
business of the Borrower and the Restricted Subsidiaries (including in
connection with an acquisition or capital expenditures), then no prepayment
shall be required pursuant to this paragraph in respect of such Net Cash
Proceeds except to the extent of any such Net Cash Proceeds therefrom that have
not been so applied by the end of the twelve month (or, if committed to be so
applied within twelve months of the receipt of such Net Cash Proceeds, eighteen
months) period following receipt of such Net Cash Proceeds, at the end of which
period a prepayment shall be required in an amount equal to the applicable
percentage of such Net Cash Proceeds that have not been so applied; provided,
further, that with respect to any Prepayment Event referenced in paragraph (a)
or (b) of the definition thereof, the Borrower may use a portion of such Net
Cash Proceeds to prepay or repurchase Indebtedness secured by the Collateral on
a pari passu basis with the Liens securing the Obligations (the “Other
Applicable Indebtedness”) to the extent required pursuant to the terms of the
documentation governing such Other Applicable Indebtedness, in which case, the
amount of prepayment required to be made with respect to such Net Cash Proceeds
pursuant to this Section 2.05(b)(ii) shall be deemed to be the amount equal to
the product of (x) the applicable percentage of the amount of such Net Cash
Proceeds multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of Term Loans required to be prepaid pursuant to this paragraph
(c) and the denominator of which is the sum of the outstanding principal amount
of such Other Applicable Indebtedness required to be prepaid pursuant to the
terms of the documents governing such Other Applicable Indebtedness and the
outstanding principal amount of Term Loans required to be prepaid pursuant to
this paragraph; (iii) Subject to paragraph (v) of this Section 2.05, following
the end of each fiscal year of the Borrower, commencing with the fiscal year
ending December 31, 2021, the Borrower shall prepay Term Loans in an aggregate
amount equal to the Required Percentage of Excess Cash Flow for such fiscal
year; provided that such amount shall be reduced by the aggregate principal
amount of prepayments (other than prepayments pursuant to Sections 2.05(b)(ii),
(iii) or (iv)) of Term Loans, Other Applicable Indebtedness and Revolving Credit
Loans (to the extent of, in the case of Revolving Credit Loans, a corresponding
Revolving Credit Commitment reduction) made during such fiscal year, and no such
prepayment shall be required if the amount that would be required to be repaid
is less than or equal to $10,000,000. Each prepayment pursuant



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme085.jpg]
to this paragraph shall be made not later than the fifth Business Day after the
date on which financial statements are required to be delivered pursuant to
Section 6.01(a) for the fiscal year with respect to which such prepayment is
made. All prepayments made pursuant to this Section 2.05(b)(iii) shall be
applied solely to the outstanding Term Loans (and any Incremental Term Loans or
Other Term Loans to the extent provided for in the applicable Incremental
Facility Amendment or Refinancing Amendment; provided that the Term Loans
receive not less than the pro rata portion of such prepayment unless otherwise
agreed). (iv) Subject to paragraph (v) of this Section 2.05, in the event and on
each occasion that any Net Cash Proceeds are received by or on behalf of the
Borrower or any Restricted Subsidiary in respect of any Prepayment Event
referred to in paragraph (c) of the definition thereof, the Borrower shall, on
the same day as such incurrence or issuance of the applicable Indebtedness, and
otherwise within five (5) Business Days, prepay the principal amount of Term
Loans. (v) Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that any or all of the Net Cash Proceeds of any Asset Disposition by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.05(b)(ii)
(a “Foreign Disposition”), the Net Cash Proceeds of any Prepayment Event from a
Foreign Subsidiary (a “Foreign Prepayment Event”), or Excess Cash Flow would be
(x) prohibited or delayed by applicable local law or (y) restricted by
applicable organizational or constitutive documents or any agreement (including
as a result of minority ownership) from being repatriated to the United States,
or (ii) to the extent that the Borrower has determined in good faith that the
repatriation of any or all of the Net Cash Proceeds of any Foreign Disposition,
any Foreign Prepayment Event or Excess Cash Flow would reasonably be expected to
have an adverse tax consequence (which, for the avoidance of doubt, includes,
but is not limited to, the imposition of any taxable or deemed dividend pursuant
to Section 956 of the Code (taking into account any available tax credits or
deductions) or withholding tax) on a Loan Party or any of their Subsidiaries or
any of their direct or indirect equity owners (other than de minimis adverse tax
consequences) with respect to such Net Cash Proceeds or Excess Cash Flow or
could give rise to risk of liability for the directors of such Subsidiary, in
each case the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Foreign Subsidiary, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required, subject to this Section
2.05(b)(v), to be applied to repay Term Loans at the times provided in Section
2.05(b)(iii), or the Borrower shall not be required to make a prepayment at the
time provided in Section 2.05(b)(ii), as the case may be, and instead, such
amounts may be retained and shall be available for working capital purposes of
the Borrower or its Restricted Subsidiaries (the Borrower and the Restricted
Subsidiaries hereby agreeing to use all commercially reasonable efforts (as
determined in the Borrower’s reasonable business judgment) for a period of not
less than one year to otherwise cause the applicable Foreign Subsidiary to
overcome or eliminate such restrictions and/or to minimize any such costs of
prepayment and/or use the other cash resources of each Loan Party and Restricted
Subsidiaries, subject to the foregoing, to make the relevant prepayment), and if
within one year following the date on which the respective payment would
otherwise have been required, such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law or
applicable organizational or constitutive impediment or other impediment or
there are no such adverse tax consequences (other than de minimis tax
consequences), such repatriation will be promptly effected and such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than three Business Days after such repatriation could be made) applied
(net of additional taxes, costs and expenses payable or reserved against as a
result thereof) (whether or not repatriation actually occurs) to the repayment
of the Term Loans pursuant to this Section 2.05 to the extent provided herein;
provided, that if such payments are not permitted or there are such adverse tax
consequences (other than de minimis tax consequences) throughout such one year
period such prepayment shall not be required; provided, further that, if at any
time within one year of a prepayment being so forgiven, such restrictions are
removed, any relevant proceeds will at the end of the then current interest
period be applied in prepayment in accordance with the terms of this Section
2.05. The non-application of any prepayment amounts as a consequence of the
foregoing provisions will not, for the avoidance of doubt, constitute a Default
or an Event of Default and such amounts shall be available for working capital
and general corporate purposes of the Borrower or any Restricted Subsidiary as
long as not required to be repaid in accordance with this Section 2.05(b)(v).



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme086.jpg]
(vi) Except as otherwise provided in this Section 2.05(b), all amounts required
to be paid pursuant to this Section 2.05(b) shall be applied as follows: with
respect to all amounts prepaid pursuant to Section 2.05(b)(i), first, ratably to
the L/C Borrowings and the Swing Line Loans, second, to the outstanding
Revolving Credit Loans, and, third, to Cash Collateralize the remaining L/C
Obligations to the extent required by Section 2.05(b)(i), and with respect to
all amounts prepaid pursuant to Section 2.05(b)(ii)-(iv), to the Term Loans, (to
the remaining principal amortization payments in direct order of maturity). Each
such Term Lender may reject all (but not less than all) of its pro rata share of
any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to this Section 2.05(b) by providing
notice to the Administrative Agent, no later than 11:00 a.m., New York City
time, one Business Day following receipt of such mandatory prepayment notice;
provided that for the avoidance of doubt, no Lender may reject any prepayment
made with the proceeds of Refinancing Indebtedness. All such prepayments shall
be applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment. If the Borrower is required to make a mandatory prepayment
of Eurodollar Rate Loans under this Section 2.05(b), so long as no Event of
Default exists, the Borrower shall have the right, in lieu of making such
prepayment in full, to deposit an amount equal to such mandatory prepayment with
the Administrative Agent in a cash collateral account maintained (pursuant to
documentation reasonably satisfactory to the Administrative Agent) by and in the
sole dominion and control of the Administrative Agent. Any amounts so deposited
shall be held by the Administrative Agent as collateral for the prepayment of
such Eurodollar Rate Loans and shall be applied to the prepayment of the
applicable Eurodollar Rate Loans at the end of the current Interest Periods
applicable thereto or, sooner, at the election of the Administrative Agent, upon
the occurrence of an Event of Default. At the request of the Borrower, amounts
so deposited shall be invested by the Administrative Agent in Cash Equivalents
maturing on or prior to the date or dates on which it is anticipated that such
amounts will be applied to prepay such Eurodollar Rate Loans; any interest
earned on such Cash Equivalents will be for the account of the Borrower and the
Borrower will deposit with the Administrative Agent the amount of any loss on
any such Cash Equivalents to the extent necessary in order that the amount of
the prepayment to be made with the deposited amounts may not be reduced. 2.06
Termination or Reduction of Commitments. (a) Optional. The Borrower may, upon
notice to the Administrative Agent, terminate the Commitments, the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or
from time to time permanently reduce the Revolving Credit Facility, the Letter
of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 1:00 p.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit. (b) Mandatory. If after giving
effect to any reduction or termination of Revolving Credit Commitments under
this Section 2.06, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit or the Swing Line Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess. (c) Application of Commitment Reductions;
Payment of Fees. The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Revolving Credit Commitment under this Section 2.06. Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme087.jpg]
Credit Facility accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination. 2.07 Repayment of Loans. (a) Term Loans. (i) The Borrower will
repay to the Administrative Agent on the last Business Day of each fiscal
quarter of the Borrower (commencing with the fiscal quarter ended December 31,
2020) an aggregate principal amount equal to 0.25% of the aggregate principal
amount of Term Loans outstanding on the Closing Date, which payments will be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05(a) or (b), as applicable. (ii) (a)
In the event that any Incremental Term Loans are made, the Borrower will repay
Incremental Term Loans on the dates and in the amounts set forth in the
applicable Incremental Facility Amendment and (b) in the event that any Other
Term Loans are made, the Borrower will repay Other Term Loans on the dates and
in the amounts set forth in the applicable Refinancing Amendment. (iii) To the
extent not previously paid, all outstanding Term Loans will be due and payable
on the applicable Maturity Date; together, in each case, with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. (b) Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date. (c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility. 2.08 Interest. (a)
Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility. (b) (i) If any amount
described in Section 8.01(a)(i) is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, all outstanding Obligations shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. (ii) [Reserved]. (iii)
Automatically, after the occurrence and during the continuance of any Event of
Default under Sections 8.01(a) or (f) (other than as set forth in Sections
2.08(b)(i)), the Borrower shall pay on demand (A) interest on the principal
amount of all overdue amounts hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws and (B) on overdue interest and fees, an interest at the
interest rate applicable to the Base Rate Loans plus 2.00% per annum, in each
case, accruing from the date of the such Event of Default. (iv) Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme088.jpg]
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. 2.09 Fees. In addition to certain fees
described in Sections 2.03(h) and (i): (a) Commitment Fee. The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Rate for the Commitment Fee (as shown in the definition
of Applicable Rate) times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
aggregate Revolving Credit Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate for the Commitment Fee during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Rate for
the Commitment Fee separately for each period during such quarter that such
Applicable Rate for the Commitment Fee was in effect. (b) Other Fees. (i) The
Borrower shall pay to the Arrangers and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever. (ii) The Borrower shall pay to the Lenders such fees,
if any, relating to this Agreement as shall have been separately agreed upon in
writing by the Borrower in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever. 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Net Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder until
the date that is three years following the date upon which termination and
repayment occurred.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme089.jpg]
2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. 2.12 Payments Generally;
Administrative Agent’s Clawback. (a) General. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff, except as otherwise provided in
Section 3.01. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
12:00 noon on the date specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. If, for any reason, the Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 12:00
noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be. (b) (i) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in its
sole and absolute discretion, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme090.jpg]
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. (ii) Payments by
Borrower; Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the time at which any
payment is due to the Administrative Agent for the account of the Lenders or the
L/C Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in its sole and absolute discretion, in
reliance upon such assumption, distribute to the Appropriate Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Appropriate Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error. (c) Failure to
Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest. (d) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Term Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c). (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. (f) Insufficient
Funds. If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties. 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme091.jpg]
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (A) any payment
made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. 2.14 [Reserved]. 2.15 Cash Collateral. (a) Certain
Credit Support Events. If (i) the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within three Business Days (in all other cases),
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the total amount of funds, if any, then held
as Cash Collateral that the Administrative Agent determines to be subject to any
such right or claim; additionally, if at any time the Administrative Agent
determines the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount sufficient to eliminate such deficiency.
Additionally, if the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 110% of the
Letter of Credit Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount in Dollars not less than
the amount by which the Outstanding Amount of all L/C Obligations exceeds the
Letter of Credit Sublimit. Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Laws, to reimburse the L/C Issuer.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme092.jpg]
(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Credit Lenders, and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent. The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral. (c) Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein. (d) Release. Cash
Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or to secure other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, (x)
any such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations. 2.16 Defaulting
Lenders. (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01 and in the
definition of “Required Lender”. (ii) Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme093.jpg]
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. (iii) Certain Fees. (A) No
Defaulting Lender shall be entitled to receive any fee payable under Section
2.09(a) for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender). (B) Each Defaulting
Lender shall be entitled to receive Letter of Credit Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.15. (C) With respect to any fee
payable under Section 2.09(a) or any Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee. (iv)
Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation,
provided, however, that if such conditions are subsequently satisfied, such
reallocation will take place at such time (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such Non-
Defaulting Lender’s increased exposure following such reallocation.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme094.jpg]
(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15. (b) Defaulting Lender Cure. If the
Borrower, the Administrative Agent, Swing Line Lender and the L/C Issuer agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. 2.17 Incremental Facilities. (a) At any time and from
time to time prior to the Latest Maturity Date, subject to the terms and express
conditions set forth herein, the Borrower may by no less than three (3) Business
Days’ prior notice to the Administrative Agent (or such lesser number of days
reasonably acceptable to the Administrative Agent), request to add one or more
new credit facilities (each, an “Incremental Facility”) and consisting of one or
more additional tranches of term loans (each, an “Incremental Term Facility”) or
an increase in an existing class of Revolving Credit Commitments (each, an
“Incremental Revolving Credit Facility”), or a combination thereof, provided
that (i) immediately before and after giving effect to each Incremental Facility
Amendment and the applicable Incremental Facility, no Default or Event of
Default has occurred and is continuing or would result therefrom (or, in the
case that the proceeds of such Incremental Facility are being used to finance a
Limited Condition Acquisition, no Event of Default under Sections 8.01(a) and
8.01(f) shall have occurred and be continuing on the LCA Test Date), (ii)
subject to calculation adjustments set forth in Section 1.11 with respect to any
Incremental Facility being incurred in connection with a Limited Condition
Acquisition, the aggregate principal amount of all Incremental Facilities at the
time of issuance or incurrence shall not exceed the Maximum Additional Debt
Amount at such time, and (iii) with respect to any secured Incremental Term
Facility (other than any Incremental Term Facility ranking junior in right of
payment or with respect to security with the Obligations (including as a result
of being “last out” in any waterfall)) or any Additional Debt consisting of term
loans that are secured on a pari passu basis with the Term Loans, in the event
that the Yield for any such Incremental Term Facility or Additional Debt, as
applicable, is higher than the Yield for the outstanding Term Loans by more than
50 basis points, then the Applicable Rate for the outstanding Term Loans shall
be increased to the extent necessary so that the Yield for such outstanding Term
Loans is equal to the Yield for such Incremental Term Facility or Additional
Debt, as applicable, minus 50 basis points (any such adjustment, the “MFN
Adjustment”); provided that, in addition to the foregoing, for purposes of
calculating the Yield for any Incremental Facility or Additional Debt that
constitutes fixed-rate Indebtedness, the fixed rate coupon of such Indebtedness
shall be swapped to a floating rate on a customary matched-maturity basis, and
the Yield of such fixed-rate Indebtedness on a floating rate basis shall be
reasonably determined in a customary manner by the Administrative Agent based on
customary financial methodology in consultation with the Borrower (or, if the
Administrative Agent declines (or is unable) to determine such Yield or the
appropriate floating rate swap on a matched maturity basis, as reasonably
determined in a customary manner based on customary financial methodology by a
financial institution reasonably acceptable to the Administrative Agent and the
Borrower). (b) Each Incremental Term Facility shall have such terms as
determined by the Borrower and the lenders providing such Incremental Term
Facility; provided that (A) such Incremental Term Facility shall rank pari passu
or junior in right of payment and in respect of the Collateral with the Term
Loans, provided that, if such



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme095.jpg]
Incremental Term Facility is secured, all security therefor shall be granted
pursuant to documentation that is consistent in all material respects with the
Collateral Documents and (I) if secured on a pari passu basis with the
Obligations, the representative for such Incremental Term Facility shall enter
into a pari passu intercreditor agreement with the Administrative Agent that is
reasonably satisfactory to the Administrative Agent or (II) if secured on a
junior basis to the Obligations, a representative acting on behalf of the
holders of such Incremental Term Facility shall have become party to a second
Lien intercreditor agreement or subordination agreement that is reasonably
satisfactory to the Administrative Agent, (B) no Restricted Subsidiary is a
borrower or a guarantor with respect to such Incremental Term Facility unless
such Restricted Subsidiary is a Loan Party which shall have previously or
substantially concurrently guaranteed or borrowed, as applicable, the
Obligations, and, if secured, shall only be secured by Collateral, (C) except in
the case of one-year bridge loans that are, on customary conditions convertible
or exchangeable into, or are intended to be refinanced with, other instruments
meeting the requirements set forth in this clause (C) and clause (D) below
(“Extendable Bridge Loans”), no Incremental Term Facility shall have a final
maturity date earlier than the then existing Latest Maturity Date with respect
to Term Loans, and with respect to an Incremental Term Facility ranking junior
in respect of the Collateral with the Term Loans, no such Incremental Term
Facility shall mature on or prior to the date that is 91 days after the then
existing Latest Maturity Date with respect to Term Loans, (D) except in the case
of Extendable Bridge Loans with respect to their stated maturity date, no
Incremental Term Facility shall have a Weighted Average Life to Maturity that is
shorter than the Weighted Average Life to Maturity of the then-remaining Term
Loans (without giving effect to nominal amortization for periods where
amortization has been eliminated as a result of a prepayment of the applicable
Term Loans) except as may be required to achieve tax fungibility with any
existing Term Loan to the extent intended to be fungible, and with respect to an
Incremental Term Facility that ranks junior in respect of the Collateral with
the Term Loans, no such Incremental Term Facility shall have a Weighted Average
Life to Maturity that is shorter than the Weighted Average Life to Maturity of
the then- remaining Term Loans, plus 91 days, (E) for purposes of mandatory
prepayments, such Incremental Term Facility shall be treated no more favorably
than the Term Loans of the Borrower except those that only apply after the then
existing Latest Maturity Date with respect to Term Loans, (F) the affirmative
and negative covenants (but not the financial maintenance covenants) and events
of default (other than maturity, fees, discounts, interest rate, redemption
terms and redemption premiums) of such Incremental Term Loans, if not consistent
with the terms of the Term Loans, shall not be materially more restrictive to
the Loan Parties when taken as a whole (as reasonably determined by the
Borrower) than the terms of the Term Loans, (G) the Incremental Term Facility
shall not have the benefit of any financial maintenance covenant more
restrictive than the covenant set forth in Section 7.11 (unless, in the case of
the foregoing clauses (F) or (G), (x) the Term Loans have the benefit of such
more restrictive affirmative or negative covenants or events of default, or such
financial maintenance covenant, on the same terms, (y) the Term Loans have in
the future been provided with the benefit of such more restrictive affirmative
or negative covenants or events of default, or such a financial maintenance
covenant, in which case such Incremental Term Facility incurred after such
future date may be provided with the benefit of the same more restrictive
affirmative or negative covenants or events of default, or the same financial
maintenance covenant, on the same or looser terms, or (z) such more restrictive
affirmative or negative covenants or events of default, or such financial
maintenance covenant only apply after the Latest Maturity Date with respect to
the Term Loans in effect as of the time such Incremental Term Facility is
incurred), (H) if an Incremental Facility ranks junior in right of security or
payment priority to the other Term Loans or is unsecured, the Incremental
Facility will be established as a separate facility from the then existing Term
Loans, and/or the Borrower may issue, in lieu thereof (and subject to
corresponding restrictions except as set forth below), first Lien secured or
junior Lien secured or senior or subordinated or unsecured loans or notes or any
Extendable Bridge Loans in respect thereof, and, in each case, the provisions of
Section 2.17(a)(iii) and clause (A) to the first proviso of Section 2.17(b)
shall not apply; provided that, for any Indebtedness constituting term loans
incurred pursuant to this sub-clause (H) that is secured on a pari passu basis
with the Obligations and does not rank junior in right of payment (including as
a result of being “last out” in any waterfall) to the Obligations, if the Yield
for such Indebtedness is higher than the Yield for the outstanding Term Loans by
more than 50 basis points, then the Applicable Rate for the outstanding Term
Loans shall be subject to the MFN Adjustment (the foregoing requirements set
forth in clauses (A) to (H), the “Required Debt Terms”), (I) subject to clauses
(C) and (D) above, the amortization schedules applicable to Incremental Term
Facility will be as determined by the Borrower and the lenders providing such
Incremental Term Facility, and (J) any fees payable in connection with such
Incremental Term Facility will be determined by the Borrower and the arrangers
and/or lenders providing such Incremental Term Facility.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme096.jpg]
(c) Each Incremental Revolving Credit Facility shall have terms identical to
those applicable to such class of Revolving Credit Commitments (including
maturity date and interest rates) and shall be incurred pursuant to the same
documentation as applicable to the initial Revolving Credit Commitment (other
than the amendment evidencing such Incremental Revolving Credit Facility);
provided that (A) no Incremental Revolving Credit Facility shall have a final
maturity date earlier than, or require scheduled amortization or mandatory
commitment reduction prior to, the then existing Latest Maturity Date with
respect to Revolving Credit Commitments, (B) the Incremental Revolving Credit
Facility shall not have the benefit of any covenant or terms more restrictive
than the covenant or terms applicable to the initial Revolving Credit Commitment
(unless, in the case of this clause (B) the Revolving Credit Facility has the
benefit of such covenants on the same terms or (y) such covenant only apply
after the Latest Maturity Date with respect to the Revolving Credit Facility in
effect as of the time such Incremental Revolving Credit Facility is incurred)
and (C) no Restricted Subsidiary shall be a borrower or a guarantor with respect
to such Incremental Revolving Credit Facility unless such Restricted Subsidiary
is a Loan Party that has previously or substantially concurrently guaranteed or
borrowed, as applicable, the Obligations, and, if secured, shall only be secured
by Collateral. (d) Each notice from the Borrower pursuant to this Section 2.17
shall set forth the requested amount and proposed terms of the relevant
Incremental Facility. Any additional bank, financial institution, existing
Lender or other Person that elects to provide Commitments under an Incremental
Facility shall be reasonably satisfactory to the Borrower and, in the case of
any Incremental Revolving Credit Facility and, to the extent such consent would
be required for an assignment of such Loans or Commitments pursuant to Section
9.06, the L/C Issuers (such consent not to be unreasonably withheld, delayed or
conditioned) (any such bank, financial institution, existing Lender or other
Person being called an “Additional Lender”) and, if not already a Lender, shall
become a Lender under this Agreement pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Lender (in the case of this
Agreement and, as appropriate, any other Loan Document, as applicable) and the
Administrative Agent; provided that, the consent of the Administrative Agent
(not to be unreasonably withheld, delayed or conditioned) will be required with
respect to any such Additional Lender if such consent would be required for an
assignment of such Loans and Commitments pursuant to Section 9.06 to such
Additional Lender. No Lender shall be obligated to provide any Commitments under
an Incremental Facility, unless it so agrees. Commitments in respect of any
Incremental Facilities shall become Commitments under this Agreement. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary, advisable or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17. The effectiveness of
any Incremental Facility Amendment shall, unless otherwise agreed to by the
Additional Lenders, be subject to the satisfaction (or waiver) on the date
thereof (each, an “Incremental Facility Closing Date”) of the express conditions
in respect of such Incremental Facility Amendment to be mutually agreed upon by
the Additional Lenders and the Borrower customary for transactions of the type
in respect of which the applicable Incremental Facility relates, which, in the
case of an Incremental Term Facility, shall, subject to Section 1.11, require
that the representations and warranties in this Agreement will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties shall
be accurate in all respects) immediately prior to, and immediately after giving
effect to, the incurrence of such Incremental Term Facility. The proceeds of any
Loans under an Incremental Facility will be used, directly or indirectly, for
general corporate purposes and/or any other purposes not prohibited hereunder
(including, without limitation, capital expenditures, refinancing of
Indebtedness, Restricted Payments, Acquisitions and other Investments). This
Section 2.17 shall supersede any provisions in Section 2.05, Section 2.12 and
Section 11.01 to the contrary. (e) Upon each increase in the Revolving Credit
Commitments under the Revolving Credit Facility pursuant to this Section 2.17,
(i) each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Credit Commitment (each, an “Incremental
Revolving Lender”) in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit under the applicable class of Revolving Credit
Facility such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in such Letters of Credit under such class of Revolving
Credit Facility held by each Revolving Credit Lender (including each



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme097.jpg]
such Incremental Revolving Lender) under the applicable class of Revolving
Credit Facility, as applicable, will equal the percentage of the aggregate
Revolving Credit Commitments of all Revolving Credit Lenders under such class of
Revolving Credit Facility. Additionally, if any Revolving Credit Loans are
outstanding under any class of Revolving Credit Facility at the time any
Incremental Revolving Commitments are established, the applicable Revolving
Credit Lenders under such class of Revolving Credit Facility immediately after
effectiveness of such Incremental Revolving Commitments shall purchase and
assign at par such amounts of the Revolving Credit Loans outstanding under such
class of Revolving Credit Facility at such time as the Administrative Agent may
require such that each Revolving Credit Lender under such class of Revolving
Credit Facility holds its Applicable Percentage of all Revolving Credit Loans
outstanding under such class of Revolving Credit Facility immediately after
giving effect to all such assignments. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
Notwithstanding anything to the contrary in this Section 2.17 and other than as
provided elsewhere herein, (1) the borrowing and repayment of Incremental
Revolving Loans after the associated Incremental Facility Closing Date shall be
made on a pro rata basis with all other Revolving Commitments, (2) all Swing
Line Loans and Letters of Credit shall be participated on a pro rata basis by
all Lenders of the applicable class of the Revolving Credit Facility in
accordance with their respective Applicable Percentage, (3) the permanent
repayment of Revolving Credit Loans with respect to, and termination of,
Incremental Revolving Commitments after the associated Incremental Facility
Closing Date shall be made on a pro rata basis with all other Revolving Credit
Commitments and (4) assignments and participations of Incremental Revolving
Commitments and Incremental Revolving Loans shall be governed by the same
assignment and participation provisions applicable to the other Revolving Credit
Commitments and Revolving Credit Loans. 2.18 Refinancing Facilities. At any time
after the Closing Date, the Borrower may obtain from any existing Lender or any
other Person reasonably satisfactory to the Borrower (any such existing Lender
or other Person being called an “Additional Refinancing Lender”) Refinancing
Indebtedness in respect of (a) all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans constituting Term Loans)
or (b) for the Borrower, all or any portion of the Revolving Credit Commitments
(including the corresponding portion of the Revolving Credit Loans) under this
Agreement (which for purposes of this clause (b) will be deemed to include any
then outstanding Other Revolving Commitments (including the corresponding
portion of the Other Revolving Loans)), in the form of Other Term Loans or Other
Term Commitments in the case of clauses (a) and (b), in each case pursuant to a
Refinancing Amendment; provided that (i) such Refinancing Indebtedness shall
rank pari passu or junior in right of payment and of security with the other
Loans and Commitments hereunder, (ii) such Refinancing Indebtedness shall have
such pricing, interest, fees, premiums and optional prepayment and redemption
terms as may be agreed by the Borrower and the Additional Refinancing Lenders
thereof, (iii) such Refinancing Indebtedness shall only be secured by assets
consisting of Collateral, (iv) the affirmative and negative covenants (but not
the financial maintenance covenants) and events of default (other than, for the
avoidance of doubt, maturity, fees, discounts, interest rate, redemption terms
and redemption premiums) of Refinancing Indebtedness, if not consistent with the
terms of the Loans, shall not be materially more restrictive to the Loan Parties
when taken as a whole (as reasonably determined by the Borrower) than the terms
of the Loans being refinanced (or, in the case of Refinancing Indebtedness that
refinances the Term Loans, or the Loans under an Incremental Term Facility, in
their entirety, shall be consistent with “market” terms at the time of
incurrence), (v) such Refinancing Indebtedness satisfies the requirements set
forth in the definition of “Refinancing Indebtedness”, (vi) if such Refinancing
Indebtedness is secured on a junior basis to the Term Loans or the debt being
refinanced is subject to an intercreditor agreement, the Administrative Agent
acting on behalf of the holders of such Indebtedness shall have become party to
an intercreditor agreement reasonably satisfactory to the Borrower and the
Administrative Agent and (vii) no Restricted Subsidiary is a Guarantor with
respect to such Refinancing Indebtedness unless such Restricted Subsidiary is a
Loan Party which shall have previously or substantially concurrently guaranteed
the Obligations. The effectiveness of any Refinancing Amendment shall be subject
to such express conditions as are mutually agreed with the participating
Additional Refinancing Lenders. Each class of Refinancing Indebtedness (other
than in connection with an extension of the maturity of Term Loans, Revolving
Credit Loans or Revolving Credit Commitments) incurred under this Section 2.18
shall be in an integral multiple of $1,000,000 and be in an aggregate principal
amount that is not less than $25,000,000, provided that such amount may be less
than $25,000,000 if such amount represents all the remaining availability under
the aggregate principal amount of Refinancing Indebtedness set forth above.
Subject to



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme098.jpg]
the consent of the L/C Issuers, any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Borrower pursuant to any
Other Revolving Commitments established thereby on terms substantially
equivalent to the terms applicable to Letters of Credit under this Agreement
before giving effect to such Refinancing Amendment. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary or reasonably advisable to reflect the
existence and terms of the Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, or reasonably advisable or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.18. This Section 2.18 shall
supersede any provisions in Section 2.12 and Section 11.01 to the contrary.
Notwithstanding anything to the contrary in this Section 2.18 or otherwise, (1)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings), (B)
repayments required upon the maturity date of the Other Revolving Commitments
and (C) repayment made in connection with a permanent repayment and termination
of commitments) of Loans with respect to Other Revolving Commitments after the
date of obtaining any Other Revolving Commitments shall be made on at least a
pro rata basis with all other Revolving Credit Commitments, (2) to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Other Revolving Commitments with a longer maturity date and subject
to the consent of the L/C Issuers, all Letters of Credit shall be participated
on a pro rata basis by all Revolving Credit Lenders in accordance with all other
Revolving Credit Commitments, without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit theretofore incurred or
issued, (3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on at least a pro rata basis with all
other Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such class on a non- rata
basis as compared to any other class with a later maturity date than such class
and (4) assignments and participations of Other Revolving Commitments and Other
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and Revolving Credit
Loans. The Lenders agree that, subject to Section 2.05(a), the Borrower may
require the Lenders holding Refinancing Indebtedness to assign their Loans and
Commitments to the providers of the Refinancing Indebtedness. 2.19 Benchmark
Replacement. (a) Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the Eurodollar Rate
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent has posted such proposed amendment to all Lenders
and the Borrower so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Eurodollar Rate with a
Benchmark Replacement pursuant to this Section 2.19 will occur prior to the
applicable Benchmark Transition Start Date. (b) Benchmark Replacement Conforming
Changes. In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement. (c) Notices;
Standards for Decisions and Determinations. The Administrative Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii)



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme099.jpg]
the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.19, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non- occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.19. (d) Benchmark Unavailability
Period. Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon the Eurodollar Rate
will not be used in any determination of Base Rate. ARTICLE III. TAXES, YIELD
PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws.
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Loan Party, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or such
Loan Party, then the Administrative Agent or such Loan Party, as applicable,
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (b) Payment of Other Taxes by
the Borrower. The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c) Tax Indemnifications. (i) The Loan Parties shall jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A reasonably detailed certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. (ii) Each Lender and the L/C Issuer shall
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after written demand therefor, for (x) any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme100.jpg]
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A reasonably detailed certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to the Lender or the L/C Issuer from any
other source against any amount due to the Administrative Agent under this
clause (ii). (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, such Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be. (e) Status of Lenders; Tax
Documentation. (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, at the time or
times prescribed by applicable Law or if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing: (A) any Lender that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter as required by applicable Law or upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; (B) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter as required by applicable Law or upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme101.jpg]
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or (4) to the extent a Foreign
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W- 8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner; (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter as required by applicable
Law or upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and (D) if a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. (f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme102.jpg]
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the indemnifying party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party with respect
to such refund, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
indemnifying party, upon the request of the indemnified party, agrees to repay
to such indemnified party the amount paid over to the indemnifying party
pursuant to this subsection (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection (f), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this subsection (f) the payment of which would place the
indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such tax
had never been paid. This subsection (f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (g) Survival. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations under any Loan Document. 3.02 Illegality. If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. 3.03 Inability to Determine
Rates. If, prior to the commencement of any Interest Period for any Borrowing of
Eurodollar Rate Loans: (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate (including,
without limitation, because the Screen Rate is not available or published on a
current basis) for such Interest Period, or



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme103.jpg]
(ii) the Administrative Agent shall have received notice from the Required
Lenders or the Borrower that the Eurodollar Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Rate Loans for such Interest Period, then the
Administrative Agent shall give written notice thereof (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Rate Loans or to
continue or convert outstanding Loans as or into Eurodollar Rate Loans shall be
suspended and (ii) unless an amendment becomes effective in accordance with
Section 3.03(b), all such affected Loans shall be converted into Base Rate Loans
on the last day of the then current Interest Period applicable thereto unless
the Borrower prepays such Loans at the Borrower’s election in accordance with
this Agreement. Unless the Borrower notifies the Administrative Agent at least
one (1) Business Day before the date of any Borrowing of Eurodollar Rate Loans
for which a Committed Loan Notice has previously been given that it elects not
to borrow, continue or convert to a Borrowing of Eurodollar Rate Loans on such
date, then such Borrowing shall be made as, continued as or converted into a
Base Rate Loan. 3.04 Increased Costs; Capital Requirements. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by the definition of the “Eurodollar Rate”) or the L/C Issuer; (ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its Loans, Loan principal, Letters of Credit,
Commitments, or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on any Lender or the L/C Issuer
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme104.jpg]
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). 3.05 Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or (c) any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13; including any loss arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by the Borrower to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded. 3.06
Mitigation Obligations; Replacement of Lenders. (a) Designation of a Different
Lending Office. If any Lender requests compensation under Section 3.04, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then at the request of the Borrower such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme105.jpg]
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 11.13. 3.07 Survival. All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent. ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01
Conditions of Initial Credit Extension. The obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder are subject to
satisfaction of all of the following conditions precedent: (a) The
Administrative Agent’s receipt (or receipt by its counsel) of the following,
each of which shall be originals or electronic copies (followed promptly by
originals to the extent requested) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i) executed counterparts of this Agreement (including, without limitation,
completed Schedules to this Agreement as of the Closing Date) and each
Collateral Document, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower; (ii) a Note executed by the Borrower in
favor of each Lender requesting a Note at least three Business Days prior to the
Closing Date; (iii) UCC financing statements and short form intellectual
property security agreements suitable in form and substance for filing with the
United States Copyright Office and/or the United States Patent and Trademark
Office to perfect the Liens of the Administrative Agent for the benefit of the
Secured Parties under the Collateral Documents as a first priority Lien (subject
to Permitted Liens) as to items of Collateral in which a security interest may
be perfected by the filing of financing statements, and such, subject to Section
6.19, other documents and/or evidence of other actions as may be reasonably
necessary under applicable Law to perfect the Liens of the Administrative Agent
for the benefit of the Secured Parties under such Collateral Documents as a
first priority Lien (subject to Permitted Liens) in and to such other Collateral
as the Administrative Agent may reasonably require; (iv) a certificate signed by
a Responsible Officer of the Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied, and (B) that there
has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; (v) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party; (vi) a certificate, dated the Closing
Date and signed by the chief financial officer of the Borrower, confirming that
the Borrower and its Subsidiaries on a consolidated basis, are Solvent before
and after giving effect to the Credit Extensions on the Closing Date and the
consummation of the other transactions contemplated to occur on the Closing
Date; (vii) subject to Section 6.19, such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, including certified copies of the Organizational
Documents of each such Loan Party (or, in respect of the Borrower, filed with
the



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme106.jpg]
SEC), and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (viii) (i) an opinion of Gibson,
Dunn & Crutcher, LLP, counsel to the Loan Parties and (ii) subject to Section
6.19, customary written opinions of local counsel to the Loan Parties, in each
case, addressed to the Administrative Agent and each Lender, covering matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request; (ix) [reserved]; (x) subject to Section 6.19, certificates
of insurance and casualty policies naming the Administrative Agent, on behalf of
the Lenders, as an additional insured in connection with the operations of the
applicable Loan Party or lenders loss payee (including endorsements) as their
interests may appear under all insurance policies maintained with respect to the
assets and properties of the Loan Parties that constitute Collateral, which
policies describe in reasonable detail the types and amounts of insurance
maintained by the Loan Parties; (xi) [reserved]; (xii) a perfection certificate
duly executed by the Borrower; (xiii) a duly executed payoff letter with respect
to that certain Credit Agreement dated as of April 20, 2017 (as amended from
time to time, the “Existing Credit Agreement”), between the Borrower, the
guarantors party thereto, SunTrust Bank. as administrative agent, and the other
lenders party thereto, together with (a) UCC 3 or other appropriate termination
statements and intellectual property terminations, in each case releasing all
Liens upon any of the personal property of the Borrower and its Subsidiaries
securing obligations under or in connection with the Existing Credit Agreement,
(b) cancellations and releases as may be necessary or appropriate to release all
Liens upon any of the real property of the Borrower and its Subsidiaries
securing obligations under or in connection with the Existing Credit Agreement,
and (c) any other releases, terminations or other documents reasonably required
by the Administrative Agent to evidence the payoff of Indebtedness owed to any
of the lenders or affiliates of the lenders under or in connection with the
Existing Credit Agreement; (xiv) the repayment in full and termination of the
Existing Credit Agreement shall have been consummated or shall be consummated
simultaneously with the initial funding of the Loans on the Closing Date and;
(xv) a duly executed Committed Loan Notice; (xvi) the Borrower shall deposit
$200,000,000 of the proceeds of the Term Facility in one or more segregated
deposit accounts or securities accounts under the control (as defined in Section
9.104(a)(1) of the UCC) of the Administrative Agent or an Affiliate thereof
(such accounts, the “Convertible Notes Accounts”). The proceeds of the
Convertible Notes Accounts shall be used to make an offer to repurchase or pay
at maturity all of the outstanding Convertible Notes; (xvii) [reserved]; (xviii)
[reserved]; (xix) copies of audited consolidated financial statements for the
Borrower and its Subsidiaries for each of the fiscal years ended December 31,
2017, December 31, 2018 and December 31, 2019, including balance sheet, income
statements, shareholders’ equity and statement of cash flows, which financial
statements shall be prepared in accordance with GAAP



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme107.jpg]
(xx) subject to Section 6.19, UCC, tax Lien and judgement search results with
respect to each of the Loan Parties from all appropriate jurisdictions and
filing offices; and (xxi) the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act, in each case to the extent requested at
least ten days prior to the Closing Date. (b) Prior to or substantially
concurrently with the funding of the Loans hereunder, all fees and expenses
required to be paid to the Administrative Agent, the Arrangers and the Lenders
pursuant to the Engagement Letter and the Fee Letters, in each case, to the
extent invoiced at least three Business Days prior to the Closing Date shall
have been paid. (c) The Borrower shall have paid all reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent), to the extent
invoiced at least three Business Days prior to the Closing Date. Without
limiting the generality of the provisions of the last paragraph of Section 9.03,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. 4.02 Conditions to All Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the satisfaction (or
waiver) of the following conditions precedent: (a) The representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01. (b) No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof. (c) The
Administrative Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof. Each Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension. ARTICLE V. REPRESENTATIONS AND WARRANTIES The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that: 5.01
Existence, Qualification and Power. The Borrower and each of its Restricted
Subsidiaries (a) are each duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) have all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease their respective assets and carry on their respective business
and (ii) execute, deliver and perform their respective obligations under the
Loan Documents to which they are a party,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme108.jpg]
and (c) are duly qualified and are licensed and, as applicable, in good standing
under the Laws of each jurisdiction where their respective ownership, lease or
operation of properties or the conduct of their respective business requires
such qualification or license; except in each case referred to in clause (b)(i)
or (c) or in cases where a Restricted Subsidiary is not in good standing as
referred to in clause (a), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. 5.02 Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is party have been duly authorized by
all necessary corporate or other organizational action, and do not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority, or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, other than
(i) those that have already been obtained and are in full force and effect and
(ii) filings to perfect the Liens created by the Collateral Documents. 5.04
Binding Effect. Each Loan Document has been duly executed and delivered by each
Loan Party that is party thereto. Each Loan Document constitutes a legal, valid
and binding obligation of each Loan Party that is party thereto, enforceable
against each such Loan Party in accordance with its terms. 5.05 Financial
Statements; No Material Adverse Effect. (a) The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness,
in each case, to the extent required to be reflected thereon pursuant to GAAP,
other than those that are not material to the Borrower and its Subsidiaries as a
whole or are reflected on Borrower’s most recent filings with the SEC. (b) The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. (c) Since the date of the balance sheet included in the
Audited Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect. 5.06 Litigation. Except as disclosed on
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
directly affects or pertains to this Agreement or any other Loan Document, or
(b) would reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme109.jpg]
5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect.
No Default has occurred and is continuing. 5.08 Ownership of Property. Each of
the Borrower and its Restricted Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed on
Schedule 5.08, no Loan Party owns any Material Real Estate Asset. 5.09
Environmental Compliance. The Loan Parties and their respective Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as disclosed on Schedule 5.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 5.10 Insurance. The
properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower (other than CIS), having a Best’s financial strength rating of not less
than A/A-/VIII, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates. 5.11 Taxes. The Borrower and its Restricted Subsidiaries
have filed all federal income, material state income and other material tax
returns and reports required to be filed, and have paid all federal and state
income Taxes and all other material Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
less than $20,000,000 in the aggregate or are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed material Tax
assessment against, and no material Tax audit with respect to, the Borrower or
any Restricted Subsidiary, in any case, that could reasonably be expected to
have a Material Adverse Effect. 5.12 ERISA Compliance. Each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Code with respect to each Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Pension Plan. No member of the ERISA Group has (a) sought a
waiver of the minimum funding standard under Section 412 of the Code in respect
of any Pension Plan, (b) failed to make any contribution or payment in excess of
$25,000,000 to any Pension Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Pension Plan or Benefit
Arrangement, which has resulted or is reasonably likely to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (c) been assessed any liability in excess of $25,000,000 to the PBGC
or any other Person under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. 5.13 Subsidiaries. Set forth on
Schedule 5.13 is a complete and accurate list as of the Closing Date of each
Wholly Owned Subsidiary and all Joint Ventures and partnerships in which the
Borrower or any other Loan Party have an interest, together with, as applicable,
the (a) jurisdiction of organization and (b) number and percentage of
outstanding shares of each class owned by the Borrower or any other Loan Party.
The outstanding Equity Interests of each applicable Subsidiary are validly
issued, fully paid and non-assessable. 5.14 Margin Regulations; Investment
Company Act. (a) The Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme110.jpg]
(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. 5.15 Disclosure. To the best knowledge of
the Loan Parties, no Loan Party or any of its Restricted Subsidiaries is subject
to any agreements, instruments and corporate or other restrictions, that,
individually or in the aggregate, is expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or is
incomplete or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time. 5.16 Compliance
with Laws. Each of the Borrower and each Restricted Subsidiary is in compliance
with the requirements of all Laws (including without limitation the USA PATRIOT
Act) and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
5.17 Intellectual Property; Licenses, Etc. The Loan Parties own, or possess the
legal right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses. Set forth on Schedule 5.17 is a
list of all IP Rights registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date. Except for such claims and infringements
that could not reasonably be expected to have a Material Adverse Effect, no
claim has been asserted and is pending by any Person challenging or questioning
the use of any IP Rights or the validity or effectiveness of any IP Rights, nor
does any Loan Party know of any such claim, and, to the knowledge of the
Responsible Officers of the Loan Parties, the use of any IP Rights by any Loan
Party or the granting of a right or a license in respect of any IP Rights from
any Loan Party does not infringe on the rights of any Person. As of the Closing
Date, none of the IP Rights owned by any of the Loan Parties is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 5.17.
5.18 Solvency. On the Closing Date, the Borrower and its Subsidiaries are, on a
consolidated basis, Solvent. 5.19 Perfection of Security Interests in the
Collateral. The Collateral Documents create valid security interests in, and
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently perfected security interests and Liens, prior
to all other Liens other than Permitted Liens. 5.20 Business Locations; Taxpayer
Identification Number. Set forth on Schedule 5.20 is the chief executive office,
U.S. taxpayer identification number, and organizational identification number of
each Loan Party as of the Closing Date. 5.21 Labor Matters. Neither the Borrower
nor any Restricted Subsidiary has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the five years prior to the Closing
Date that has resulted in a Material Adverse Effect. 5.22 Use of Proceeds. The
Borrower will use the proceeds of the Loans and will request the issuance of
Letters of Credit only for the purposes specified in Section 6.11. No Credit
Extension, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions. 5.23 OFAC. No Loan
Party, nor, to the knowledge of any Loan Party, any officer, director or
employee of such Loan Party, (a) is currently the subject of any Sanctions, (b)
is located, organized or residing in any Designated Jurisdiction, or (c) is or
has been (within the previous five years) engaged in any transaction in
violation of applicable



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme111.jpg]
Laws with any Person who is now or was then the subject of Sanctions or who is
located, organized or residing in any Designated Jurisdiction. No Loan, nor the
proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner, in each case, that will
result in any violation by any Person (including any Lender, the Arrangers, the
Administrative Agent, the L/C Issuer or the Swing Line Lender) of Sanctions.
5.24 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. The Borrower, its
Subsidiaries and their respective directors, officers and employees and to the
knowledge of the Borrower its agents, are in compliance in all material respects
with Anti-Corruption Laws and applicable Sanctions. None of (a) the Borrower,
any Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
Facilities established hereby, is a Sanctioned Person. 5.25 Beneficial Ownership
Certification. As of the Closing Date, the information contained in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects. ARTICLE VI. AFFIRMATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements not then due) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), the Loan Parties shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Restricted
Subsidiary to: 6.01 Financial Statements. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders: (a) as soon as available, but in any event within ninety days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ending December 31, 2020), a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated information to be audited and
accompanied by a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” and a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than a
“going concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date occurring within one year from
the time such opinion is delivered or anticipated (but not actual) covenant
non-compliance) or with respect to the absence of any material misstatement, and
such consolidating statements to be certified by the chief executive officer,
chief financial officer, treasurer, chief accounting officer or controller of
the Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries; (b) as soon as available, but
in any event within forty-five days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower (commencing with the fiscal
quarter ending June 30, 2020), a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme112.jpg]
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in comparative form, as applicable under GAAP, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, accompanied by a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations”, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, chief operating officer, treasurer, chief accounting officer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. As to any information contained in
materials furnished pursuant to Section 6.02(d), the Borrower shall not be
separately required to furnish such information under clause (a) or (b) above,
but the foregoing shall not be in derogation of the obligation of the Borrower
to furnish the information and materials described in clauses (a) and (b) above
at the times specified therein. 6.02 Certificates; Other Information. Deliver to
the Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders: (a) [reserved]; (b) concurrently
with the delivery of the financial statements referred to in Sections 6.01(a)
and (b), a duly completed Compliance Certificate signed by the chief executive
officer, chief operating officer, chief financial officer, treasurer or
controller of the Borrower (which delivery may, unless the Administrative Agent
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes); provided, that, no Compliance Certificate shall be required to be
delivered for the financial statements delivered pursuant to Section 6.01(b) for
the fiscal quarter ended June 30, 2020; (c) not later than 90 days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2020, an annual budget of the Borrower and its Restricted
Subsidiaries containing, among other things, pro forma financial statements for
each quarter of the next fiscal year; (d) promptly after the same are available
(unless previously publicly filed with the SEC), copies of each annual report,
proxy or financial statement or other report or communication sent to the equity
holders of any Loan Party, and notices of the filing of all annual, regular,
periodic and special reports and registration statements which a Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; (e) concurrently with the delivery of
the Compliance Certificate referred to in Section 6.02(b), a report signed by a
Responsible Officer of the Borrower that supplements Schedules 5.13, 5.17 and
5.20, such that, as supplemented, such Schedules would be to be accurate and
complete as of such date; (f) concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a reconciliation statement
or other statement reasonably acceptable to the Administrative Agent reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements; (g) promptly after any
written request by the Administrative Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the Board of Directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Restricted Subsidiary, or any audit of any of them; (h) if
requested by the Administrative Agent in writing, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme113.jpg]
(i) promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Restricted Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof; and
(j) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request in writing. Documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(d) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents. The
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”. 6.03 Notices. After a
Responsible Officer of any Loan Party obtains knowledge thereof, promptly (and,
in any event, not later than five (5) Business Days after such Responsible
Officer obtains such knowledge) notify the Administrative Agent and each Lender:
(a) of the occurrence of any Default or Event of Default; (b) of any matter or
litigation or event that has resulted or could reasonably be expected to result
in a Material Adverse Effect;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme114.jpg]
(c) of the occurrence of any ERISA Event; (d) of any material change in
accounting policies or financial reporting practices by any Loan Party or any
Restricted Subsidiary thereof; (e) of any material adverse change that impairs
Borrower’s ability to obtain bonding for all new construction projects; and (f)
any change in the information provided in a Beneficial Ownership Certification
delivered to the Administrative Agent on or before the Closing Date (if any) and
(ii) in the event that Borrower is no longer excluded from the definition of a
“legal entity customer” under the Beneficial Ownership Regulation, any change in
the information provided in a Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in such
certification. Each notice pursuant to Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. 6.04 Payment of
Obligations. Pay and discharge, as the same shall become due and payable, (a)
all of its obligations and liabilities, including all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary or (ii) the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, other than Liens permitted by Section 7.01. 6.05 Preservation
of Existence, Etc. (a) Except in a transaction permitted by Section 7.04 or
7.05, the Borrower shall preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization and the Borrower and each Restricted Subsidiary shall maintain its
legal existence; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect. 6.06 Maintenance of
Properties. (a) Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
maintain the standard of care typical in the industry in the operation and
maintenance of its facilities. 6.07 Maintenance of Insurance. (a) Maintain in
full force and effect insurance (including worker’s compensation insurance,
liability insurance, casualty insurance and business interruption insurance)
with financially sound and reputable insurance and re-insurance companies not
Affiliates of the Borrower (other than CIS), having a Best’s financial strength
rating of not less than A/A-/VIII, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Restricted Subsidiary operates. (b) Cause the Administrative Agent to
be named as lenders loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral, and cause each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days’ prior written notice before any such
policy or policies shall be altered or canceled.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme115.jpg]
(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. 6.08 Compliance with Laws.
Comply with the requirements of all Laws (including without limitation, ERISA,
Environmental Laws, Anti-Corruption Laws, Patriot Act and OFAC) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect. 6.09 Books and
Records. (a) Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Restricted Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Restricted Subsidiary, as the case may be. 6.10 Inspection
Rights. Not more than once in any twelve-month period, permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, (which shall be at the expense of the Borrower),
all at such reasonable times during normal business hours, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing as often
may be reasonably desired at the expense of the Borrower at any time during
normal business hours and with reasonable advance notice. 6.11 Use of Proceeds.
Use the proceeds of the Credit Extensions (i) on the Closing Date, (A) to
refinance in full the Indebtedness owing under and in connection with the
Existing Credit Agreement, (B) to make an offer to repurchase or pay at maturity
the Convertible Notes and (C) and to pay Transaction Costs and (ii) after the
Closing Date, to finance working capital, capital expenditures, Investments,
Restricted Payments, and other lawful corporate purposes; provided that in no
event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document. 6.12 Additional Subsidiaries. Within forty-five
(45) days after the acquisition or formation of any Wholly Owned Subsidiary that
is a Domestic Subsidiary (other than an Excluded Subsidiary) after the date
hereof, or the occurrence of any such Subsidiary no longer qualifying as an
“Excluded Subsidiary” (including any Electing Guarantor): (a) notify the
Administrative Agent thereof in writing, together with the (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Borrower or any Subsidiary and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto; (b) cause such
Subsidiary to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement, become a Pledgor (as defined in the
Security Agreement) by executing and delivering to the Administrative Agent a
joinder agreement to the Security Agreement, and such other documents as the
Administrative Agent shall deem appropriate for such purpose and (ii) upon the
written request of the Administrative Agent in its sole discretion, deliver to
the Administrative Agent such Organization Documents,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme116.jpg]
resolutions and favorable opinions of counsel, all in form, content and scope
reasonably satisfactory to the Administrative Agent; and (c) cause such
Subsidiary to take whatever action (including the recording of mortgages, the
filing of UCC financing statements, the giving of notices and the endorsement of
notices on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid, subsisting
and perfected Liens on the properties purported to be subject to the agreements
delivered pursuant to this Section 6.12 and the other Collateral Documents,
enforceable against all third parties in accordance with their terms. 6.13
Information Regarding Collateral. Not effect any change (a) in any Loan Party’s
legal name, (b) in any Loan Party’s organizational type, (c) in any Loan Party’s
organizational identification number, if any, (d) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), or (e) in the location of any Loan
Party’s chief executive office, (i)(x) until, in the case of clauses (a) through
(d), it shall have given the Administrative Agent not less than ten days’ prior
written notice, or such lesser notice period agreed to by the Administrative
Agent, of its intention so to do, clearly describing such change, and (y)
unless, in the case of clause (e), it shall have delivered written notice to the
Administrative Agent within 30 days after such change, and, in each case, it
shall provide such other information in connection therewith as the
Administrative Agent may reasonably request and (ii) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence. 6.14 Pledged Property. Other than Excluded Property and subject to the
requirements of the Collateral Documents, cause all Material Real Estate Assets
and all personal property at any time owned by each Loan Party to be subject at
all times to first priority, perfected and, in the case of any Material Real
Estate Assets, title insured Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents, subject in any case to Permitted Liens, and deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC financing
statements, security agreements, mortgages, deeds of trust, real estate title
insurance policies, surveys, environmental reports, standard “life of loan”
flood hazard determinations, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder); provided that in the
case of (i) any Material Real Estate Assets or (ii) any Equity Interests in
Foreign Subsidiaries, to the extent that the granting or perfecting a Lien in
such Equity Interests would be governed by the laws of a jurisdiction other than
the United States or any state thereof, in each case, the Borrower shall not be
required to cause such Material Real Estate Assets or Equity Interests in
Foreign Subsidiaries to be subject to a first priority, perfected Lien. 6.15
Designation of Subsidiaries. (a) The Borrower may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if (i) no Event of Default is
continuing or would result therefrom and (ii) the Total Net Leverage Ratio,
calculated on a Pro Forma Basis, would not exceed 3.50 to 1.00. If a Restricted
Subsidiary is designated as an Unrestricted Subsidiary, the aggregate fair
market value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments as
described in Section 7.06 herein or under one or more clauses of the definition
of Permitted Investments, as determined by the Borrower (and shall only be
permitted if such Investment would be permitted). That designation will only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. No Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purposes of any Junior
Indebtedness. The Borrower may redesignate any Unrestricted Subsidiary to be a
Restricted Subsidiary if no Event of Default is continuing or would result
therefrom. No Unrestricted Subsidiary shall be permitted to own



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme117.jpg]
material intellectual property and no Restricted Subsidiary can be designated as
an Unrestricted Subsidiary if it would own any material intellectual property.
(b) Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by an officer’s
certificate certifying that such designation complies with the preceding
conditions and was permitted by Section 7.06 herein. If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Indebtedness is not permitted to be
incurred as of such date by Section 7.03 herein, the Borrower will be in default
of such covenant. (c) The Borrower may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary of the Borrower; provided that such
designation will be deemed to be an incurrence of any Indebtedness, Investment
and Liens by a Restricted Subsidiary of the Borrower of any outstanding
Indebtedness, Investment or Liens of such Unrestricted Subsidiary, and such
designation will only be permitted if (1) such Indebtedness is permitted under
Section 7.03 herein (including pursuant to clause (b)(v) thereof treating such
redesignation as an acquisition for the purpose of such clause), such Investment
is permitted under the definition of “Permitted Investment” herein and such Lien
is permitted under Section 7.01 herein, in each case calculated on a Pro Forma
Basis as if such designation had occurred at the beginning of the applicable
reference period; and (2) such designation would not cause an Event of Default.
Any such designation by the Borrower shall be evidenced to the Administrative
Agent by an officer’s certificate certifying that such designation complies with
the preceding conditions. (d) The Borrower may designate (or re-designate) any
Restricted Subsidiary that is an Excluded Subsidiary, as an Electing Guarantor.
The Borrower may designate (or re-designate) any Electing Guarantor as an
Excluded Subsidiary; provided that (i) such redesignation shall constitute an
Investment by the Borrower or the relevant Restricted Subsidiary, as applicable,
therein at the date of designation in an amount equal to the fair market value
(as determined in good faith by the Borrower) of the Investments held by the
Borrower and/or the Restricted Subsidiaries in such Electing Guarantor
immediately prior to such re-designation and such Investments shall otherwise be
permitted hereunder and (ii) any Indebtedness or Liens of such Restricted
Subsidiary (after giving effect to such release) shall be deemed to be incurred
at the time of such release by such Electing Guarantor and such incurrence shall
otherwise be permitted hereunder. 6.16 Convertible Notes. To the extent not
repurchased or retired on the Closing Date, the Borrower shall (i) maintain the
Convertible Notes Accounts in an amount equal to the aggregate principal amount
of Convertible Notes then outstanding and (ii) repurchase or retire the
outstanding principal amount of the Convertible Notes on or prior to the
maturity date of such Convertible Notes. 6.17 Credit Ratings. Use commercially
reasonable efforts to maintain at all times (a) a credit rating by S&P and
Moody’s in respect of the Facilities and (b) a public corporate rating by S&P
and Moody’s for the Borrower, in each case, with no requirement to maintain any
specific minimum rating. 6.18 Lender Calls. Participate in annual and quarterly
conference calls with the Administrative Agent and the Lenders, such calls to be
held at such time as may be agreed to by the Borrower and the Administrative
Agent with a financial officer of the Borrower, such other members of senior
management of the Borrower as the Borrower deems appropriate, the Lenders and
the Lenders’ respective representatives and advisors to discuss the state of the
Borrower’s business, including, but not limited to, recent performance, cash and
liquidity management, operational activities, current business and market
conditions and material performance changes; provided that in no event shall
more than one such call be requested in any fiscal quarter; provided, further,
that the requirements set forth in this Section 6.18 may be satisfied with a
public earnings calls for the applicable period. 6.19 Post-Closing Matters.
Deliver or cause to be delivered, to the Administrative Agent, the items
described on Schedule 6.19 on the dates and by the times specified with respect
to such items, or such later time as may be agreed to by the Administrative
Agent in its reasonable discretion.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme118.jpg]
ARTICLE VII. NEGATIVE COVENANTS So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements not then due) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), no Loan Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly: 7.01 Liens. Create, incur, assume or
permit to exist any Lien (except Permitted Liens). With respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness. The “Increased Amount” of any
Indebtedness shall mean any increase in the amount of such Indebtedness in
connection with any accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, accretion of original issue
discount or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies or increases in the value of property securing Indebtedness. 7.02
[Reserved]. 7.03 Indebtedness. Create, incur, assume or permit to exist any
Indebtedness (including Acquired Indebtedness), except the following: (a)
Indebtedness (including Acquired Indebtedness) if on the date of such incurrence
and after giving pro forma effect thereto (including pro forma application of
the proceeds thereof), (i) in the case of Indebtedness secured on a pari passu
basis with the Obligations, the First Lien Net Leverage Ratio, calculated on a
Pro Forma Basis, is equal to or less than 1.35 to 1.00, (ii) in the case of
Indebtedness secured on a junior basis with the Obligations, the Total Net
Leverage Ratio, calculated on a Pro Forma Basis, is equal to or less than 3.50
to 1.00 and (iii) in the case of unsecured Indebtedness, the (I) Total Net
Leverage Ratio, calculated on a Pro Forma Basis, is equal to or less than 3.50
to 1:00 or (II) the Fixed Charge Coverage Ratio, calculated on a Pro Forma
Basis, is no less than 2.00 to 1:00; provided, that for purposes of calculating
“First Lien Net Leverage Ratio”, “Total Net Leverage Ratio” or “Fixed Charge
Coverage Ratio” in this clause (a), (i) all Revolving Credit Commitments,
Additional Debt and Incremental Facilities in each case established on or prior
to such date shall be assumed to be fully drawn for purposes of the calculation
of “First Lien Net Leverage Ratio”, “Total Net Leverage Ratio” or “Fixed Charge
Coverage Ratio”, (ii) the proceeds of such Indebtedness incurred under this
clause are not included as unrestricted cash and Cash Equivalents in clause (i)
of the definition of “First Lien Net Leverage Ratio”, “Total Net Leverage Ratio”
or “Fixed Charge Coverage Ratio”; provided that to the extent the proceeds of
such Indebtedness are to be used to prepay Indebtedness, the use of such
proceeds for the prepayment of such Indebtedness may be calculated on a Pro
Forma Basis; provided, further that the Required Debt Terms shall apply to all
such Indebtedness incurred under this clause, mutatis mutandis, provided,
further, that Non-Guarantors may not incur Indebtedness under this Section
7.03(a) if, after giving pro forma effect to such incurrence, more than an
aggregate of 25% of LTM EBITDA of Indebtedness of Restricted Subsidiaries that
are not Guarantors would be outstanding pursuant to this Section 7.03(a),
together with any Non-Guarantor Indebtedness incurred pursuant to Section
7.03(b)(v), at such time. (b) The first paragraph of this covenant shall not
prohibit the incurrence of the following Indebtedness (collectively, “Permitted
Indebtedness”): (i) Indebtedness under the Loan Documents; (ii) Guarantees by
the Borrower or any Restricted Subsidiary of Indebtedness or other obligations
of the Borrower or any Restricted Subsidiary so long as the incurrence of such
Indebtedness or other obligations is not prohibited by the terms of this
Agreement;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme119.jpg]
(iii) Indebtedness of the Borrower owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any Restricted Subsidiary; provided, however, that: (A) any
subsequent issuance or transfer of Equity Interests or any other event which
results in any such Indebtedness being held by a Person other than the Borrower
or a Restricted Subsidiary; and (B) any sale or other transfer of any such
Indebtedness to a Person other than the Borrower or a Restricted Subsidiary;
shall be deemed, in each case, to constitute an incurrence of such Indebtedness
by the Borrower or such Restricted Subsidiary, as the case may be; (iv)
Indebtedness represented by (i) [reserved], (ii) any Indebtedness outstanding on
the Closing Date and any Guarantees thereof, (iii) Refinancing Indebtedness
incurred in respect of any Indebtedness described in this clause or clauses (i),
(v), (vi), (viii), (ix), (x) or (xvi) of this Section 7.03(b) or incurred
pursuant to Section 7.03(a), and (iv) Management Advances; (v) Subject to no
Event of Default continuing immediately before such acquisition or would result
therefrom, Indebtedness (x) of (i) the Borrower or any Restricted Subsidiary
incurred or issued to finance a Permitted Acquisition or (ii) Persons that
become a Restricted Subsidiary of the Borrower if such Indebtedness was not
created in anticipation or contemplation of such Permitted Acquisition or such
Person becoming a Restricted Subsidiary, and (y) incurred or assumed in
anticipation or contemplation of a Permitted Acquisition; provided that after
giving effect to such Permitted Acquisition (x) in the case of Indebtedness
secured on a pari passu basis with the Obligations, the First Lien Net Leverage
Ratio, calculated on a Pro Forma Basis, is equal to or less than 1.35 to 1.00,
(y) in the case of Indebtedness secured on a junior basis with the Obligations,
the Total Net Leverage Ratio, calculated on a Pro Forma Basis, is equal to or
less than 3.50 to 1.00 and (z) in the case of unsecured Indebtedness, the (I)
Total Net Leverage Ratio, calculated on a Pro Forma Basis, is equal to or less
than 3.50 to 1:00 or (II) the Fixed Charge Coverage Ratio, calculated on a Pro
Forma Basis, is no less than 2.00 to 1:00; provided, that for purposes of
calculating “First Lien Net Leverage Ratio”, “Total Net Leverage Ratio” or
“Fixed Charge Coverage Ratio” in this clause (A), (i) all Revolving Credit
Commitments, Additional Debt and Incremental Facilities in each case established
on or prior to such date shall be assumed to be fully drawn for purposes of the
calculation of “First Lien Net Leverage Ratio”, “Total Net Leverage Ratio” or
“Fixed Charge Coverage Ratio”, (ii) the proceeds of such Indebtedness incurred
under this clause are not included as unrestricted cash and Cash Equivalents in
clause (i) of the definition of “First Lien Net Leverage Ratio”, “Total Net
Leverage Ratio” or “Fixed Charge Coverage Ratio”; provided that to the extent
the proceeds of such Indebtedness are to be used to prepay Indebtedness, the use
of such proceeds for the prepayment of such Indebtedness may be calculated on a
Pro Forma Basis; provided, further that the Required Debt Terms shall apply to
all such Indebtedness incurred under this clause, mutatis mutandis, provided,
further, that Restricted Subsidiaries that are not Guarantors may not incur
Indebtedness under this Section 7.03(b)(v) if, after giving pro forma effect to
such incurrence (including a pro forma application of the net proceeds
therefrom), more than an aggregate of 25% of LTM EBITDA of Indebtedness of
Restricted Subsidiaries that are not Guarantors would be outstanding pursuant to
this Section 7.03(b)(v), together with any Non-Guarantor Indebtedness incurred
pursuant to Section 7.03(a), at such time; (vi) Swap Obligations (excluding Swap
Obligations entered into for speculative purposes); (vii) Indebtedness (i)
represented by Capitalized Lease Obligations or Purchase Money Obligations, and
any Refinancing Indebtedness in respect thereof, in an aggregate outstanding
principal amount which, when taken together with the principal amount of all
other Indebtedness incurred pursuant to this clause (vii) and then outstanding,
does not exceed the greater of (x) $150,000,000 and (y) 40% of LTM EBITDA;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme120.jpg]
(viii) Indebtedness in respect of (i) workers’ compensation claims,
self-insurance obligations, insurance premiums, customer guarantees,
performance, indemnity, surety, judgment, appeal, advance payment, customs,
value added or other tax or other guarantees or other similar bonds, instruments
or obligations and completion guarantees and warranties provided by the Borrower
or a Restricted Subsidiary or relating to liabilities, obligations or guarantees
incurred in the ordinary course of business or consistent with past practice,
(ii) the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business or consistent with past practice; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence; (iii)
customer deposits and advance payments received in the ordinary course of
business or consistent with past practice from customers for goods or services
purchased in the ordinary course of business or consistent with past practice;
(iv) letters of credit, bankers’ acceptances, guarantees or other similar
instruments or obligations issued or relating to liabilities or obligations
incurred in the ordinary course of business or consistent with past practice,
(v) any customary treasury, depositary, cash management, automatic clearinghouse
arrangements, overdraft protections, credit or debit card, purchase card,
electronic funds transfer, cash pooling or netting or setting off arrangements
or similar arrangements in the ordinary course of business or consistent with
past practice, and (vi) Settlement Indebtedness; (ix) Indebtedness arising from
agreements providing for guarantees, indemnification, obligations in respect of
earn-outs or other adjustments of purchase price or, in each case, similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets or Person or any Equity
Interests of a Subsidiary (other than Guarantees of Indebtedness incurred by any
Person acquiring or disposing of such business or assets or such Subsidiary for
the purpose of financing such acquisition or disposition); provided that the
maximum liability of the Borrower and its Restricted Subsidiaries in respect of
all such Indebtedness in connection with a disposition shall at no time exceed
the gross proceeds, including the fair market value of non-cash proceeds
(measured at the time received and without giving effect to any subsequent
changes in value), actually received by the Borrower and its Restricted
Subsidiaries in connection with such disposition; (x) Indebtedness in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness incurred pursuant to this clause (x)
and then outstanding, will not exceed 100.0% of the Net Cash Proceeds received
by the Borrower from the issuance or sale (other than to a Restricted
Subsidiary) of its Equity Interests or otherwise contributed to the equity (in
each case, other than through the issuance of Disqualified Stock, Designated
Preferred Stock or an Excluded Contribution) of the Borrower, in each case,
subsequent to the Closing Date and any Refinancing Indebtedness in respect
thereof; provided, however, that (i) any such Net Cash Proceeds that are so
received or contributed shall not increase the amount available for making
Restricted Payments to the extent the Borrower and the Restricted Subsidiaries
incur Indebtedness in reliance thereon and (ii) any Net Cash Proceeds that are
so received or contributed shall be excluded for purposes of incurring
Indebtedness pursuant to this clause (x) to the extent such Net Cash Proceeds or
cash have been applied to make Restricted Payments; (xi) Indebtedness of
Non-Guarantors and any Refinancing Indebtedness in respect thereof that are in
an aggregate amount not to exceed the greater of (a) $50,000,000 (b) 15% of LTM
EBITDA at any time outstanding; (xii) Indebtedness consisting of promissory
notes issued by the Borrower or any of its Subsidiaries to any current or former
employee, director or consultant of the Borrower, any of its Subsidiaries or any
Parent Entity (or permitted transferees, assigns, estates, or heirs of such
employee, director or consultant), to finance the purchase or redemption of
Equity Interest of the Borrower or any Parent Entity that is permitted by
Section 7.06; (xiii) Indebtedness of the Borrower or any of its Restricted
Subsidiaries consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case incurred
in the ordinary course of business or consistent with past practice;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme121.jpg]
(xiv) Indebtedness and any Refinancing Indebtedness in respect thereof in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness incurred pursuant to this clause
(xiv) and then outstanding, will not exceed the greater of (a) $100,000,000 and
(b) 30% of LTM EBITDA; (xv) Indebtedness incurred pursuant to any Securitization
Transactions or any Receivables Facility; (xvi) Indebtedness of the Borrower or
any of its Restricted Subsidiaries arising pursuant to any Permitted Tax
Restructuring; (xvii) Indebtedness of the seller of any business or assets
permitted to be acquired by the Borrower or any Restricted Subsidiary under this
Agreement; provided that the aggregate amount of Indebtedness incurred pursuant
to this clause and then outstanding will not exceed the greater of (a)
$75,000,000 and (b) 20% of LTM EBITDA; (xviii) any obligation, or guaranty of
any obligation, of the Borrower or any Restricted Subsidiary to reimburse or
indemnify a Person extending credit to customers of the Borrower or a Restricted
Subsidiary incurred in the ordinary course of business or consistent with past
practice for all or any portion of the amounts payable by such customers to the
Person extending such credit; (xix) Indebtedness to a customer to finance the
acquisition of any equipment necessary to perform services for such customer;
provided that the terms of such Indebtedness are consistent with those entered
into with respect to similar Indebtedness prior to the Closing Date; and (xx)
obligations in respect of Disqualified Stock in an amount not to exceed the
greater of (a) $25,000,000 and (b) 7.5% of LTM EBITDA outstanding at any time.
(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular indebtedness incurred pursuant to and in compliance
with, this Section 7.03: (i) in the event that all or any portion of any item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described in the first and second paragraphs of this covenant, the Borrower, in
its sole discretion, shall classify, and may from time to time reclassify, such
item of Indebtedness and only be required to include the amount and type of such
Indebtedness in Section 7.03(a) or one of the clauses of Section 7.03(b); (ii)
additionally, all or any portion of any item of Indebtedness may later be
reclassified as having been incurred pursuant to any type of Indebtedness
described in Section 7.03(a) or (b) so long as such Indebtedness is permitted to
be incurred pursuant to such provision and any related Liens are permitted to be
incurred at the time of reclassification; (iii) [reserved]; (iv) in the case of
any Refinancing Indebtedness, such Indebtedness shall not include the aggregate
amount of Indebtedness incurred to finance fees, underwriting discounts, accrued
and unpaid interest, premiums (including, without limitation, tender premiums)
and other costs and expenses (including, without limitation, original issue
discount, upfront fees or similar fees) incurred in connection with such
refinancing; (v) Guarantees of, or obligations in respect of letters of credit,
bankers’ acceptances or other similar instruments relating to, or Liens
securing, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included; (vi) [reserved];



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme122.jpg]
(vii) the principal amount of any Disqualified Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof; (viii) Indebtedness permitted by this covenant
need not be permitted solely by reference to one provision permitting such
Indebtedness but may be permitted in part by one such provision and in part by
one or more other provisions of this covenant permitting such Indebtedness; (ix)
[reserved]; (x) in the event that the Borrower or a Restricted Subsidiary (x)
incurs Indebtedness to finance an acquisition or (y) assumes Indebtedness of
Persons that are acquired by the Borrower or any Restricted Subsidiary or merged
into the Borrower or a Restricted Subsidiary in accordance with the terms of
this Agreement, the date of determination of the Fixed Charge Coverage Ratio,
the First Lien Net Leverage Ratio or the Total Net Leverage Ratio, as
applicable, shall, at the option of the Borrower, be the date that a definitive
agreement for such acquisition is entered into and the Fixed Charge Coverage
Ratio, the First Lien Net Leverage Ratio or the Total Net Leverage Ratio, as
applicable, shall be calculated giving pro forma effect to such acquisition and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) consistent with the
definition of the Fixed Charge Coverage Ratio, the First Lien Net Leverage Ratio
or the Total Net Leverage Ratio, as applicable, and, for the avoidance of doubt,
(A) if any such ratios are exceeded as a result of fluctuations in such ratio
(including due to fluctuations in the Consolidated EBITDA of the Borrower or the
target company) at or prior to the consummation of the relevant acquisition,
such ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether such acquisition and any
related transactions are permitted hereunder and (B) such ratios shall not be
tested at the time of consummation of such acquisition or related transactions;
provided, further, that if the Borrower elects to have such determinations occur
at the time of entry into such definitive agreement, (i) any such transaction
shall be deemed to have occurred on the date the definitive agreement is entered
into and to be outstanding thereafter for purposes of calculating any ratios
under this Agreement after the date of such agreement and before the earlier of
the date of consummation of such acquisition or the date such agreement is
terminated or expires without consummation of such acquisition and (ii) to the
extent any covenant baskets were utilized in satisfying any covenants, such
baskets shall be deemed utilized until the earlier of the date of consummation
of such acquisition or the date such agreement is terminated or expires without
consummation of such acquisition, but any calculation of Consolidated EBITDA for
purposes of other incurrences of Indebtedness or Liens or making of Restricted
Payments (not related to such acquisition) shall not reflect such acquisition
until it has been consummated; (xi) notwithstanding anything in this covenant to
the contrary, in the case of any Indebtedness incurred to refinance Indebtedness
initially incurred in reliance on a clause of the second paragraph of this
covenant measured by reference to a percentage of Consolidated EBITDA at the
time of incurrence, if such refinancing would cause the percentage of
Consolidated EBITDA restriction to be exceeded if calculated based on the
percentage of Consolidated EBITDA on the date of such refinancing, such
percentage of Consolidated EBITDA restriction shall not be deemed to be exceeded
so long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced, plus premiums
(including tender premiums), defeasance, costs and fees in connection with such
refinancing; and (xii) the amount of Indebtedness issued at a price that is less
than the principal amount thereof will be equal to the amount of the liability
in respect thereof determined on the basis of GAAP. Accrual of interest, accrual
of dividends, the accretion of accreted value, the accretion or amortization of
original issue discount, the payment of interest in the form of additional
Indebtedness, the payment of dividends in the form of additional shares of
Preferred Stock or Disqualified Stock or the reclassification of commitments or
obligations not treated as Indebtedness due to a change in GAAP, will not be
deemed to be an incurrence of Indebtedness for purposes of this Section 7.03.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme123.jpg]
If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date (and, if such Indebtedness is not
permitted to be incurred as of such date under this Section 7.03, the Borrower,
shall be in default of this Section 7.03). For purposes of determining
compliance with any U.S. dollar-denominated restriction on the incurrence of
Indebtedness, the U.S. dollar equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided, that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed (a) the principal amount of such Indebtedness being refinanced plus
(b) the aggregate amount of fees, underwriting discounts, accrued and unpaid
interest, premiums (including, without limitation, tender premiums) and other
costs and expenses (including, without limitation, original issue discount,
upfront fees or similar fees) incurred in connection with such refinancing.
Notwithstanding any other provision of this Section 7.03, the maximum amount of
Indebtedness that the Borrower or a Restricted Subsidiary may incur pursuant to
this Section 7.03 shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing. Notwithstanding any provision herein to the contrary, the MFN
Adjustment shall apply to any U.S. dollar- denominated term loans that are
permitted to be secured on a pari passu basis with the Term Loans and incurred
pursuant to this Section 7.03. 7.04 Fundamental Changes. Merge into, divide,
consolidate or amalgamate with, any other Person, or permit any other Person to
merge into or consolidate with it, or dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its property, assets or
business (whether now owned or hereafter acquired) except if at the time thereof
and immediately after giving effect thereto no Event of Default has occurred and
is continuing or would result therefrom: (a) the merger, consolidation or
amalgamation of any Restricted Subsidiary into (or with) the Borrower in a
transaction in which the Borrower is the survivor; (b) the merger, consolidation
or amalgamation of any Restricted Subsidiary into or with any other Loan Party
in a transaction in which the surviving or resulting entity is a Loan Party;
and, in the case of each of the foregoing clauses (a) and (b), no Person other
than the Borrower or another Loan Party receives any consideration; (c) (i) the
merger, consolidation or amalgamation of any Restricted Subsidiary that is not a
Loan Party into or with any other Restricted Subsidiary that is not a Loan Party
or (ii) the disposition from any Restricted Subsidiary that is not a Loan Party
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any other Restricted Subsidiary that is
not a Loan Party; (d) any transfer of inventory among the Borrower and its
Restricted Subsidiaries or between Restricted Subsidiaries and any other
transfer of property or assets among the Borrower and its Restricted
Subsidiaries or between Restricted Subsidiaries, in each case, in the ordinary
course of business; (e) the liquidation or dissolution or change in form of
entity of any Restricted Subsidiary of the Borrower if a Responsible Officer of
the Borrower determines in good faith that such liquidation,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme124.jpg]
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; or (f) the merger, consolidation
or amalgamation of any Restricted Subsidiary with or into any other Person in
order to effect a Permitted Investment so long as the continuing or surviving
Person will be a Loan Party if the merging, consolidating or amalgamating
Subsidiary was a Loan Party and which, together with each of its Subsidiaries
(that are not Excluded Subsidiaries), shall have complied with the requirements
of Section 6.12; 7.05 Asset Dispositions. (a) Make any Asset Disposition unless:
(i) Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Borrower, of the shares and assets subject to such Asset Disposition;
(ii) in any such Asset Disposition, or series of related Asset Dispositions, at
least 75.0% of the consideration from such Asset Disposition, together with all
other Asset Dispositions since the Closing Date (on a cumulative basis)
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise), received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; and (iii) No Event of Default is continuing or would result
therefrom. (b) [reserved]; (c) [reserved]; (d) [reserved]; (e) For the purposes
of Section 7.05(a)(ii) hereof, the following will be deemed to be cash: (i) the
assumption by the transferee of Indebtedness or other liabilities contingent or
otherwise of the Borrower or a Restricted Subsidiary (other than Subordinated
Indebtedness of the Borrower or a Guarantor) and the release of the Borrower or
such Restricted Subsidiary from all liability on such Indebtedness or other
liability in connection with such Asset Disposition; (ii) securities, notes or
other obligations received by the Borrower or any Restricted Subsidiary of the
Borrower from the transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Asset Disposition; (iii) Indebtedness of any Restricted
Subsidiary that is no longer a Restricted Subsidiary as a result of such Asset
Disposition, to the extent that the Borrower and each other Restricted
Subsidiary are released from any Guarantee of payment of such Indebtedness in
connection with such Asset Disposition; (iv) consideration consisting of
Indebtedness of the Borrower (other than Junior Indebtedness) received after the
Closing Date from Persons who are not the Borrower or any Restricted Subsidiary;
and (v) any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this covenant that is at that time outstanding, not to exceed the
greater of (a) $75,000,000 and 20% of LTM EBITDA (with the fair market value of
each item



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme125.jpg]
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value). 7.06 Restricted Payments.
(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to: (i) declare or pay any dividend or
make any distribution on or in respect of the Borrower’s or any Restricted
Subsidiary’s Equity Interests (including, without limitation, any such payment
in connection with any merger or consolidation involving the Borrower or any of
its Restricted Subsidiaries) except: (A) dividends or distributions payable in
Equity Interests of the Borrower (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Equity Interests of the Borrower; or
(B) dividends or distributions payable to the Borrower or a Restricted
Subsidiary (and, in the case of the Borrower or any such Restricted Subsidiary
making such dividend or distribution, to holders of its Equity Interests other
than the Borrower or another Restricted Subsidiary on no more than a pro rata
basis); (ii) purchase, repurchase, redeem, retire or otherwise acquire or retire
for value any Equity Interests of the Borrower or any Parent Entity held by
Persons other than the Borrower or a Restricted Subsidiary; (iii) purchase,
repurchase, redeem, defease or otherwise acquire or retire for value or make any
cash payment or other distribution in cash or property in respect of, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, any
Indebtedness incurred under Section 7.03(a)(ii), Section 7.03(a)(iii), clause
(y) to the proviso of Section 7.03(b)(v) or clause (z) to the proviso of Section
7.03(b)(v); or (iv) make any Restricted Investment; (b) (any such dividend,
distribution, purchase, redemption, repurchase, defeasance, other acquisition,
retirement or Restricted Investment referred to in clauses (i) through (iv) are
referred to herein as a “Restricted Payment”). The foregoing provisions of
Section 7.06(a) will not prohibit any of the following (collectively, “Permitted
Payments”), provided that in each such case, no Event of Default has occurred
and is continuing (or would result from the making of such Permitted Payment):
(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement or the redemption, repurchase or
retirement of Indebtedness if, at the date of any redemption notice, such
payment would have complied with the provisions of this Agreement as if it were
and is deemed at such time to be a Restricted Payment at the time of such
notice; (ii) (a) any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Equity Interests (“Treasury Capital Stock”) or
Junior Indebtedness made by exchange (including any such exchange pursuant to
the exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the substantially concurrent sale of, Equity Interests of the Borrower (other
than Disqualified Stock or Designated Preferred Stock) (“Refunding Capital
Stock”) or a substantially concurrent contribution to the equity (other than
through the issuance of Disqualified Stock or Designated Preferred Stock or
through an Excluded Contribution) of the Borrower; provided, however, that to
the extent so applied, the Net Cash Proceeds, or fair market value of property
or assets or of marketable securities, from such sale of Equity Interests or
such contribution will be excluded from Section 7.06(a)(iii) and (b) if
immediately prior to the retirement of Treasury Capital Stock, the



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme126.jpg]
declaration and payment of dividends thereon was permitted under Section
7.06(b)(xiii), the declaration and payment of dividends on the Refunding Capital
Stock (other than Refunding Capital Stock the proceeds of which were used to
redeem, repurchase, retire or otherwise acquire any Equity Interests of a Parent
Entity) in an aggregate amount per year no greater than the aggregate amount of
dividends per annum that were declarable and payable on such Treasury Capital
Stock immediately prior to such retirement; (iii) any Permitted Junior Debt
Payments and any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Junior Indebtedness made by exchange for, or out of
the proceeds of the substantially concurrent sale of, Refinancing Indebtedness
permitted to be incurred pursuant to Section 7.03; (iv) any purchase,
repurchase, redemption, defeasance or other acquisition or retirement of
Preferred Stock of the Borrower or a Restricted Subsidiary made by exchange for
or out of the proceeds of the substantially concurrent sale of Preferred Stock
of the Borrower or a Restricted Subsidiary, as the case may be, that, in each
case, is permitted to be incurred pursuant to Section 7.03; (v) [reserved]; (vi)
a Restricted Payment to pay for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests (other than Disqualified Stock) of
the Borrower or of any Parent Entity held by any future, present or former
employee, director or consultant of the Borrower, any of its Subsidiaries or of
any Parent Entity (or permitted transferees, assigns, estates, trusts or heirs
of such employee, director or consultant) either pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or upon the termination of such employee, director or
consultant’s employment or directorship; provided, however, that the aggregate
Restricted Payments made under this clause (6) do not exceed the greater of (a)
$15,000,000 and (b) 5% of LTM EBITDA in any calendar year (with unused amounts
in any calendar year being carried over to succeeding calendar years); provided
further that such amount in any calendar year may be increased by an amount not
to exceed: (A) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock or Designated Preferred Stock) of the Borrower and, to the
extent contributed to the capital of the Borrower (other than through the
issuance of Disqualified Stock or Designated Preferred Stock or an Excluded
Contribution), Equity Interests of any Parent Entity, in each case to members of
management, directors or consultants of the Borrower, any of its Subsidiaries or
any Parent Entity that occurred after the Closing Date, to the extent the cash
proceeds from the sale of such Equity Interests have not otherwise been applied
to the payment of Restricted Payments by virtue of Section 7.06(a)(iii); plus
(B) the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Closing Date; less (C) the
amount of any Restricted Payments made in previous calendar years pursuant to
clauses (A) and (B) of this clause (vi); and provided further that cancellation
of Indebtedness owing to the Borrower or any Restricted Subsidiary from any
future, present or former members of management, directors, employees or
consultants of the Borrower or Restricted Subsidiaries or any Parent Entity in
connection with a repurchase of Equity Interests of the Borrower or any Parent
Entity will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement; (vii) the declaration
and payment of dividends on Disqualified Stock, or Preferred Stock of a
Restricted Subsidiary, incurred in accordance with Section 7.03;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme127.jpg]
(viii) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Equity Interests deemed to occur upon the exercise of stock
options, warrants or other rights in respect thereof if such Equity Interests
represents a portion of the exercise price thereof; (ix) dividends, loans,
advances or distributions to any Parent Entity or other payments by the Borrower
or any Restricted Subsidiary in amounts equal to the aggregate of (without
duplication): (A) the amounts required for any Parent Entity to pay any Parent
Entity Expenses or any Related Taxes; and (B) amounts constituting or to be used
for purposes of making payments to the extent specified in Sections 7.08(b)(ii),
(iii), (v) and (xi); and (C) up to $25,000,000 per calendar year; (x) the
declaration and payment by the Borrower of dividends on the common stock or
common equity interests of the Borrower or any Parent Entity (and any equivalent
declaration and payment of a distribution of any security exchangeable for such
common stock or common equity interests to the extent required by the terms of
any such exchangeable securities) following a public offering of such common
stock or common equity interests (or such exchangeable securities, as
applicable), in an amount in any fiscal year not to exceed 6.0% of the proceeds
received by or contributed to the Borrower in or from any such public offering;
(xi) payments by the Borrower, or loans, advances, dividends or distributions to
any Parent Entity to make payments, to holders of Equity Interests of the
Borrower or any Parent Entity in lieu of the issuance of fractional shares of
such Equity Interests; provided, however, that any such payment, loan, advance,
dividend or distribution shall not be for the purpose of evading any limitation
of this covenant or otherwise to facilitate any dividend or other return of
capital to the holders of such Equity Interests (as determined in good faith by
the Board of Directors); (xii) Restricted Payments that are made with Excluded
Contributions; (xiii) (A) the declaration and payment of dividends on Designated
Preferred Stock of the Borrower issued after the Closing Date; (B) the
declaration and payment of dividends to a Parent Entity in an amount sufficient
to allow the Parent Entity to pay dividends to holders of its Designated
Preferred Stock issued after the Closing Date; and (C) the declaration and
payment of dividends on Refunding Capital Stock that is Preferred Stock;
provided, however, that, in the case of clause (B), the amount of all dividends
declared or paid to a Person pursuant to this clause shall not exceed the cash
proceeds received by the Borrower or the aggregate amount contributed in cash to
the equity of the Borrower (other than through the issuance of Disqualified
Stock or an Excluded Contribution of the Borrower ), from the issuance or sale
of such Designated Preferred Stock; provided further, in the case of clauses (A)
and (C), that for the most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or declaration of such dividends on
such Refunding Capital Stock, after giving effect to such payment on a Pro Forma
Basis the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.03(a); (xiv) dividends or other distributions of Equity Interests of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (unless the Unrestricted Subsidiary’s principal asset is cash or
Cash Equivalents); (xv) distributions or payments of Securitization Fees, sales
contributions and other transfers of Securitization Assets or Receivables Assets
and purchases of Securitization Assets or Receivables Assets pursuant to a
Securitization Repurchase Obligation, in each case in connection with a
Securitization Transaction or Receivables Facility;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme128.jpg]
(xvi) (A) Restricted Payments (including loans or advances) in an aggregate
amount outstanding at the time made not to exceed (when taken together with the
aggregate amount of Investments made pursuant to clause 20 of the definition of
“Permitted Investments”) the greater of (1) $75,000,000 and (2) 20% LTM EBITDA,
and (B) additional Restricted Payments, so long as after giving effect thereto
the Total Net Leverage Ratio shall be equal to or less than 1.00 to 1.00 on a
Pro Forma Basis; (xvii) mandatory redemptions of Disqualified Stock issued as a
Restricted Payment or as consideration for a Permitted Investment; (xviii)
Restricted Payment in an aggregate amount not to exceed the Available Amount, if
at the time the Borrower or such Restricted Subsidiary makes such Restricted
Payment: (A) no Event of Default shall have occurred and be continuing (or would
immediately thereafter result therefrom); and (B) the Total Net Leverage Ratio
immediately after giving effect, on a Pro Forma Basis, to such Restricted
Payment would be equal to or less than 2.25 to 1.00; and (xix) any “AHYDO”
catch-up payment to the extent necessary to avoid the application of Section
163(e)(5) of the Code thereto. For purposes of determining compliance with this
Section 7.06, in the event that a Restricted Payment (or portion thereof) meets
the criteria of more than one of the categories of Permitted Payments described
in Sections 7.06(b)(i) through (xvii), or is permitted pursuant to this Section
7.06(a) and/or one or more of the clauses contained in the definition of
“Permitted Investments”, the Borrower will be entitled to classify such
Restricted Payment or Investment (or portion thereof) on the date of its payment
or later reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment or Investment (or portion thereof) in
any manner that complies with this Section 7.06. The amount of all Restricted
Payments (other than cash) shall be the fair market value on the date of such
Restricted Payment of the asset(s) or securities proposed to be paid,
transferred or issued by the Borrower or such Restricted Subsidiary, as the case
may be, pursuant to such Restricted Payment. The fair market value of any cash
Restricted Payment shall be its face amount, and the fair market value of any
non-cash Restricted Payment, property or assets other than cash shall be
determined conclusively by the Borrower acting reasonably in good faith. 7.07
Change in Nature of Business. Other than the business of insuring certain
business risks of the Borrower and its Subsidiaries and Permitted Insureds to be
conducted by CIS, engage in any business or business activity other than lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
Closing Date or any business substantially related or incidental thereto. 7.08
Transactions with Affiliates. (a) Enter into or conduct any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate value in excess of $10,000,000, unless the
terms of such Affiliate Transaction taken as a whole are not materially less
favorable to the Borrower or such Restricted Subsidiary, as the case may be,
than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm’s length dealings with a Person who is not such an Affiliate.
(b) The provisions of Section 7.08(a) above shall not apply to: (i) any
Restricted Payment permitted to be made pursuant to Section 7.06 or any
Permitted Investment;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme129.jpg]
(ii) any issuance or sale of Equity Interests, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Equity Interests of the Borrower, any Restricted Subsidiary or any
Parent Entity, restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits or
consultants’ plans (including valuation, health, insurance, deferred
compensation, severance, retirement, savings or similar plans, programs or
arrangements) or indemnities provided on behalf of officers, employees,
directors or consultants approved by the Board of Directors of the Borrower, in
each case in the ordinary course of business or consistent with past practice;
(iii) any Management Advances and any waiver or transaction with respect
thereto; (iv) (a) any transaction between or among the Borrower and any
Restricted Subsidiary (or entity that becomes a Restricted Subsidiary as a
result of such transaction), or between or among Restricted Subsidiaries and (b)
any merger, amalgamation or consolidation with any Parent Entity, provided that
such Parent Entity shall have no material liabilities and no material assets
other than cash, Cash Equivalents and the Equity Interests of the Borrower and
such merger, amalgamation or consolidation is otherwise consummated in
compliance with this Agreement; (v) the payment of compensation, fees and
reimbursement of expenses to, and customary indemnities (including under
customary insurance policies) and employee benefit and pension expenses provided
on behalf of, directors, officers, consultants or employees of the Borrower, any
Parent Entity or any Restricted Subsidiary (whether directly or indirectly and
including through any Controlled Investment Affiliate of such directors,
officers or employees); (vi) the entry into and performance of obligations of
the Borrower or any of its Restricted Subsidiaries under the terms of any
transaction arising out of, and any payments pursuant to or for purposes of
funding, any agreement or instrument in effect as of or on the Closing Date, as
these agreements and instruments may be amended, modified, supplemented,
extended, renewed or refinanced from time to time in accordance with the other
terms of this covenant or to the extent not more disadvantageous to the Lenders
in any material respect; (vii) any customary transaction with a Securitization
Subsidiary effected as part of a Securitization Transaction or Receivables
Facility and any disposition of Securitization Assets or related assets in
connection with any Securitization Transaction and any repurchase of
Securitization Assets pursuant to a Securitization Repurchase Obligation; (viii)
transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business or consistent with past practice, which are fair to the Borrower or
the relevant Restricted Subsidiary in the reasonable determination of the Board
of Directors or the senior management of the Borrower or the relevant Restricted
Subsidiary, or are on terms no less favorable than those that could reasonably
have been obtained at such time from an unaffiliated party; (ix) any transaction
between or among the Borrower or any Restricted Subsidiary and any Person that
is an Affiliate of the Borrower or similar entity solely because the Borrower or
a Restricted Subsidiary or any Affiliate of the Borrower or a Restricted
Subsidiary or any Affiliate of any Permitted Holder owns an equity interest in
or otherwise controls such Affiliate or similar entity; (x) issuances or sales
of Equity Interests (other than Disqualified Stock or Designated Preferred
Stock) of the Borrower or options, warrants or other rights to acquire such
Equity Interests and the granting of registration and other customary rights in
connection therewith or any contribution to capital of the Borrower or any
Restricted Subsidiary;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme130.jpg]
(xi) payment to any Permitted Holder of all out of pocket expenses incurred by
such Permitted Holder in connection with its direct or indirect investment in
the Borrower and its Subsidiaries; (xii) the Transactions and the payment of all
costs and expenses (including all legal, accounting and other professional fees
and expenses) related to the Transactions; (xiii) transactions in which the
Borrower or any Restricted Subsidiary, as the case may be, delivers to the
Administrative Agent a letter from an independent financial advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 7.08(a); (xiv) the
existence of, or the performance by the Borrower or any Restricted Subsidiary of
its obligations under the terms of, any equityholders agreement (including any
registration rights agreement or purchase agreements related thereto) to which
it is party as of the Closing Date and any similar agreement that it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any Restricted Subsidiary of its obligations under any future
amendment to the equityholders’ agreement or under any similar agreement entered
into after the Closing Date will only be permitted under this clause (xv) to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders in any material respect; (xv) any purchases by
the Borrower’s Affiliates of Indebtedness or Disqualified Stock of the Borrower
or any of the Restricted Subsidiaries, the majority of which Indebtedness or
Disqualified Stock is purchased by Persons who are not the Borrower’s
Affiliates; provided that such purchases by the Borrower’s Affiliates are on the
same terms as such purchases by such Persons who are not the Borrower ’s
Affiliates; (xvi) (i) investments by Affiliates in securities of the Borrower or
any of its Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Affiliates in connection therewith) so long as the
investment is being offered by the Borrower or such Restricted Subsidiary
generally to other non-affiliated third party investors on the same or more
favorable terms and (ii) payments to Affiliates in respect of securities of the
Borrower or any of its Restricted Subsidiaries contemplated in the foregoing
subclause (i) or that were acquired from Persons other than the Borrower and its
Restricted Subsidiaries, in each case, in accordance with the terms of such
securities; (xvii) payments by the Borrower, any Parent Entity or any Restricted
Subsidiary pursuant to any tax sharing agreement or similar contract or
agreement in respect of Related Taxes entered into by or among the Borrower, any
Parent Entity, and/or any Restricted Subsidiary on customary terms to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
(xviii) payments, Indebtedness and Disqualified Stock (and cancellation of any
thereof) of the Borrower and its Restricted Subsidiaries and Preferred Stock
(and cancellation of any thereof) of any Restricted Subsidiary to any future,
current or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement; and any employment agreements, stock option plans and
other compensatory arrangements (and any successor plans thereto) and any
supplemental executive retirement benefit plans or arrangements with any such
employees, directors, officers, managers or consultants (or their respective
Controlled Investment Affiliates or Immediate Family Members) that are, in each
case, approved by the board of directors of the Borrower in good faith; (xix)
employment and severance arrangements between the Borrower or its Restricted
Subsidiaries and their respective offers and employees in the ordinary course of
business or entered into in connection with the Transactions;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme131.jpg]
(xx) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or Equity Interests in any Restricted Subsidiary permitted
under Section 7.05 or entered into with any Business Successor, in each case,
that the Borrower determines in good faith is either fair to the Borrower or
otherwise on customary terms for such type of arrangements in connection with
similar transactions; (xxi) transactions entered into by an Unrestricted
Subsidiary with an Affiliate that is not a Loan Party prior to the day such
Unrestricted Subsidiary is re-designated as a Restricted Subsidiary as permitted
under Section 6.15; and (xxii) any Permitted Tax Restructuring. 7.09 [Reserved].
7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case, in
violation of applicable Laws. In addition, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, request any Credit
Extension, and will ensure that their respective directors, officers, employees
and agents shall not use, the proceeds of any Credit Extension (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
7.11 Financial Covenant. Solely with respect to the Revolving Credit Facility,
the Borrower will not permit the First Lien Net Leverage Ratio, calculated as of
the last day of the most recent fiscal quarter of the Borrower for which
financial statements were required to have been furnished to the Administrative
Agent pursuant to Sections 6.01(a) or (b) (beginning with the fiscal quarter
ending September 30, 2020), to exceed the ratio set forth below opposite the
last day of such fiscal quarter: Fiscal Quarter Ending: First Lien Net Leverage
Ratio September 30, 2020 to and including December 31, 2021 2.75 to 1.00 March
31, 2022 and thereafter 2.25 to 1.00 7.12 Negative Pledge. Enter into any
Contractual Obligation pursuant to which a Loan Party pledges, grants a security
interest in or grants a Lien on, in each case, the Equity Interests of a Joint
Venture owned by such Loan Party to secure Indebtedness owed by such Loan Party.
7.13 Amendments to Junior Indebtedness. Amend or modify, or permit the amendment
or modification of, any provision of, any Junior Indebtedness incurred under
Section 7.03(a)(ii), Section 7.03(a)(iii), clause (y) to the proviso of Section
7.03(b)(v) or clause (z) to the proviso of Section 7.03(b)(v), if such Junior
Indebtedness would not qualify as Refinancing Indebtedness after giving effect
to such amendment or modification. ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an Event of
Default:



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme132.jpg]
(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee or other amount due
hereunder, or (iii) pay within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. (i) The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a), 6.05(a) (solely with respect to
the existence of the Borrower in its jurisdiction of incorporation), 6.11 or
Article VII; provided that an Event of Default under Section 7.11 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
the Administrative Agent (with the consent, or at the request, of the Required
Revolving Lenders) has actually terminated the Revolving Credit Commitments and
declared all outstanding Revolving Credit Loans to be immediately due and
payable in accordance with this Agreement and such declaration has not been
rescinded on or before such date or (ii) any of the Guarantors fails to perform
or observe any term, covenant or agreement contained in Article X; or (c) Other
Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
ten days following receipt of written notice from the Administrative Agent or
any Lender; or (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or (e)
Cross-Default. (i) The Borrower or any Restricted Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder, Indebtedness under Swap
Contracts and Indebtedness consisting of trade payables) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, beyond any applicable cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (including, without limitation, any
holder or holders of Convertible Notes, 2017 Senior Notes or any other
applicable Junior Indebtedness) or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Restricted Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Restricted Subsidiary as a result thereof is greater than $20,000,000.
Notwithstanding the foregoing, (X) any repurchase (including the payment of any
premium) required under the 2017 Indenture, in whole or in part, of the 2017
Senior Notes other than as a result of a Default or Event of Default under, and
as defined in, the 2017 Indenture shall not constitute an Event of Default under
this Agreement and (Y) any event or circumstance (including, without limitation,
the passage of time) that results in the Convertible Notes being converted into
Equity Interests of the Borrower pursuant to the terms of the Convertible Notes
Indenture (other than as a result of a Default or Event of Default thereunder)
shall not constitute a default under this Section 8.01(e); or (f) Insolvency
Proceedings, Etc. Any Loan Party or any Restricted Subsidiary (other than an
Insignificant Subsidiary) thereof institutes or consents to the institution of
any proceeding under any Debtor



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme133.jpg]
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary (other than an Insignificant Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due or (ii) any writ or warrant of attachment or execution or similar
process involving in the aggregate at any time any amount in excess of
$50,000,000 is issued or levied against all or any material part of the property
of any Loan Party or any Restricted Subsidiary and is not released, vacated or
fully bonded within 30 days after its issue or levy; or (h) Judgments. There is
entered against any Loan Party or any Restricted Subsidiary (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding $50,000,000 (to the extent not covered
by insurance as to which the insurer has been notified of the claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect or such judgment has not been released, vacated or
satisfied; or (i) ERISA. The occurrence of any ERISA Event that, individually or
together with all other ERISA Events that have occurred, could reasonably be
expected to have a Material Adverse Effect; or (j) Invalidity of Loan Documents.
Any material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any material provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any material provision of any Loan Document, or purports to revoke,
terminate or rescind any material provision of any Loan Document; or (k) Change
of Control. There occurs any Change of Control. 8.02 Remedies Upon Event of
Default. If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions: (a) declare the commitment of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated; (b) declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower; (c) require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the
Minimum Collateral Amount with respect thereto); and (d) exercise on behalf of
itself, the Lenders and the L/C Issuer all rights and remedies available to it,
the Lenders and the L/C Issuer under the Loan Documents;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme134.jpg]
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (or similar order under any other Debtor Relief Laws), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender. 8.03 Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order: First, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such; Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans, L/C Borrowings and other Obligations arising under the Loan
Documents, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them; Fourth, to
payment of that portion of the Obligations constituting unpaid principal of the
Loans, L/C Borrowings and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the L/C
Issuer, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; Fifth, to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.15; and Last, the balance, if any,
after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law. Notwithstanding the foregoing, amounts
received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Subject to Sections 2.03(c) and 2.15, amounts
used to Cash Collateralize the aggregate undrawn amount of Letters of Credit
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Notwithstanding the foregoing, Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to the Credit Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme135.jpg]
ARTICLE IX. ADMINISTRATIVE AGENT 9.01 Appointment and Authority. (a) Each of the
Lenders and the L/C Issuer hereby irrevocably appoints BMO Harris Bank N.A. to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. (b) The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a Hedge Bank and a Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co- agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents, as if set forth in full
herein with respect thereto. 9.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any Loan
Party or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders. 9.03 Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent: (i) shall not be subject to any fiduciary or other implied duties in
respect of any other party hereto, regardless of whether a Default has occurred
and is continuing; (ii) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that (x)
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law, and



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme136.jpg]
(y) the Administrative Agent shall be permitted to request that the Required
Lenders instruct the Administrative Agent in a letter of instruction signed by
the Required Lenders and shall be protected in refraining to act without such
direction (which direction may, at the request of the Administrative Agent,
include customary indemnification of the Administrative Agent acceptable to it);
and (iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity. (b) The Administrative Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer
(which notice shall expressly specify this as is a notice of default and specify
the facts giving rise to such default). (c) The Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 9.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. 9.05 Delegation of
Duties. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme137.jpg]
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date. (a) If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (c) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (b) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent. (c) Any resignation or
removal by BMO Harris Bank N.A. as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. If
BMO Harris Bank N.A. resigns as an L/C Issuer in connection with its resignation
or removal as Administrative Agent pursuant to this Section, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If BMO
Harris Bank N.A. resigns as Swing Line Lender in connection with its resignation
or removal as Administrative Agent pursuant to this Section, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme138.jpg]
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to BMO Harris Bank N.A. to effectively assume the obligations of
BMO Harris Bank N.A. with respect to such Letters of Credit. 9.07 Non-Reliance
on Administrative Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent (in its capacity as such) in connection with the
preparation, negotiation, execution, delivery and administration (including any
amendments, waivers and consents) of this Agreement and the other Loan Documents
is acting solely as counsel to the Administrative Agent and is not acting as
counsel to any Lender (other than the Administrative Agent and its Affiliates)
in connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby. 9.08 No Other Duties, Etc. Anything
herein to the contrary notwithstanding, none of the Joint Bookrunners or Joint
Lead Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder. 9.09 Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations arising under the Loan Documents that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or the L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or the L/C Issuer to authorize the Administrative
Agent to vote in respect of the claim of any Lender or the L/C Issuer or in any
such proceeding.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme139.jpg]
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles; provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. 9.10 Collateral and Guaranty
Matters. Without limiting the provision of Section 9.09, the Lenders (including
in its capacities as a Cash Management Bank and a Hedge Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion: (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements not then due)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit as to which other arrangements satisfactory to the Administrative
Agent and the L/C Issuer shall have been made), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party or any Involuntary Disposition or
in connection with the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, (iii) that constitutes Excluded Property, or (iv) if
approved, authorized or ratified in writing in accordance with Section 11.01;
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Wholly Owned Subsidiary that is a Domestic Subsidiary as a
result of a transaction permitted under the Loan Documents; and (c) to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme140.jpg]
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10. The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral. Each party hereto agrees
that notwithstanding any other provision of this Agreement to the contrary, no
release of a Guarantor shall be required pursuant to it ceasing to be a
wholly-owned Subsidiary unless either (i) it is the result of a bona fide sale
of equity interests to an un-Affiliated third party or (ii) in the case of any
other sale or investment of equity interests that results in the release of such
Guarantor due to such Guarantor ceasing to be a wholly-owned subsidiary, the
investment of the fair market value of the balance of the equity interests would
have been otherwise permitted as an Investment in a non-Guarantor. 9.11 Secured
Cash Management Agreements and Secured Hedge Agreements. Except as otherwise
expressly set forth herein or any Collateral Document, no Cash Management Bank
or Hedge Bank that obtains the benefits of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender (and not in any other
capacity) and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. ARTICLE X. GUARANTY 10.01 The Guaranty. Each of the Guarantors
hereby absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, now or hereafter owing to the Secured Parties, and
whether arising hereunder or under any other Loan Document, any Secured Cash
Management Agreement or any Secured Hedge Agreement (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). Notwithstanding any
provision to the contrary contained herein or in any other of the Loan
Documents, Secured Cash Management Agreements or Secured Hedge Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law. 10.02 Obligations
Unconditional. The obligations of the Guarantors under Section 10.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Secured
Cash Management Agreements or Secured Hedge Agreements, or any other agreement
or instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 10.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme141.jpg]
amounts paid under this Article X until such time as the Obligations have been
paid in full and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above: (a) at any time or from time to
time, without notice to any Guarantor, the time for any performance of or
compliance with any of the Obligations shall be extended, or such performance or
compliance shall be waived; (b) any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Secured Cash Management Agreement
or Secured Hedge Agreement between any Loan Party and any Secured Party, or any
Affiliate of a Secured Party, or any other agreement or instrument referred to
in the Loan Documents, such Secured Cash Management Agreements or Secured Hedge
Agreements shall have been performed or shall have not been performed; (c) the
maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Secured Cash Management Agreement or
Secured Hedge Agreement between any Loan Party and any Secured Party, or any
Affiliate of a Secured Party, or any other agreement or instrument referred to
in the Loan Documents, such Secured Cash Management Agreements or Secured Hedge
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with; (d) any Lien granted to, or in favor of, the
Administrative Agent or any Secured Party or Secured Parties as security for any
of the Obligations shall fail to attach or be perfected; or (e) any of the
Obligations shall be determined to be void or voidable (including, without
limitation, for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor). With respect to its obligations hereunder, each
Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices (other than notices expressly required to be given to
such Guarantor under this Agreement or notices required by, and unable to be
waived under, applicable Law) whatsoever, and any requirement that the
Administrative Agent or any Secured Party exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Secured Cash
Management Agreement or Secured Hedge Agreement between any Loan Party and any
Secured Party, or any Affiliate of a Secured Party, or any other agreement or
instrument referred to in the Loan Documents, such Secured Cash Management
Agreements or Secured Hedge Agreements, or against any other Person under any
other guarantee of, or security for, any of the Obligations. 10.03
Reinstatement. The obligations of the Guarantors under this Article X shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each
Secured Party on demand for all reasonable costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such Secured Party in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law. 10.04 Certain Additional Waivers. Each Guarantor further agrees
that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 10.02 and through the exercise of rights of contribution pursuant to
Section 10.06. 10.05 Remedies. The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Secured Parties, on the other hand, the Obligations
may be declared to be forthwith due and payable as provided in Section 8.02 (and
shall be deemed to have become



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme142.jpg]
automatically due and payable in the circumstances provided in said Section
8.02) for purposes of Section 10.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 10.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Secured Parties may exercise their remedies
thereunder in accordance with the terms thereof. 10.06 Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated. 10.07 Condition of Borrower. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and no Guarantor is relying on the Secured Parties at any time, to
disclose to the Guarantors any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (the Guarantors
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same). 10.08 Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest hereunder, in each case, by any other
Qualified ECP Guarantor, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each such Qualified ECP
Guarantor with respect to such Swap Obligation as may be needed by such
Qualified ECP Guarantor from time to time to honor all of its obligations under
its Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.08 voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Qualified ECP Guarantor for all purposes of the
Commodity Exchange Act. ARTICLE XI. MISCELLANEOUS 11.01 Amendments, Etc. No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (provided that any term or provision of
Section 7.11 or the definition of “First Lien Net Leverage Ratio” (or any of its
component definitions (as used in such Section 7.11 but not as used in other
Sections of this Agreement and for purposes of Section 7.11 only)) shall only
require the consent of the Required Revolving Lenders), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: (a) waive any condition set forth in Section 4.01 (or, in the
case of the initial Credit Extension, Section 4.02), without the written consent
of each Lender; (b) without limiting the generality of clause (a) above, waive
any condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme143.jpg]
(c) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that an amendment, modification or waiver of any condition precedent set forth
in Section 4.02, waiver of any Default or Event of Default or waiver of any
mandatory prepayment is not considered an extension or increase in Commitments
of any Lender); (d) postpone any date fixed by this Agreement or any other Loan
Document for any payment (it being understood that a waiver of any condition
precedent or the waiver of any Default, Event of Default or mandatory prepayment
will not constitute an extension or postponement of a date for payment) of
principal, interest, fees or other amounts due to the Lenders (or any of them,
including without limitation, date of maturity) hereunder or under such other
Loan Document without the written consent of each Lender entitled to receive
such payment; (e) reduce the principal (it being understood that a waiver of any
condition precedent or the waiver of any Default, Event of Default or mandatory
prepayment will not constitute a reduction in principal) of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the proviso below to this Section 11.01 in connection with the Fee
Letter) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate; (f) change (i)
the definition of “Applicable Percentage” without the written consent of each
Lender, (ii) Section 8.03 or Section 2.13 in a manner that would alter the pro
rata sharing and/or priority of payments required thereby without the written
consent of each Lender or (iii) the order of application of any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05 respectively, in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders, and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders; (g) change (i) any provision of this Section 11.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
(other than the definitions specified in clause (ii) of this Section 11.01(g)),
without the written consent of each Lender or (ii) the definition of “Required
Revolving Lenders” or “Required Term Lenders” without the written consent of
each Lender under the applicable Facility; (h) release all or substantially all
of the Collateral in any transaction or series of related transactions, without
the written consent of each Lender whose Obligations are secured by such
Collateral, except to the extent the release of any Collateral is permitted
pursuant to the Loan Documents (in which case such release may be made by the
Administrative Agent acting alone); (i) release all or substantially all of the
value of the Guaranty, without the written consent of each Lender whose
Obligations are Guaranteed thereby, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); (j)
impose any greater restriction on the ability of any Lender under a Facility to
assign any of its rights or obligations hereunder without the written consent of
(i) if such Facility is the Term Facility, the Required Term Lenders, and (ii)
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders; and (k) subordinate the Obligations hereunder or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien
(including without limitation any Indebtedness or Lien issued under this
Agreement or any other agreement), as the case may be without the written
consent of Lenders holding at least 66 2/3% of the outstanding Obligations and
unfunded Commitments;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme144.jpg]
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to any Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to any Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to any Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (v) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (vi) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders and (vii) any amendment or waiver that by its terms affects
the rights or duties of Lenders holding loans or commitments of a particular
class (but not the Lenders holding loans or commitments of any other class) will
require only the requisite percentage in interest of the affected class of
Lenders that would be required to consent thereto if such class of Lenders were
the only class of Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) the principal
amount owing to a Defaulting Lender may not be reduced without the consent of
such Lender and (z) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender. Notwithstanding any provision
herein to the contrary, in addition to any amendment authorized by Section 2.17
and Section 2.18, this Agreement may be amended with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (1) to add one or
more additional revolving credit or term loan facilities to this Agreement and
to permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (2) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder. If any Lender does
not consent to a proposed amendment, waiver, consent or release with respect to
any Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 11.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph). In addition, notwithstanding anything to
the contrary contained in this Section 11.01 but subject to Section 9.10 and
Section 9.11, no amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under any Secured
Hedge Agreement or Secured Cash Management Agreement resulting in such
Obligations being junior in right of payment to principal on the Loans or
resulting in Obligations owing to any Hedge Bank or any Cash Management Bank
becoming unsecured (other than releases of Liens permitted in accordance with
the terms hereof), in each case in a manner materially adverse to any Hedge Bank
or any Cash Management Bank, shall be effective without the written consent of
such Hedge Bank or such Cash Management Bank, as applicable. 11.02 Notices;
Effectiveness; Electronic Communications. (a) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme145.jpg]
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and (ii) if to any other Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower). Notices and other communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b). (b) Electronic Communications.
Notices and other communications to the Lenders and the L/C Issuer hereunder may
be delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Swing Line Lender, the L/C Issuer or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e- mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme146.jpg]
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages). (d) Change of Address, Etc. Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws. (e) Reliance by Administrative
Agent, L/C Issuer and Lenders. The Administrative Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices, Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of any Loan Party even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. 11.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with Section
8.02 for the benefit of all the Lenders and the L/C Issuer; provided, however,
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme147.jpg]
11.04 Expenses; Indemnity; and Damage Waiver. (a) Costs and Expenses. The Loan
Parties shall pay (i) all reasonable, documented and invoiced out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent and, if necessary, one local counsel in each relevant
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable, documented and invoiced out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable,
documented and invoiced out-of-pocket expenses incurred by the Administrative
Agent and each L/C Issuer (including the fees, charges and disbursements of a
single counsel for the Administrative Agent and the L/C Issuers, taken as a
whole and, if necessary, one local counsel in each relevant jurisdiction,
including, in the case of any actual or perceived conflict of interest, one
additional counsel, and, if necessary, one additional local counsel in each
relevant material jurisdiction), in connection with the enforcement or
protection of its rights after the occurrence of an Event of Default (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such reasonable, documented and invoiced
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) Indemnification
by the Loan Parties. The Loan Parties shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses including the fees,
charges and disbursements of one counsel for the Administrative Agent (and, in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of an additional counsel for each group of affected
Indemnitees similarly situated, taken as a whole), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties, arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee or
the Borrower or any other Loan Party is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (A) the gross negligence or willful misconduct of such Indemnitee
or (B) a material breach of the obligations of such Indemnitee (except if such
Indemnitee is the Administrative Agent) under the Loan Documents, (y) result
from a material claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) result from claims of any Indemnitee
solely against one or more other Indemnitees (and not by one or more Indemnitees
against the Administrative Agent or the Arrangers in such capacity) that have
not resulted from the action, inaction, participation or contribution of the
Borrower or its Subsidiaries or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme148.jpg]
This Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, liabilities or related expenses arising
from any non-Tax claim. (c) Reimbursement by Lenders. To the extent that the
Loan Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by them to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable Law, no Loan Party shall assert, and each
Loan Party hereby waives any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipient by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction. (e) Payments. All
amounts due under this Section shall be payable not later than ten Business Days
after demand therefor. (f) Survival. The agreements in this Section and the
indemnity provision of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. 11.05 Payments Set
Aside. To the extent that any payment by or on behalf of any Loan Party is made
to the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery and as
permitted by applicable Law, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender and the L/C Issuer severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme149.jpg]
11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither the Borrower nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under other Loan Documents without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Assignments by Lenders. Any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions: (i) Minimum Amounts.
(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default under Section 8.01(a)
or (f) has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld, delayed or conditioned); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met. (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among the revolving
credit facility provided hereunder and any separate revolving credit or term
loan facilities provided pursuant to the last paragraph of Section 11.01 on a
non-pro rata basis. (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition: (A) the consent of the Borrower (such consent not to
be unreasonably withheld, delayed or conditioned) shall be required unless (1)
an Event of Default under Section 8.01(a) or (f)



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme150.jpg]
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required for assignments
in respect of (i) any unfunded Term Commitment or any Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and (C) the
consent of the L/C Issuer and the Swing Line Lender (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required for any
assignment in respect of the Revolving Credit Facility. (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, together with any documentation required pursuant to Section
3.01(e) certifying that no withholding is required. (v) No Assignment to Certain
Persons. No such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person. (vi) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. (vii) Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme151.jpg]
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. (c) Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation (and
revocation) of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural Person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (c) through (j) of the first proviso to Section 11.01 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme152.jpg]
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or Federal Home Loan Bank (including the Federal Home Loan Bank of
New York); provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto. (f) Resignation as L/C Issuer or Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time BMO Harris Bank N.A. assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 11.06(b), BMO Harris
Bank N.A. may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign
as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender. In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of BMO Harris Bank N.A. as L/C Issuer or Swing Line Lender, as the
case may be. If BMO Harris Bank N.A. resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If BMO
Harris Bank N.A. resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to BMO Harris Bank N.A. to
effectively assume the obligations of BMO Harris Bank N.A. with respect to such
Letters of Credit. 11.07 Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
and to any direct or indirect contractual counterparty (or such contractual
counterparty’s professional advisor) under any Swap Contract relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), provided that unless specifically
prohibited or restricted by such regulatory authority, applicable Law or court
order, the disclosing party shall endeavor to notify the Borrower substantially
contemporaneously with any such disclosure (other than any such disclosure in
connection with any examination of the disclosing party by such regulatory
authority), (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, provided that unless specifically
prohibited by applicable Law or court order, the disclosing party shall endeavor
to notify the Borrower of such request prior to any such disclosure, but only to
the extent reasonably practicable under the circumstances and on the
understanding that neither the Administrative Agent, the Lenders or the L/C
Issuer shall incur any liability for failure to give such notice, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme153.jpg]
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section, “Information” means all information
received from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Lenders
and the L/C Issuer acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. 11.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable Law and regardless of the adequacy of any
collateral, to set off and apply, in accordance with the provisions of Section
2.13, any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrower or any other Loan Party
against any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. 11.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme154.jpg]
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. 11.11 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited. 11.13 Replacement of Lenders. If the
Borrower is entitled to replace a Lender pursuant to the provisions of Section
3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that: (a) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); (c) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter;



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme155.jpg]
(d) such assignment does not conflict with applicable Laws; and (e) in the case
of an assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent; provided that the failure by such Non-Consenting Lender to execute and
deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such Non-
Consenting Lender’s Commitments and outstanding Loans and participations in L/C
Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non- Consenting Lender
of an Assignment and Assumption. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. 11.14 Governing Law; Jurisdiction;
Etc. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b)
SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK SUPREME COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme156.jpg]
11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 11.16 No Advisory or
Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Loan Parties each
acknowledge and agree that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Arrangers, and the
Lenders are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand, (B) each of the Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers, and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent, the Arrangers, nor any Lender has any
obligation to any Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders, and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each Loan Party and their respective Affiliates, and neither the
Administrative Agent, the Arrangers, nor any Lender has any obligation to
disclose any of such interests to any Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 11.17 Electronic Execution of Assignments and
Certain Other Documents. The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to this Agreement or any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including, without limitation, Assignment and Assumptions,
amendments or other Committed Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. 11.18 USA PATRIOT
Act Notice. Each Lender that is subject to the Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that (a) pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
PATRIOT Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act, and (b) pursuant to the Beneficial Ownership
Regulation, it is required to obtain a Beneficial Ownership Certification. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme157.jpg]
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the USA
PATRIOT Act. 11.19 Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. 11.20 Acknowledgement and Consent to
Bail-In of Affected Financial Institutions. Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Affected Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by the applicable Resolution Authority to any
such liabilities arising hereunder which may be payable to it by any party
hereto that is an Affected Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such Affected Financial Institution, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of the
applicable Resolution Authority. 11.21 Certain ERISA Matters. (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91- 38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme158.jpg]
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that the Administrative Agent or any of the Arrangers or any of
their respective Affiliates is not a fiduciary with respect to assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any document related hereto or thereto). 11.22 Acknowledgement Regarding Any
Supported QFCs. To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Contracts or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States): (i) In the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (ii) As used in this Section 11.22, the following terms have
the following meanings:



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme159.jpg]
(A) “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. (B)
“Covered Entity” means any of the following: (1) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (2) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (3) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). (C) “Default Right” has
the meaning assigned to that term in, and shall be interpreted in accordance
with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. (D) “QFC” has the
meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW.]



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme160.jpg]




--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme161.jpg]




--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme162.jpg]




--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme163.jpg]




--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme164.jpg]




--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme165.jpg]




--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme166.jpg]




--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme167.jpg]
ADMINISTRATIVE AGENT: BMO HARRIS BANK N.A. By:
______________________________________ Name: Michael Gift Title: Managing
Director [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme168.jpg]
BMO HARRIS BANK N.A., as Swing Line Lender and as L/C Issuer By:
______________________________________ Name: Michael Gift Title: Managing
Director [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme169.jpg]
BMO HARRIS BANK N.A., as Lender By: ______________________________________ Name:
Michael Gift Title: Managing Director [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme170.jpg]
GOLDMAN SACHS BANK USA, as Lender By: ______________________________________
Name: Thomas Manning Title: Authorized Signatory [Signature Page to Credit
Agreement]



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme171.jpg]
MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender By: Name: Brian Diffendale
Title: Vice President [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme172.jpg]
DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:
______________________________________ Name: Yumi Okabe Vice President Title:
Email: yumi.okabe@db.com Tel: (212) 250-2966 By:
______________________________________ Name: Michael Strobel Title: Vice
President michael-p.strobel@db.com 212-250-0939 [Signature Page to Credit
Agreement]



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme173.jpg]
SCHEDULE 1.01 EXCLUDED PROPERTY None. US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme174.jpg]
SCHEDULE 2.01 COMMITMENTS AND APPLICABLE PERCENTAGES Term Facility Term Lender
Term Commitment Applicable Percentage Goldman Sachs Bank USA $425,000,000.00
100.000000000% Revolving Credit Facility Revolving Credit Lender Revolving
Credit Applicable Percentage Commitment Goldman Sachs Bank USA $35,000,000.00
20.000000000% BMO Harris Bank N.A. $45,000,000.00 25.714285714% Deutsche Bank AG
New York $50,000,000.00 28.571428571% Branch Manufacturers and Traders
$45,000,000.00 25.714285714% Trust Company Total: $175,000,000.00 100.000000000%
US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme175.jpg]
SCHEDULE 5.06 EXISTING LITIGATION Five Star Electric Matter In the third quarter
of 2015, Five Star Electric Corp. (“Five Star”), a wholly owned subsidiary of
the Company that was acquired in 2011, entered into a tolling agreement (which
has since expired) related to an ongoing investigation being conducted by the
United States Attorney’s Office for the Eastern District of New York (“USAO
EDNY”). Five Star has been cooperating with the USAO EDNY since late June 2014,
when it was first made aware of the investigation, and has provided information
requested by the government related to its use of certain minority-owned,
women-owned, small and disadvantaged business enterprises and certain of Five
Star’s employee compensation, benefit and tax practices. As of June 30, 2020,
the Company cannot predict the ultimate outcome of the investigation and cannot
reasonably estimate the potential loss or range of loss that Five Star or the
Company may incur or the impact of the results of the investigation on Five Star
or the Company. Alaskan Way Viaduct Matter In January 2011, Seattle Tunnel
Partners (“STP”), a joint venture between Dragados USA, Inc. and the Company,
entered into a design-build contract with the Washington State Department of
Transportation (“WSDOT”) for the construction of a large-diameter bored tunnel
in downtown Seattle, King County, Washington to replace the Alaskan Way Viaduct,
also known as State Route 99. The Company has a 45% interest in STP. The
construction of the large-diameter bored tunnel required the use of a tunnel
boring machine (“TBM”). In December 2013, the TBM struck a steel pipe, installed
by WSDOT as a well casing for an exploratory well. The TBM was significantly
damaged and was required to be repaired. STP has asserted that the steel pipe
casing was a differing site condition that WSDOT failed to properly disclose.
The Disputes Review Board mandated by the contract to hear disputes issued a
decision finding the steel casing was a Type I (material) differing site
condition. WSDOT did not accept that finding. The TBM was insured under a
Builder’s Risk Insurance Policy (the “Policy”) with Great Lakes Reinsurance (UK)
PLC and a consortium of other insurers (the “Insurers”). STP submitted the
claims to the Insurers and requested interim payments under the Policy. The
Insurers refused to pay and denied coverage. In June 2015, STP filed a lawsuit
in the King County Superior Court, State of Washington seeking declaratory
relief concerning contract interpretation, as well as damages as a result of the
Insurers’ breach of their obligations under the terms of the Policy. STP is also
asserting extra-contractual and statutory claims against the Insurers. WSDOT is
deemed a plaintiff since WSDOT is an insured under the Policy and had filed its
own claim for damages. Hitachi Zosen (“Hitachi”), the manufacturer of the TBM,
joined the case as a plaintiff for costs incurred to repair the damages to the
TBM. In September 2018, rulings received on pre-trial motions effectively
limited potential recovery under the Policy for STP, WSDOT and Hitachi. However,
on December 19, 2018, the Court of Appeal granted the Company’s request for a
discretionary appeal of those rulings. The appeal is expected to be heard in
late 2020. STP submitted damages to the Insurers in the King County lawsuit in
the amount of $532 million. STP also sought these damages from WSDOT related to
the pipe-strike by the TBM in a related lawsuit in Thurston County (see
following paragraph). US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme176.jpg]
In March 2016, WSDOT filed a complaint against STP in Thurston County Superior
Court alleging breach of contract, seeking $57.2 million in delay-related
damages and seeking declaratory relief concerning contract interpretation. STP
filed its answer to WSDOT’s complaint and filed a counterclaim against WSDOT and
Hitachi, as the TBM designer, seeking damages of $667 million. On October 3,
2019, STP and Hitachi entered into a settlement agreement which released and
dismissed the claims that STP and Hitachi had against each other. The jury trial
between STP and WSDOT commenced on October 7, 2019 and concluded on December 13,
2019, with a jury verdict in favor of WSDOT awarding them $57.2 million in
damages. Judgment was entered on January 10, 2020, and a notice of appeal was
filed by STP on January 17, 2020. The appeal is expected to be heard in 2021.
The Company recorded the impact of the jury verdict during the fourth quarter of
2019, resulting in a pre- tax charge of $166.8 million. The charge includes a
pre-tax accrual of $25.7 million (which is the Company’s 45% proportionate share
of the $57.2 million in damages awarded by the jury to WSDOT). Payment of
damages will only be made if the adverse verdict is upheld on appeal, as the
payment is secured by a bond for the course of the appeal. Other than the
possible future payment in cash of $25.7 million in damages, the charge is for
non-cash write-downs primarily related to the costs and estimated earnings in
excess of billings and receivables that the Company previously recorded to
reflect its expected recovery in this case. With respect to STP’s direct and
indirect claims against the Insurers, management has included in receivables an
estimate of the total anticipated recovery concluded to be probable. George
Washington Bridge Bus Station Matter In August 2013, Tutor Perini Building
Corporation (“TPBC”) entered into a contract with the George Washington Bridge
Bus Station Development Venture, LLC (the “Developer”) to renovate the George
Washington Bridge Bus Station, a mixed-use facility owned by the Port Authority
of New York and New Jersey (the “Port Authority”) that serves as a transit
facility and retail space. The $100 million project experienced significant
design errors and associated delays, resulting in damages to TPBC and its
subcontractors, including WDF and Five Star, wholly owned subsidiaries of the
Company. The project reached substantial completion on May 16, 2017. On February
26, 2015, the Developer filed a demand for arbitration, subsequently amended,
seeking $30 million in alleged damages and declaratory relief that TPBC’s
requests for additional compensation are invalid due to lack of notice. TPBC
denied the Developer’s claims and filed a counterclaim in March 2018. TPBC seeks
in excess of $113 million in the arbitration, which includes unpaid contract
balance claims, the return of $29 million retained by the Developer in alleged
damages, as well as extra work claims, pass- through claims and delay claims.
Hearings on the merits commenced on September 24, 2018 before the arbitration
panel. On June 4, 2019, the arbitration panel, as confirmed by the U.S. District
Court in the Southern District of New York, issued a writ of attachment for $23
million of the $29 million discussed above. On October 7, 2019, the Developer
filed for bankruptcy protection in the Southern District of New York under
Chapter 11 of the Bankruptcy Code. The filing for bankruptcy stayed the pending
arbitration proceedings. TPBC appeared in the bankruptcy proceedings on October
8, 2019 and filed a Proof of Claim in the amount of $113 million on December 13,
2019. On June 5, 2020, the Developer, secured lenders and the Port Authority
announced that they had reached a settlement of their disputes. As part of the
settlement, the Port Authority waived the enforcement of its right to seek a
“cure” pursuant to its lease agreement with the Developer which requires
construction costs be paid prior to any sale of the leasehold, the sole asset in
the Developer’s bankruptcy estate to be distributed US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme177.jpg]
in this bankruptcy. On July 14, 2020, the bankruptcy court conducted a hearing
to determine (1) whether to approve the settlement agreement between the
Developer, secured lenders and the Port Authority; and (2) whether TPBC can
assert third-party beneficiary rights to the lease agreement and require that
prior to the sale of the leasehold, any outstanding costs owed to contractors
for the cost of building the project must be paid pursuant to the lease
agreement’s “cure” provisions. At this hearing, the bankruptcy court indicated
that it will issue a formal order approving the settlement and denying TPBC’s
third-party beneficiary rights under the lease agreement. TPBC plans to appeal
the decision, once it is formally issued, to challenge the denial of its
third-party beneficiary rights under the lease agreement’s “cure” provisions and
to avoid being subordinate to the claims of the secured lenders in the
bankruptcy proceedings. Separately, on July 2, 2018, TPBC filed a lawsuit
against the Port Authority, as owner of the project, and STV Incorporated, as
designer, seeking the same $113 million in damages pursuant to the lease
agreement between the Port Authority and the Developer. On August 20, 2018, the
Port Authority filed a motion to dismiss, which was denied by the court on July
1, 2019. The Port Authority appealed this decision on July 15, 2019, and the
appeal is expected to be decided in 2021. On December 2, 2019, the Court of
Appeal denied the Port Authority’s request to stay the trial court action
pending the appeal. As a result, the lawsuit is proceeding against the Port
Authority before the trial court. On January 13, 2020, the court dismissed STV
Incorporated from the case. On January 27, 2020, TPBC filed separate litigation
in the U.S. District Court for the Southern District of New York in which TPBC
asserted related claims against individual owners of the Developer for their
wrongful conversion of project funds and against certain lenders that received
interest payments from project funds and other amounts earmarked to pay the
contractors. On June 1, 2020, the defendants filed motions to dismiss, and a
decision remains pending from the court. As of June 30, 2020, the Company has
concluded that the potential for a material adverse financial impact due to the
Developer’s claims is remote. With respect to TPBC’s claims against the
Developer, its owners and the Port Authority, management has made an estimate of
the total anticipated recovery on this project, and such estimate is included in
revenue recorded to date. US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme178.jpg]
SCHEDULE 5.09 ENVIRONMENTAL MATTERS None. US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme179.jpg]
SCHEDULE 5.13 SUBSIDIARIES Wholly-Owned Subsidiaries: Wholly Owned Subsidiary
Jurisdiction of Record Owner Organization Airtech Systems Inc. Delaware 100% -
GreenStar Services Corp. Anderson Companies, Inc. Delaware 100% - Tutor Perini
Corporation Becho, Inc. Utah 100% - Tutor Perini Corporation Black Construction
Investments, Inc. Nevada 100% - Tutor Perini Corporation Black Micro Corporation
N. Mariana Islands 100% - Tutor Micronesia Construction, LLC Bow Equipment
Leasing Company, New Hampshire 100% - Tutor Perini Inc. Corporation Brice
Building Company, LLC Delaware 100% - Anderson Companies, Inc. Cherry Hill
Maryland 100% - Tutor Perini Construction, Inc. Corporation Daniel J. Keating
Construction Delaware 100% - Tutor Perini Company, LLC Corporation Desert
Mechanical, Inc. Nevada 100% - Tutor Perini Corporation E. E. Black, Limited
Hawaii 100% - Tutor Pacific, Inc. Federated Fire Protection Systems New York
100% - WDF Inc. Corp. Fisk Acquisition, Inc. Delaware 100% - Tutor Perini
Corporation Fisk Electric Company Texas 100% - Fisk Acquisition, Inc. Delaware
100% - Fisk Acquisition, Fisk International, Ltd. Inc. Five Star Electric Corp.
New York 100% - GreenStar Services Corp. FK Management Services, Inc. Indiana
100% - Frontier-Kemper Constructors, Inc. FKC, LLC Indiana 100% -
Frontier-Kemper Constructors, Inc. Frontier-Kemper Constructors, Inc. Indiana
100% - Tutor Perini Corporation Frontier Kemper Constructores Chile 99% -
Frontier-Kemper Limitada Constructors, Inc.; 1% - FKC, LLC Frontier-Kemper
Constructors ULC Nova Scotia 100% - Frontier-Kemper Constructors, Inc. G. W.
Murphy Hawaii 100% - Tutor Pacific, Inc. Construction Company, Inc.
US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme180.jpg]
GreenStar Services Corporation Delaware 100% - Tutor Perini Corporation Harrell
Contracting Group, LLC Mississippi 100% - Anderson Companies, Inc. International
Construction Delaware 100% - Tutor Perini Management Services, Inc. Corporation
James A. Cummings, Inc. Florida 100% - Tutor Perini Corporation Johnson Western
Constructors, Inc. California 100% - Superior Gunite, LLC Johnson Western Gunite
Company California 100% - Superior Gunite, LLC Keating Project Development, Inc.
Pennsylvania 100% - Daniel J. Keating Construction Company, LLC Lunda
Construction Company Wisconsin 100% - Tutor Perini Corporation Mt. Wayte Realty,
LLC Delaware 100% - Tutor Perini Corporation Nagelbush Mechanical, Inc. Florida
100% - WDF/Nagelbush Holding Corp. PCR Insurance Company Arizona 100% - Tutor
Perini Corporation Percon Constructors, Inc. Delaware 100% - International
Construction Management Services, Inc. Perini Holding Company Cayman Cayman
Islands 100% - Tutor Perini Islands Corporation Perini International Corporation
Cayman Islands 100% - Perini Holding Company Cayman Islands Perini Management
Services, Inc. Massachusetts 100% - Tutor Perini Corporation RA Properties, LLC
Mississippi 100% - Anderson Companies, Inc. R. E. Dailey and Co. Michigan 100% -
Tutor Perini Corporation Roy Anderson Corp Mississippi 100% - Anderson
Companies, Inc. Rudolph and Sletten, Inc. California 100% - Tutor Perini
Corporation Safe Harbor Electric Inc. Delaware 100% - GreenStar Services Corp.
Superior Gunite LLC Delaware 100% - Tutor Perini Corporation California 100% -
Superior Gunite, Superior Gunite LLC TPC Aggregates, LLC Nevada 100% -
Tutor-Saliba Corporation Tutor Holdings, LLC Delaware 100% - Tutor-Saliba
Corporation Tutor Micronesia Construction, LLC Delaware 100% - Tutor Pacific,
Inc. Tutor Pacific Delaware 100% - Tutor Pacific, Inc. Construction, LLC
US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme181.jpg]
Hawaii 100% - Black Tutor Pacific, Inc. Construction Investments, Inc. Tutor
Perini Building Corp. Arizona 100% - Tutor Perini Corporation Tutor Perini
Merger Company Delaware 100% - Tutor Perini Corporation Tutor-Saliba California
100% - Tutor-Saliba LLC Corporation Tutor-Saliba LLC California 100% - Tutor
Perini Corporation Valley Concrete & Framing, Inc. California 100% - Superior
Gunite, LLC WDF Inc. New York 100% - WDF/Nagelbush Holding Corp. WDF/Nagelbush
Holding Corp. Delaware 100% - GreenStar Services Corp. US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme182.jpg]
Equity Interests: Loan Party (% Held) Full Legal Name Certificate Issued Equity
Interests No. Anderson Companies, Inc. Brice Building Company, N/A 100%
ownership interest (100%) LLC Anderson Companies, Inc. Harrell Contracting
Group, N/A 100% ownership interest (100%) LLC Anderson Companies, Inc. RA
Properties, LLC N/A 100% ownership interest (100%) Anderson Companies, Inc. Roy
Anderson Corp 20 3,588 shares (100%) Black Construction Tutor Pacific, Inc. 5
1,000 shares Investments, Inc. (100%) Fisk Acquisition, Inc. (100%) Fisk
Electric Company A-2 7,310 Class A (Voting) shares B-2 15,357 Class B
(Nonvoting) shares Fisk Acquisition, Inc. (100%) Fisk International, Ltd. 2
1,000 shares Frontier-Kemper FKC, LLC N/A 100% ownership interests Constructors,
Inc. (100%). Frontier-Kemper FK Management Services, 1 100 shares Constructors,
Inc. (100%) Inc. Frontier-Kemper Frontier Kemper N/A 99% ownership interest
Constructors, Inc. (99%) Constructores Limitada Frontier-Kemper Frontier-Kemper
3 65 shares 35 shares Constructors, Inc. (100%) Constructors ULC 4 GreenStar
Services Airtech Systems Inc. 1 200 shares Corporation (100%) GreenStar Services
Five Star Electric Corp. A-1 90 Class A shares Corporation (100%) B-1 10 Class B
shares GreenStar Services Safe Harbor Electric Inc. 1 100 shares Corporation
(100%) GreenStar Services WDF/Nagelbush Holding 1 1,000 shares Corporation
(100%) Corp. Tutor Pacific Construction, Black Construction 13 323 shares 174
shares LLC (99.4%) Corporation 14 Tutor Pacific, Inc. (100%) E. E. Black,
Limited 3 202,899 shares Tutor Pacific, Inc. (100%) Tutor Micronesia N/A 100%
ownership interest Construction, LLC Tutor Pacific, Inc. (100%) G. W. Murphy 4
1,000 shares Construction Company, Inc. Tutor Pacific, Inc. (100%) Tutor Pacific
N/A 100% ownership interest Construction, LLC Tutor Perini Corporation Anderson
Companies, Inc. V 4 2000 Voting Shares (100%) NV 4 8,453.33 Non-voting Shares
Tutor Perini Corporation Becho, Inc. 2 1,000,000 shares (100%) Tutor Perini
Corporation Black Construction 8 15,000,000 shares (100%) Investments, Inc.
Tutor Perini Corporation Bow Equipment Leasing 4 10 shares (100%) Company, Inc.
Tutor Perini Corporation Cherry Hill 21 330 Class A shares (100%) Construction,
Inc. 22 3,300 Class B shares US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme183.jpg]
Tutor Perini Corporation Daniel J. Keating N/A 100% ownership interest (100%)
Construction Company, LLC Tutor Perini Corporation Desert Mechanical, Inc. 13
1,596 shares (100%) Tutor Perini Corporation Fisk Acquisition, Inc. 4 250 Voting
shares (100%) 5 750 Nonvoting shares Tutor Perini Corporation Frontier-Kemper 65
7,201 shares (100%) Constructors, Inc. Tutor Perini Corporation GreenStar
Services 1 100 shares (100%) Corporation Tutor Perini Corporation International
Construction 2 1,000 shares (100%) Management Services, Inc. Tutor Perini
Corporation James A. Cummings, Inc. 11 4,125 shares (100%) Tutor Perini
Corporation Lunda Construction 127 22,328 shares (100%) Company Tutor Perini
Corporation Mt. Wayte Realty, LLC N/A 100% ownership interest (100%) Tutor
Perini Corporation PCR Insurance Company Com102 250 shares (100%) Tutor Perini
Corporation Perini Holding Company 3 650 shares (100%) Cayman Islands 4 350
shares Tutor Perini Corporation Perini Management Services, 3 110 shares (100%)
Inc. Tutor Perini Corporation R. E. Dailey and Co. 40 387,000 preferred shares
(100%) 39 163,250 common shares Tutor Perini Corporation Rudolph and Sletten,
Inc. 161 317,660 Voting Shares (100%) 1513 763,411 Non-Voting Shares Tutor
Perini Corporation Superior Gunite LLC N/A 100% ownership interest (100%) Tutor
Perini Corporation Tutor Perini Building Corp. 1 100 shares (100%) Tutor Perini
Corporation Tutor Perini Merger 1 100 shares (100%) Company Tutor Perini
Corporation Tutor-Saliba LLC 1 100 Units (100%) WDF Inc. (100%) Federated Fire
Protection 2 25 shares Systems Corp. WDF/Nagelbush Holding WDF Inc. 1 79 shares
Corp. (100%) WDF/Nagelbush Holding Nagelbush Mechanical, Inc. 1 100 shares Corp.
(100%) US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme184.jpg]
Joint Ventures: Joint Venture Ownership Aecon/Frontier Kemper JV Frontier-Kemper
Constructors, ULC (40%) Ames Lunda Joint Venture Lunda Construction Company
(40%) Ames/Lunda/Shafer JV Lunda Construction Company (40%) Anderson Wilson JV
Roy Anderson Corp. (60%) Arkel Constructors, Inc. Roy Anderson Corp, A Joint Roy
Anderson Corp (60%) Venture #2 Cummings-Balfour Beatty, A Joint Venture James A.
Cummings (45%) (aka Balfour-Beatty Cummings JV) Blue Clean Water Partnership
Frontier-Kemper Constructors, Inc. (23.60%) Cummings Balfour Beatty JV James A.
Cummings (55%) Drace Anderson Joint Venture Roy Anderson Corp (49%) Ferrerira/
Tutor Perini Tutor Perini Corporation (49%) Fisk/Frischhertz Electric, a Joint
Venture Fisk Electric Company (50%) Granite-Traylor-Frontier JV Frontier-Kemper
Constructors, Inc. (15%) (aka FKCI/Granite/Traylor JV) Kenny/Shea/Traylor/FKCI
JV Frontier-Kemper Constructors, Inc. (15%) (aka FKCI/Kenny/Shea/Traylor JV)
FKCI/Schiavone/Picone Frontier-Kemper Constructors, Inc. (51%) VCGP /
FRONTIER-KEMPER, JV Frontier-Kemper Constructors, Inc. (35%) (aka FKCI/Vinci
Joint Venture) Traylor Bros/FKCI JV Frontier-Kemper Constructors, Inc. (25%)
(aka FKCO/Traylor JV) Frischhertz Electric Company/Fisk Electric Fisk Electric
Company (33.3333333333333%) Company/Cleveland Electric Company, a Joint Venture
Frontier Kemper / ASL Joint Venture Frontier-Kemper Constructors ULC (65%)
Frontier-Kemper Constructors Inc. / PJU Joint Venture Frontier-Kemper
Constructors, Inc. (100%) Frontier Kemper/Tutor Perini, JV Frontier-Kemper
Constructors, Inc. (75%) Gilston Electrical Contracting Corporation Five Star
FiveStar Electric Corp. (60%) Electric Corp. JV Grow-Perini JV Tutor Perini
Corporation (45%) Five Star-Comstock, a JV FiveStar Electric Corp. (66.667%) KSW
Mechanical Services Inc., Five Star Electric Corp. FiveStar Electric Corp. (50%)
a Joint Venture Lunda/Ames Joint Venture Lunda Construction Company (50%)
Lunda/C.S. McCrossan Joint Venture Lunda Construction Company (60%) Lunda/Shafer
JV Lunda Construction Company (50%) Moss Anderson A Joint Venture Roy Anderson
Corp (50%) SPMP Joint Venture Tutor Perini Corporation (25%) (aka Newtown Creek
JV) Nova Group/Tutor-Saliba, a Joint Venture Tutor-Saliba Corporation (50%) (aka
Nova/TSC JV) O&G Industries and Tutor Perini Corporation, a Joint Tutor Perini
Corporation (30%) Venture Perini / ICA / O&G Tutor Perini Corporation (60%)
Perini/Kiewit/Cashman Tutor Perini Corporation (56%) Perini/O&G JV Tutor Perini
Corporation (70%) Perini / Thunderbird, a Joint Venture Tutor Perini Corporation
(85%) Picone/Schiavone/FKCI/Dragados JV Frontier-Kemper Constructors, Inc.
(12.5%) Picone/WDF JV WDF Inc. (50%) Seattle Tunnel Partners a Joint Venture
Tutor Perini Corporation (45%) US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme185.jpg]
Seymour Capilano JV Frontier-Kemper Constructors ULC (47.5%) Slattery Interbeton
White TPC Perini Corporation (20%) Tutor Perini Corporation/Intercounty Paving
Associates, Tutor Perini Corporation (60%) LLC, JV Tutor Perini Fort
Lauderdale-Hollywood Venture Tutor Perini Corporation (70%) Tutor Perini /
Parsons, JV Tutor Perini Corporation (80%) Tutor Perini/Zachry/Parsons, JV Tutor
Perini Corporation (75%) Tutor Perini/O&G, a Joint Venture Tutor Perini
Corporation (75%) Wisconsin Construction II, LLC 1 Lunda Construction Company
(33.3%) Wisconsin Constructors, LLC Lunda Construction Company (33.3%) Yates /
Anderson JV Roy Anderson Corp. (50%) Frontier-Kemper / Aecon Joint Venture
Frontier-Kemper Constructors ULC (65%) Roy Anderson Related Construction
Holdings LLC JV Roy Anderson Corporation (50%) Grow Perini Skanska JV Tutor
Perini Corporation (25%) Offshore Properties Co Joint Account Tutor Perini
Corporation (0.7325%) Perini/Tutor-Saliba, A Joint Venture Tutor Perini
Corporation (70%) (aka Perini Tutor-Saliba III JV) Tutor-Saliba Corporation
(30%) Rondout Constructors, A Joint Venture Frontier-Kemper Constructors Inc
(23.6%) US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme186.jpg]
SCHEDULE 5.17 IP RIGHTS TUTOR PERINI CORPORATION TRADEMARKS Mark Jurisdiction
Registration/Serial No. Date of Registration TUTOR PERINI USPTO 4675098 January
20, 2015 CORPORATION Logo USPTO 4681507 February 3, 2015 RUDOLPH AND SLETTEN,
INC. TRADEMARKS Mark Jurisdiction Registration/Serial No. Date of Registration
Service Mark USPTO 5804110 July 16, 2019 FISK ELECTRIC COMPANY TRADEMARKS Mark
Jurisdiction Registration/Serial No. Date of Registration Logo USPTO 3823877
July 27, 2010 DESERT MECHANICAL, INC. TRADEMARKS Mark Jurisdiction
Registration/Serial No. Date of Registration DMI USPTO 5988966 February 18. 2020
US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme187.jpg]
SCHEDULE 5.20(a) LOCATION OF CHIEF EXECUTIVE OFFICE, TAXPAYER IDENTIFICATION
NUMBERS, ETC. Loan Party Organizational Federal Tax Identification
Identification Chief Executive Office Number Number 15901 Olden Street Tutor
Perini Corporation 041717070 04-1717070 Sylmar, CA 91342 Anderson Companies,
11400 Reichold Rd. 2877544 64-0893210 Inc. Gulfport, MS 39503 Black Construction
Charter No.: D- 15901 Olden Street 66-0454616 Corporation 7837 Sylmar, CA 91342
Black Construction NV Bus. ID: 99-0271664 15901 Olden Street Investments, Inc.
NV19881030245 Sylmar, CA 91342 Entity No.: C8722-1988 Bow Equipment Leasing
18199 04-2585206 15901 Olden Street Company, Inc. Sylmar, CA 91342 Cherry Hill
Construction, 8211 Washington Blvd. D00223693 52-0890004 Inc. Jessup, Maryland
20794-0356 Desert Mechanical, Inc. NV Bus. ID: 88-0141689 15870 Olden Street
NV19771003269 Sylmar, CA 91342 Entity No: C2251-1977 10855 Westview Drive Fisk
Acquisition, Inc. 3851238 20-1590353 Houston, TX 77043 10855 Westview Drive Fisk
Electric Company 5943800 74-0626360 Houston, TX 77043 101-32 101st Street Five
Star Electric Corp. 318098 11-2247451 Ozone Park, NY 11416 Frontier-Kemper
197811-500 35-1545591 15900 Olden Street Constructors, Inc. Sylmar, CA 91342
GreenStar Services 30 North MacQuesten Parkway 4469570 26-1530552 Corporation
Mount Vernon, NY 10550 620 Gebhardt Rd, PO Box 669 Lunda Construction 1L06396
39-0648769 Black River Falls , WI 54615- Company 0699 Nagelbush Mechanical, 5101
NW 21 Avenue, Suite 210 P97000068260 65-0774762 Inc. Fort Lauderdale, FL 33309
Perini Management 042585210 04-2585210 73 Mt. Wayte Avenue Services, Inc.
Framingham, MA 01701 11400 Reichold Rd. Roy Anderson Corp 553240 64-0407330
Gulfport, MS 39503 US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme188.jpg]
2 Circle Star Way, 4th Floor, San Rudolph and Sletten, Inc. C0403904 94-1507451
Carlos, CA 94070 Tutor Pacific 15901 Olden Street 2876988 95-4698936
Construction, LLC Sylmar, CA 91342 15901 Olden Street Tutor Pacific, Inc. 70665
99-0266021 Sylmar, CA 91342 Tutor Perini Building 2955 N. Green Valley Pkwy,
00406504 86-0083406 Corp. Henderson, NV 89014 30 North MacQuesten Parkway WDF
Inc. 25682 13-0474060 Mount Vernon, NY 10550 WDF/Nagelbush Holding 30 North
MacQuesten Parkway 3727507 20-0485017 Corp. Mount Vernon, NY 10550
US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme189.jpg]
SCHEDULE 6.19 POST-CLOSING OBLIGATIONS 1. With respect to Black Construction
Corporation, within 20 Business Days from the date that the Guam Department of
Revenue and Taxation has re-opened pursuant to the lifting of Executive Order
2020-27 (or any successor or replacement order): a. deliver a certificate from a
Responsible Officer of Black Construction Corporation attaching (i) a copy of
the certificate of incorporation or the equivalent formation document of Black
Construction Corporation and all amendments thereto (if any), as applicable, as
certified as of a recent date by the Guam Department of Revenue and Taxation and
(ii) a certificate issued by the Guam Department of Revenue and Taxation
certifying as to the existence and good standing of Black Construction
Corporation; b. deliver a UCC-1 financing statement signed by Black Construction
Corporation suitable in form and substance for filing pursuant to the Guam
Uniform Commercial Code with the Island of Guam; c. deliver a customary written
opinion of local counsel to Black Construction Corporation addressed to the
Administrative Agent and each Lender, covering matters concerning Black
Construction Corporation and the Loan Documents satisfactory to the
Administrative Agent; 2. Within 40 Business Days from the Closing Date, Black
Construction Corporation shall enter into, and cause each depository to enter
into, and deliver to the Administrative Agent, control agreements (reasonably
satisfactory to the Administrative Agent) with respect to each deposit account
maintained by Black Construction Corporation in the United States at a financial
institution that is not a Lender or an Affiliate of a Lender, in each case,
where it maintains unrestricted cash (other than (i) deposit accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of a Loan Party’s management and
employees, (ii) withholding tax and fiduciary accounts and (iii) zero-balance
accounts and petty cash accounts). 3. Within 10 Business Days from the Closing
Date, the Loan Parties shall deliver, or cause to be delivered, to the
Administrative Agent the following Pledged Certificated Stocks (as defined in
the Security Agreement) together with undated stock powers duly executed in
blank reasonably satisfactory to the Administrative Agent: Full Legal Name
Certificate Pledged Equity Holder No. Interests Anderson Companies, Inc. V4 2000
Voting Shares Tutor Perini Corporation NV4 8,453.33 Non-voting Shares Black
Construction 13 323 shares Tutor Pacific Construction, LLC Corporation 14 174
shares Black Construction Tutor Perini Corporation 8 15,000,000 shares
Investments, Inc. Bow Equipment Leasing Tutor Perini Corporation 4 10 shares
Company, Inc. Cherry Hill 21 330 Class A shares Tutor Perini Corporation
US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme190.jpg]
Construction, Inc. 22 3,300 Class B shares Desert Mechanical, Inc. 13 1,596
shares Tutor Perini Corporation Fisk Acquisition, Inc. 4 250 Voting shares Tutor
Perini Corporation 5 750 Nonvoting shares Fisk Electric Company A-2 7,310 Class
A (Voting) shares Fisk Acquisition, Inc. B-2 15,357 Class B (Nonvoting) shares
Five Star Electric Corp. A-1 90 Class A shares GreenStar Services Corporation
B-1 10 Class B shares Frontier-Kemper Tutor Perini Corporation 65 7,201 shares
Constructors, Inc. Frontier-Kemper 3 65 shares Frontier-Kemper Constructors ULC
Constructors, Inc. GreenStar Services Tutor Perini Corporation 1 100 shares
Corporation Lunda Construction Tutor Perini Corporation 127 22,328 shares
Company Nagelbush Mechanical, Inc. 1 100 shares WDF/Nagelbush Holding Corp.
Perini Holding Company 3 650 shares Tutor Perini Corporation Cayman Islands
Perini Management Services, Tutor Perini Corporation 3 110 shares Inc. Roy
Anderson Corp 20 3,588 shares Anderson Companies, Inc. Rudolph and Sletten, Inc.
161 317,660 Voting Shares Tutor Perini Corporation 1513 763,411 Non-Voting
Shares Black Construction Tutor Pacific, Inc. 5 1,000 shares Investments, Inc.
Tutor Perini Building Corp. 1 100 shares Tutor Perini Corporation WDF Inc. 1 79
shares WDF/Nagelbush Holding Corp. WDF/Nagelbush Holding GreenStar Services
Corporation 1 1,000 shares Corp. 4. Within 10 days from the Closing Date,
deliver UCC, tax Lien and judgement search results with respect to the Loan
Parties from all appropriate jurisdictions and filing offices. 5. Within 10
Business Days from the Closing Date, deliver the certificate of incorporation or
the equivalent formation document of Roy Anderson Corp and all amendments
thereto (if any), as applicable, as certified as of a recent date by the
Secretary of State or the equivalent governmental agency in the State of
Mississippi. 6. Within 10 Business Days from the Closing Date, deliver to the
Administrative Agent, certificates of liability and casualty policies naming the
Administrative Agent, on behalf of the Lenders, as an additional insured in
connection with the operations of the applicable Loan Party or lenders loss
payee (including endorsements) as their interests may appear under such
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral, which policies describe in reasonable
detail the types and amounts of insurance maintained by the Loan Parties.
US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme191.jpg]
SCHEDULE 11.02 ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
BORROWER and EACH OTHER LOAN PARTY: TUTOR PERINI CORPORATION 15901 Olden Street
Sylmar, CA 91342 Attention: Anthony C. Fiore Telephone: (818) 362-8391
Facsimile: (818) 364-8451 Electronic Mail: anthony.fiore@tutorperini.com
ADMINISTRATIVE AGENT: Administrative Agent’s Office (for payments and Requests
for Credit Extensions): BMO Harris Bank N.A. Address: 111 W. Monroe Street, 17th
Floor W Attention: Mitchell Dougherty Phone: (312) 461-2942 Electronic Mail:
GFS.AgencyUS@bmo.com; Mitchell.dougherty@bmo.com BMO Harris Bank NA Chicago, IL
ABA # 0710 00288 Acct Name: BMO Harris Bank NA Acct No: 1095355 Attention:
Agency Services Other Notices as Administrative Agent: BMO Harris Bank N.A.
Address: 115 S. LaSalle Street, 20W Chicago, IL 60603 Attention: John A.
Armstrong Phone: (312) 461-2962 Electronic Mail: john.a.armstrong@bmo.com L/C
ISSUER: BMO Harris Bank N.A. Address: 115 S. LaSalle Street, 20W Chicago, IL
60603 Attention: John A. Armstrong Phone: (312) 461-2962 Electronic Mail:
john.a.armstrong@bmo.com US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme192.jpg]
SWING LINE LENDER: BMO Harris Bank N.A. Address: 115 S. LaSalle Street, 20W
Chicago, IL 60603 Attention: John A. Armstrong Phone: (312) 461-2962 Electronic
Mail: john.a.armstrong@bmo.com US-DOCS\117420008.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme193.jpg]
EXHIBIT A [FORM OF] COMMITTED LOAN NOTICE Date: ________, _____ To: BMO Harris
Bank N.A., as Administrative Agent Ladies and Gentlemen: Reference is made to
that certain Credit Agreement dated as of August 18, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), by and among Tutor Perini
Corporation, a Massachusetts corporation (the “Borrower”), the Subsidiaries of
Borrower identified therein, the Lenders from time to time party thereto, and
BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests (select one):  Borrowing of Revolving Credit
Loans  Conversion/continuation of Revolving Credit Loans  Borrowing of Term
Loans  Conversion/continuation of Term Loans 1. On _____(a Business Day). 2. In
the amount of $_______. 3. Comprised of [ Base Rate Loans][Eurodollar Rate
Loans] 4. For Eurodollar Rate Loans: with an Interest Period of [●] month[s].
[The Borrowing of Revolving Credit Loans requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.]1 [The
Borrower represents and warrants that the conditions specified in Sections
4.02(a) and (b) of the Agreement have been satisfied (or waived) on and as of
the date hereof.]2 1 Include only for Borrowings of Revolving Credit Loans. 2
Include for any Credit Extension (other than a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans). A-1 Form of Committed Loan
Notice US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme194.jpg]
EXHIBIT A TUTOR PERINI CORPORATION By: Name: Title: A-2 Form of Committed Loan
Notice US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme195.jpg]
EXHIBIT B [FORM OF] SWING LINE LOAN NOTICE Date: _________, ____ To: BMO Harris
Bank N.A., as Swing Line Lender BMO Harris Bank N.A., as Administrative Agent
Ladies and Gentlemen: Reference is made to that certain Credit Agreement, dated
as of August 18, 2020 (as amended, restated, supplemented or otherwise modified
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), by and among Tutor Perini Corporation, a Massachusetts
corporation (the “Borrower”), the Subsidiaries of Borrower identified therein,
the Lenders from time to time party thereto, and BMO Harris Bank N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender. The undersigned hereby
requests a Swing Line Loan: 1. On ____________________________________________(a
Business Day). 2. In the amount of $______________________________. The Swing
Line Borrowing requested herein complies with the requirements of the provisos
to the first sentence of Section 2.04(a) of the Agreement and the Borrower
represents and warrants that the conditions specified in Sections 4.02(a) and
(b) of the Agreement have been satisfied (or waived) on and as of the date
hereof. B-1 Form of Swing Line Loan Notice US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme196.jpg]
EXHIBIT B TUTOR PERINI CORPORATION By: Name: Title: B-1 Form of Swing Line Loan
Notice US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme197.jpg]
EXHIBIT C-1 [FORM OF] TERM NOTE ________________ FOR VALUE RECEIVED, the
undersigned (the “Borrower”), hereby promises to pay to ________________or its
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Term Loan from
time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of August 18, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement;” the terms defined therein
being used herein as therein defined), by and among the Borrower, certain
Subsidiaries of the Borrower, the Lenders from time to time party thereto, and
BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement. This
Term Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term Note and endorse thereon the date, amount and maturity of its Term
Loans and payments with respect thereto. The Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Term Note. THIS
TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW
PRINCIPLES THEREOF. C-1-1 Form of Term Note US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme198.jpg]
EXHIBIT C-1 TUTOR PERINI CORPORATION By: Name: Title: C-1-1 Form of Term Note
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme199.jpg]
EXHIBIT C-2 [FORM OF] REVOLVING CREDIT NOTE ________________ FOR VALUE RECEIVED,
the undersigned (the “Borrower”), hereby promises to pay to [●] or its
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Revolving
Credit Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of August 18, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower,
certain Subsidiaries of the Borrower, the Lenders from time to time party
thereto, and BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender. The Borrower promises to pay interest on the unpaid principal
amount of each Revolving Credit Loan from the date of such Revolving Credit Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement. This Revolving Credit Note is one of the Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Revolving Credit Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Credit Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto. The Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Revolving Credit Note THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF. C-2-1 Form of
Revolving Credit Note US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme200.jpg]
EXHIBIT C-2 TUTOR PERINI CORPORATION By: Name: Title: C-2-1 Form of Revolving
Credit Note US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme201.jpg]
EXHIBIT D [FORM OF] COMPLIANCE CERTIFICATE Financial Statement Date: ______, ___
To: BMO Harris Bank N.A., as Administrative Agent Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of August 18, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement;” capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Agreement), by and among Tutor Perini
Corporation, a Massachusetts corporation (the “Borrower”), certain Subsidiaries
of the Borrower from time to time party thereto, the Lenders from time to time
party thereto, and BMO Harris Bank, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender. The undersigned Responsible Officer hereby certifies as
of the date hereof that he/she is the [Chief Executive Officer/Chief Operating
Officer/Chief Financial Officer/Treasurer/Controller] of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and, in their capacity as a
Responsible Officer and not in any individual capacity, that: [Use following
paragraph 1 for fiscal year-end financial statements] 1. Attached hereto are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section. [Use following paragraph 1 for fiscal
quarter-end financial statements] 1. Attached hereto are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes. 2. The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements. 3. A review of the activities of the Borrower during such fiscal
period (the “Subject Period”) has been made under the supervision of the
undersigned with a view to determining whether during the Subject Period the
Borrower performed and observed all its obligations under the Loan Documents,
and D-1 Form of Compliance Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme202.jpg]
[select one:] [to the best knowledge of the undersigned during the Subject
Period, no Default or Event of Default has occurred and is continuing.] --or--
[the following is a list of each Default or Event of Default that has occurred
and is continuing and its nature and status:] 5. The financial covenant analyses
and information set forth on Schedule I attached hereto are true and accurate on
and as of the date of this Certificate and sets forth reasonable detailed
calculations [(i) ]demonstrating compliance with the financial covenant set
forth in Section 7.11 of the Agreement[ and (ii) of Excess Cash Flow for such
fiscal year].3 4. [Accompanying this Compliance Certificate as Schedule II
attached hereto are updates to Schedules 5.13, 5.17 and 5.20 to the Credit
Agreement.] [There are no required updates to Schedules 5.13, 5.17 and 5.20 to
the Credit Agreement.] 3 Include bracketed language for financial statements
delivered under Section 6.01(a) only. D-2 Form of Compliance Certificate
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme203.jpg]
EXHIBIT D IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of _______________________, _____. TUTOR PERINI CORPORATION By:
Name: Title: D-1 Form of Compliance Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme204.jpg]
SCHEDULE I to the Compliance Certificate ($ in 000’s) I. Section 7.11(a) – First
Lien Net Leverage Ratio. A. First Lien Net Indebtedness at Financial Statement
Date [Line (A)(i) minus Line (A)(ii)] $_______ (i) the aggregate principal
amount of Indebtedness for borrowed money (other than Indebtedness with respect
to Cash Management Agreements and intercompany Indebtedness) as of such date
that is secured by a Lien on assets of the Borrower and its Restricted
Subsidiaries that is pari passu with the Lien securing the Obligations (or in
the case of Liens on assets that are not Collateral, first priority Liens)4
$_______ (ii) the aggregate amount of unrestricted cash and Cash Equivalents
included in the consolidated balance sheet of the Borrower and the Guarantors as
of the end of the most recent fiscal period for which internal financial
statements are available, in each case, on a Pro Forma Basis and as determined
in good faith by the Borrower. $_______ B. LTM EBITDA for four quarters ending
at Financial Statement Date [Sum of Lines (B)(i) through (B)(xx) minus Lines
(B)(xxi) and (B)(xxii)] $_______ (i) Consolidated Net Income at Financial
Statement Date $_______ (ii) any fees, costs, expenses or charges (other than
Consolidated Depreciation and Amortization Expense) related to any actual,
proposed or contemplated Equity Offering, Permitted Investment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Indenture (including a refinancing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to the
offering of the Convertible Notes, the 2017 Senior Notes, this Agreement,
Receivables Facilities, Securitization $_______ Transactions, any other
Indebtedness permitted to be 4 Exclude Indebtedness in respect of any
Receivables Facility or Securitization Transaction. D-2 Form of Compliance
Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme205.jpg]
incurred under this Agreement and any Securitization Fees, and (ii) any
amendment, waiver or other modification of the Convertible Notes, the 2017
Senior Notes, this Agreement, Receivables Facilities, Securitization
Transactions, any Securitization Fees, any other Indebtedness permitted to be
incurred under this Agreement or any Equity Offering, in each case, whether or
not consummated, to the extent the same were deducted (and not added back) in
computing Consolidated Net Income (iii) provision for Taxes based on income,
profits, revenue or capital, including, without limitation, federal, state,
provincial, territorial, local, foreign, unitary, excise, property, franchise
and similar Taxes and foreign withholding and similar Taxes of such Person paid
or accrued during such period, including any penalties and interest relating to
any Tax examinations (including, without limitation, any additions to such
Taxes, and any penalties and interest with respect thereto), deducted (and
$_______ not added back) in computing Consolidated Net Income (iv) any other
non-cash charges, write-downs, expenses, losses, non-cash judgments or
settlements and related non-cash expenses or non-cash items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting (excluding any such non-cash charge, write-down or
item representing an accrual or reserve for project write-downs or operations in
$_______ the ordinary course)5 (v) (i) the amount of any restructuring charge,
reserve, integration cost or other business optimization expense or cost
(including charges directly related to the implementation of cost-savings
initiatives) that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions or divestitures after the Closing Date, including, without
limitation, those related to any severance, retention, signing bonuses,
relocation, recruiting and other employee related costs, future lease
commitments and costs related to the opening $_______ and closure and/or
consolidation of facilities and to exiting 5 If any such non-cash charge,
write-down or item represents an accrual or reserve for a cash expenditure for a
future period then the cash payment in such future period shall be subtracted
from Consolidated EBITDA when paid D-3 Form of Compliance Certificate
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme206.jpg]
lines of business and (ii) fees, costs and expenses associated with acquisition
related litigation and settlements thereof6 (vi) any net loss included in the
Consolidated Net Income attributable to non-controlling interests pursuant to
the $_______ application of FASB ASC Topic 810-10-45 (“Topic 810”) (vii) the
amount of board of director fees, management, monitoring, advisory, consulting,
refinancing, subsequent transaction, advisory and exit fees (including
termination fees) and related indemnities and expenses paid or accrued in such
period to any member of the board of directors of the Borrower, any Permitted
Holder or any Affiliate of a Permitted Holder to the extent permitted under
Section $_______ 7.08 of the Credit Agreement (viii) net realized losses from
Swap Obligations or embedded derivatives that require similar accounting
treatment and the application of FASB ASC Topic 815 and related $_______
pronouncements (ix) cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing Consolidated EBITDA or Consolidated
Net Income in any period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to Lines
(B)(xxi) and (B)(xxii) below for any $_______ previous period and not added back
(x) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder $_______ agreement (xi) any net pension or
other post-employment benefit costs representing amortization of unrecognized
prior $_______ service costs, actuarial losses, including amortization 6 Amount
added back under Line (B)(v) together with any add-backs made pursuant to clause
(5) of the definition of “Consolidated Net Income”, shall not exceed 20% of
Consolidated EBITDA in any period of four consecutive quarters, prior to giving
effect to the pro forma adjustments (with such adjustments as are consistent
with the pro forma adjustments set forth in the definition of “Pro Forma Basis”
in the Credit Agreement) for such period. Line (B)(v) shall not include any
addbacks for lost revenue solely resulting from or solely attributable to
COVID-19. D-4 Form of Compliance Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme207.jpg]
of such amounts arising in prior periods, amortization of the unrecognized net
obligation (and loss or cost) existing at the date of the initial application of
FASB ASC Topic 715, and any other items of a similar nature (xii) (i) the amount
of loss or discount on a sale of Securitization Assets and related assets to the
Securitization Subsidiary in connection with a Securitization Transaction and
(ii) fees related to $_______ Securitization Transaction (xiii) earn-out and
contingent consideration obligations (including to the extent accounted for as
bonuses or otherwise) and adjustments thereof and purchase price adjustments, in
each case in connection with acquisitions $_______ or an Investment (xiv) Fixed
Charges of such Person for such period (including (x) net losses on any Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate, currency or commodities risk, (y) bank fees and (z) costs
of surety bonds in connection with financing activities, plus amounts excluded
from the definition of “Consolidated Interest Expense” pursuant to clauses (t)
through (z) in clause (1) thereof), to the extent the same were deducted (and
not added back) in calculating such $_______ Consolidated Net Income (xv)
Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated $_______ Net Income (xvi) the amount of any minority interest
expense consisting of Subsidiary income attributable to minority equity
interests $_______ of third parties in any non-Wholly Owned Subsidiary (xvii)
realized foreign exchange losses resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of the
Borrower and its $_______ Restricted Subsidiaries (xviii) the amount of expenses
relating to payments made to option holders of the Borrower or any Parent Entity
in connection with, or as a result of, any distribution being made to
equityholders of such Person or its Parent Entities, which payments are being
made to compensate such option D-5 Form of Compliance Certificate
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme208.jpg]
holders as though they were equityholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under the Credit
Agreement $_______ (xix) losses, expenses or charges (including all fees and
expenses or charges related thereto) (i) from abandoned, closed, disposed or
discontinued operations and any losses on disposal of abandoned, closed or
discontinued operations $_______ and (ii) attributable to business dispositions
or asset dispositions (other than in the ordinary course of business) as
determined in good faith (xx) to the extent the related loss is not added back
in calculating such Consolidated Net Income, proceeds of business interruption
insurance policies to the extent of such related $_______ loss (xxi) non-cash
gains increasing Consolidated Net Income of such Person for such period,
including non-cash gains related to non-cash judgments or settlements, but
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period $_______ (xxii) any net income included in Consolidated Net
Income attributable to non-controlling interests pursuant to the $_______
application of Topic 810 ___ to 1.00 C. First Lien Net Leverage Ratio (Line I.A
divided by Line I.B) Maximum Permitted: Fiscal Quarter Ending: First Lien Net
Leverage Ratio September 30, 2020 to and including 2.75 to 1.00 December 31,
2021 March 31, 2022 and thereafter 2.25 to 1.00 D-6 Form of Compliance
Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme209.jpg]
II. Excess Cash Flow7 (Line (II)(i) minus (Lines (II)(ii) through (II)(viii)))
plus (Lines (II)(ix) through (II)(xii))8 (i) Consolidated Net Income at
Financial Statement Date $_______ (ii) repayments, prepayments and other cash
payments made with respect to $_______ the principal of any Indebtedness or the
principal component of any Capitalized Lease Obligations of the Borrower or any
Restricted Subsidiary during such period (excluding voluntary and mandatory
prepayments of Term Loans, voluntary prepayments of Indebtedness described in
the proviso to Section 2.05(b)(iii) of the Credit Agreement and prepayments of
Revolving Credit Loans and other revolving Indebtedness (except to the extent
accompanied by a corresponding reduction in commitments), but including all
premium, make-whole or penalty payments paid in cash (to the extent such
payments were not already deducted in calculating Consolidated Net Income and
are not otherwise prohibited under this Agreement)); provided that a mandatory
prepayment of Indebtedness will only be deducted pursuant to this clause (ii) to
the extent not already deducted in the computation of Net Cash Proceeds of Asset
Dispositions (iii) (a) cash payments made by the Borrower or any Restricted
Subsidiary $_______ during such period in respect of capital expenditures,
Investments and Restricted Payments (excluding Restricted Payments made pursuant
to Sections 7.06(a) and 7.06(b)(xvi) of the Credit Agreement), Investments in
Cash Equivalents and other items (including Investments and Restricted Payments)
that are eliminated in consolidation and (b) cash payments that the Borrower or
any Restricted Subsidiary is required to make in respect of capital expenditures
and Investments within 365 days after the end of such period pursuant to binding
obligations entered into prior to or during such period; provided that amounts
described in this clause (iii) will not reduce Excess Cash Flow in subsequent
periods and, to the extent not so paid, will increase Excess Cash Flow in the
subsequent period 7 Only include calculations for Section II in connection with
the delivery of financial statements required under Section 6.01(a) (beginning
with the fiscal year ending December 31, 2021) 8 Excess Cash Flow prepayment is
equal to Required Percentage of Excess Cash Flow for such fiscal year, provided
that such amount shall be reduced by (1) the aggregate principal amount of
prepayments (other than prepayments pursuant to Sections 2.05(b)(ii), (iii) or
(iv) of the Credit Agreement) of Term Loans, Other Applicable Indebtedness and
Revolving Credit Loans (to the extent of, in the case of Revolving Credit Loans,
a corresponding Revolving Credit Commitment reduction) made during such fiscal
year, and no such prepayment shall be required if the amount that would be
required to be repaid is less than or equal to $10,000,000. D-7 Form of
Compliance Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme210.jpg]
(iv) cash payments made by the Borrower or any Restricted Subsidiary during
$_______ such period in respect of (a) long-term liabilities other than
Indebtedness or (b) items for which an accrual or reserve was established in a
prior period, in each case to the extent such payments are not expensed during
such period or are not deducted in calculating Consolidated Net Income (v) (a)
cash payments made by the Borrower or any Restricted Subsidiary $_______ during
such period in respect of Taxes (including distributions to any Parent Entity in
respect of Taxes), to the extent such payments exceed the amount of tax expense
deducted in calculating such Consolidated Net Income, and (b) cash payments that
the Borrower or any Restricted Subsidiary will be required to make in respect of
Taxes (including distributions to any Parent Entity in respect of Taxes) within
180 days after the end of such period; provided that amounts described in this
clause (v)(b) will not reduce Excess Cash Flow in subsequent periods (vi) all
cash payments and other cash expenditures made by the Borrower or $_______ any
Restricted Subsidiary during such period (a) with respect to items that were
excluded in the calculation of such Consolidated Net Income or (b) that were not
expensed during such period in accordance with GAAP (vii) (a) all non-cash
credits included in calculating such Consolidated Net $_______ Income9 and (b)
the amount of any net income of any Person if such Person is not a wholly-owned
Restricted Subsidiary, except to the extent that such net income is actually
distributed as cash or Cash Equivalents by such Person to the Borrower or a Loan
Party (viii) an amount equal to the sum of (a) the increase in the Working
Capital of $_______ the Borrower during such period, if any, plus (b) the
increase in long-term accounts receivable of the Borrower and the Restricted
Subsidiaries, if any (other than any such increases contemplated by clauses (a)
and (b) of this clause (viii) that are directly attributable to acquisitions of
a Person or business unit by the Borrower and the Restricted Subsidiaries during
such period) (ix) all non-cash charges, losses and expenses of the Borrower or
any $_______ Restricted Subsidiary (other than non-cash judgments and
settlements) that were deducted in calculating such Consolidated Net Income10 9
provided that any cash reimbursement of any such non-cash credit in any future
period will be added to Excess Cash Flow in such future period to the extent
previously deducted pursuant to this clause (vii) 10 provided that if any
non-cash charge represents an accrual or reserve for cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Excess Cash Flow in such future period D-8 Form of Compliance
Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme211.jpg]
(x) all cash payments received by the Borrower or any Restricted Subsidiary
$_______ during such period pursuant to Hedge Agreements that were not treated
as revenue or net income under GAAP (xi) an amount equal to the sum of (a) the
decrease in Working Capital of the $_______ Borrower during such period, if any,
plus (b) the decrease in long-term accounts receivable of the Borrower and the
Restricted Subsidiaries, if any (in each case, other than decreases resulting
from non-cash judgments and settlements) (xii) all amounts referred to in
clauses (ii), (iii) and (iv) above to the extent $_______ funded with the
proceeds of the issuance or the incurrence of Indebtedness (other than proceeds
of revolving loans), Equity Offerings or any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition to any Person of,
any assets D-9 Form of Compliance Certificate US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme212.jpg]
EXHIBIT E [FORM OF] ASSIGNMENT AND ASSUMPTION This Assignment and Assumption
(this “Assignment and Assumption”) is dated as of the Effective Date set forth
below and is entered into by and between [the][each]1 Assignor identified in
item 1 below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified
in item 2 below ([the][each, an] “Assignee”). [It is understood and agreed that
the rights and obligations of [the Assignors][the Assignees]3 hereunder are
several and not joint.]4 Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement, dated as of August 18,
2020 among Tutor Perini Corporation, a Massachusetts corporation (“Borrower”),
certain Subsidiaries of Borrower, BMO Harris Bank N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender and the Lenders from time to time party
thereto, including Assignor (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, [the][each] Assignor hereby
irrevocably sells and assigns to [the Assignee][the respective Assignees], and
[the][each] Assignee hereby irrevocably purchases and assumes from [the
Assignor][the respective Assignors], subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility or respective facilities identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in any such
facilities5) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). 1 For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3 Select as appropriate. 4 Include
bracketed language if there are either multiple Assignors or multiple Assignees.
5 Include all applicable subfacilities. E-1 Form of Assignment and Assumption
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme213.jpg]
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor. 1. Assignor[s]:
________________________________ ________________________________
________________________________ 2. Assignee[s]:
________________________________ ________________________________ [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3. Borrower:
Tutor Perini Corporation 4. Administrative Agent: BMO Harris Bank N.A., as the
administrative agent under the Credit Agreement 5. Credit Agreement: Credit
Agreement, dated as of August 18, 2020, among Tutor Perini Corporation, as
Borrower, the Lenders from time to time party thereto, and BMO Harris Bank N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender 6. Assigned
Interest[s]: Aggregate Amount of Percentage Facility Assignee[s] Amount of CUSIP
Assignor[s]7 Commitment Assigned of Assigned6 8 Commitment Number Assigned
Commitment10 for all Lenders9 $ $ % $_________ $_________ _________% $_________
$_________ _________% 6 Identify facility using the defined term for such
facility in Credit Agreement, e.g., “Revolving Credit Commitment,” “Term
Commitment” 7 List each Assignor, as appropriate. 8 List each Assignee, as
appropriate. 9 Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. 10 Set forth, to
at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder. E-2 Form of Assignment and Assumption US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme214.jpg]
[7. Trade Date: ]11 Effective Date: ______________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] The terms set forth in this Assignment and
Assumption are hereby agreed to: ASSIGNOR[S] 12 [NAME OF ASSIGNOR] By:
________________________________ Title: ASSIGNEE[S] 13 [NAME OF ASSIGNEE] By:
________________________________ Title: [Consented to and]14 Accepted: BMO
HARRIS BANK N.A., as Administrative Agent By: ________________________________
Title: [Consented to:]15 By: ________________________________ Title: 11 To be
completed if the Assignor and the Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date. 12 Add additional signature
blocks as needed. Include both Fund/Pension Plan and manager making the trade
(if applicable). 13 Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable). 14 To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement. 15 To be added only if the consent of the Borrower and/or
other parties (e.g. Swing Line Lender, L/C Issuer) is required by the terms of
the Credit Agreement. E-3 Form of Assignment and Assumption US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme215.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor.
[The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Sections 11.06(b)(iii) and (v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. E-4 Form of
Assignment and Assumption US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme216.jpg]
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York. E-5 Form of Assignment and Assumption
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme217.jpg]
EXHIBIT F [FORM OF] JOINDER AGREEMENT THIS JOINDER AGREEMENT, dated as of [●]
(this “Agreement”), to the Credit Agreement referred to below is given by [NAME
OF ADDITIONAL GUARANTOR], a ________________ (the “Additional Guarantor”) in
favor of BMO Harris Bank N.A., as Administrative Agent (“Agent”) for itself and
the other lenders under the Credit Agreement, as defined below (collectively,
together with their respective successors and assigns, “Lenders”). R E C I T A L
S WHEREAS, pursuant to the Credit Agreement dated as of August 18, 2020, by and
among Tutor Perini Corporation, a Massachusetts corporation (“Borrower”),
certain Subsidiaries of Borrower, Agent and the Lenders (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), the Lenders have agreed to make Loans to Borrower and such Loans,
and all other obligations of Borrower under the Credit Agreement and the other
Loan Documents are guaranteed by the Guarantors pursuant to the provisions of
the Credit Agreement. All capitalized terms that are defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement. WHEREAS, pursuant to Section 6.12 of the Credit Agreement, the
Additional Guarantor is required to become a Guarantor by, among other things,
executing and delivering this Agreement to the Lender; WHEREAS, the Additional
Guarantor has determined that the execution, delivery and performance of this
Agreement directly benefit, and are within the corporate purposes and in the
best interests of, the Additional Guarantor. WHEREAS, the Additional Guarantor
has determined that it is necessary or convenient to the conduct, promotion or
attainment of the business of the Additional Guarantor to guarantee the
obligations of Borrower, and the Additional Guarantor acknowledges that the
Additional Guarantor will derive substantial benefit from the extensions of
credit to Borrower by the Lenders; NOW THEREFORE, in consideration of the
premises and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows: 1. Joinder of
Additional Guarantor. (a) Pursuant to Section 6.12 of the Credit Agreement, by
its execution of this Agreement, the Additional Guarantor hereby (i) confirms
that the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as to the Additional
Guarantor as of the effective date of this Agreement (except to the extent that
such representations and warranties relate solely to or are expressly made as of
an earlier date), and (ii) agrees that, from and after the effective date of
this Agreement, the Additional Guarantor shall be a party to the Credit
Agreement and shall be bound, as a Guarantor, by all the provisions thereof and
shall comply with and be subject to all of the terms, conditions, covenants,
agreements and obligations set forth therein. The Additional Guarantor hereby
agrees that from and after the effective date of this Agreement each reference
to a “Guarantor” or the “Guarantors” in the Credit Agreement or any other Loan
Document shall F-1 Form of Joinder Agreement US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme218.jpg]
include the Additional Guarantor. The Additional Guarantor acknowledges that it
has received a copy of the Credit Agreement and each other Loan Document and
that it has read and understands the terms thereof. (b) ATTACHED HERETO ARE
UPDATED COPIES OF EACH SCHEDULE TO THE CREDIT AGREEMENT REVISED TO INCLUDE ALL
INFORMATION REQUIRED TO BE PROVIDED THEREIN WITH RESPECT TO, AND ONLY WITH
RESPECT TO, THE ADDITIONAL GUARANTOR. THE SCHEDULES TO THE CREDIT AGREEMENT
SHALL, WITHOUT FURTHER ACTION, BE AMENDED TO INCLUDE THE INFORMATION CONTAINED
IN EACH SUCH UPDATE. 2. Effectiveness. This Agreement shall become effective
upon receipt by Agent of (i) a counterpart of this Agreement, duly executed by
the Additional Guarantor, together with the Schedules referred to in Section
1(b) hereof, (ii) a joinder to the Security Agreement, dated August 18, 2020,
(as amended, restated, supplemented or otherwise modified from time to time)
(the “Joinder Agreement to the Security Agreement”), duly executed by the
Additional Guarantor and any financing statements, other Collateral Documents or
possessory Collateral (iii) if reasonably requested in writing by Agent, an
opinion of counsel to the Additional Guarantor as to such matters as Agent may
reasonably request. 3. General Provisions. (a) Except as supplemented hereby,
the Credit Agreement and each other Loan Document shall continue to be, and
shall remain, in full force and effect. This Agreement shall not be deemed (i)
to be a waiver of, or consent to, or a modification or amendment of, any other
term or condition of the Credit Agreement or (ii) to prejudice any right or
rights which Agent or any Lender may now have or may have in the future under or
in connection with the Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended or
modified from time to time. (b) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
[SIGNATURE PAGE FOLLOWS] F-2 Form of Joinder Agreement US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme219.jpg]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written. ADDITIONAL GUARANTOR: [NAME OF ADDITIONAL GUARANTOR] By:
___________________________________ Name: Title: F-3 Form of Joinder Agreement
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme220.jpg]
SCHEDULE I [FORM OF] SECURITY AGREEMENT (see attached) G-4 Form of Security
Agreement US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme221.jpg]
Execution Version SECURITY AGREEMENT THIS SECURITY AGREEMENT, dated as of August
18, 2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), by and among TUTOR PERINI
CORPORATION, a Massachusetts corporation (“Borrower”), and EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE BORROWER (together with Borrower and the other
direct and indirect Restricted Subsidiaries of Borrower from time to time party
hereto and identified in one or more Joinder Agreements substantially in the
form of Exhibit A hereto, collectively the “Pledgors”), is executed in favor of
BMO Harris Bank N.A., as administrative agent (in such capacity, together with
its successor in such capacity, the “Administrative Agent”) on behalf of the
Secured Parties. Capitalized terms used but not expressly defined herein shall
have the meanings assigned thereto in the Credit Agreement, as defined below. R
E C I T A L S WHEREAS, the Borrower is entering into that certain Credit
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, each other Pledgor party thereto, the
Lenders from time to time parties thereto, the L/C Issuer, Swing Line Lender and
the Administrative Agent, providing for a revolving credit facility and a term
loan facility; and WHEREAS, it is a condition precedent to the obligations of
the Lenders, the L/C Issuer, the Swing Line Lender and the Administrative Agent
under the Loan Documents that each Pledgor is required to enter into this
Agreement, pursuant to which each Pledgor shall grant Liens on certain of their
personal property to the Administrative Agent, on behalf of the Secured Parties,
to secure their respective Obligations; NOW, THEREFORE, in consideration of the
premises and to induce the Administrative Agent, the Lenders, the Swing Line
Lender and the L/C Issuer to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuer to make their respective extensions of credit to the
Borrower thereunder, each Pledgor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows: 1. DEFINITIONS. (a)
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement or
in the UCC. (b) The following terms have the following meanings: “Issuers” shall
mean, collectively, each issuer of a Pledged Security. “Pledged Certificated
Stock” shall mean all certificated securities and any other Equity Interests or
Stock Equivalent of any Person, other than Excluded Property, evidenced by a
certificate, instrument or other similar document, in each case owned by any
Pledgor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including in each case those interests set
forth on Schedule 1 to the extent such interests are certificated. “Pledged
Securities” shall mean, collectively, all Pledged Certificated Stock and all
Pledged Uncertificated Stock. 1 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme222.jpg]
“Pledged Uncertificated Stock” shall mean any Equity Interests or Stock
Equivalent of any Person, other than Pledged Certificated Stock and Excluded
Property, in each case owned by any Pledgor, including all right, title and
interest of any Pledgor as a limited or general partner in any partnership or as
a member of any limited liability company not constituting Pledged Certificated
Stock, all right, title and interest of any Pledgor in, to and under any
organizational document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 1 to the extent such interests are not
certificated. “Stock Equivalents” shall mean all securities, other than Excluded
Property, convertible into or exchangeable for Equity Interests or any other
Stock Equivalent and all warrants, options or other rights to purchase,
subscribe for or otherwise acquire any Equity Interests or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
2. THE SECURITY. Each Pledgor hereby pledges, assigns and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
lien security interest in the following described property (except to the extent
such property constitutes Excluded Property) now owned or hereafter acquired by
such Pledgor (“Collateral”): (a) All accounts, contract rights, chattel paper,
instruments, deposit accounts, letter of credit rights, payment intangibles and
general intangibles, including all amounts due to such Pledgor from a factor;
rights to payment of money from any Secured Party under any Swap Contract to the
extent permitted under any such Swap Contract; and all returned or repossessed
goods which, on sale or lease, resulted in an account or chattel paper. (b) All
Goods and inventory, including all materials, work in process and finished
goods. (c) All machinery, furniture, fixtures and other equipment of every type
now owned or hereafter acquired by such Pledgor. (d) All of such Pledgor’s
deposit accounts. The Collateral shall include any renewals or rollovers of the
deposit accounts, any successor accounts, and any general intangibles and choses
in action arising therefrom or related thereto. (e) All instruments, notes,
chattel paper, documents, certificates of deposit, securities and investment
property of every type (including, but not limited to, those described on
Schedule 1 to this Agreement), including without limitation all securities
accounts maintained by Pledgor, together with all financial assets, investment
property, securities, cash and other property now or hereafter held therein, and
the proceeds thereof, including without limitation dividends payable in cash or
stock and shares or other proceeds of conversions or splits of any securities in
such accounts. The Collateral shall include all liens, security agreements,
leases and other contracts securing or otherwise relating to the foregoing. (f)
All general intangibles, including, but not limited to, (i) all patents, and all
unpatented or unpatentable inventions; (ii) all trademarks, service marks, trade
dress, and trade names (“Trademarks”); (iii) all copyrights and literary rights;
(iv) all computer software programs; (v) all mask works of semiconductor chip
products; (vi) all trade secrets, proprietary information, customer lists,
manufacturing, engineering and production plans, drawings, specifications,
processes and systems; (vii) all registrations of the foregoing, and all
applications for the registration or issuance of the foregoing; (viii) the right
to sue or otherwise recover for any past, 2 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme223.jpg]
present or future infringement, misappropriation, dilution or other violations
of the foregoing, and all other rights, priorities and privileges arising
thereunder or pertaining thereto; and (ix) Commercial Tort Claims. The
Collateral shall include all goodwill connected with or symbolized by any of
such general intangibles; all contract rights, documents, applications,
licenses, materials and other matters related to such general intangibles; all
tangible property embodying or incorporating any such general intangibles; and
all chattel paper and instruments relating to such general intangibles. (g) All
negotiable and nonnegotiable documents of title covering any Collateral. (h) All
Pledged Securities. (i) All accessions, attachments and other additions to the
Collateral, and all tools, parts and equipment used in connection with the
Collateral. (j) All substitutes or replacements for any Collateral, all cash or
non-cash proceeds, product, rents and profits of any Collateral, all income,
benefits and property receivable on account of the Collateral, all rights under
warranties and insurance contracts, letters of credit, guaranties or other
supporting obligations covering the Collateral, and any causes of action
relating to the Collateral. (k) All books and records pertaining to any
Collateral, including but not limited to any computer-readable memory and any
computer hardware or software necessary to process such memory (“Books and
Records”). (l) All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing. With respect to the grants
of security interests hereunder, each Pledgor hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Collateral (and
hereby ratifies the filing of all financing statements previously filed by the
Administrative Agent relative to the Collateral); and to make all relevant
filings with the United States Patent and Trademark Office and the United States
Copyright Office. Each Pledgor hereby authorizes the Administrative Agent to
file financing statements (and hereby ratifies the filing of all financing
statements previously filed by the Administrative Agent) describing as the
collateral covered thereby “all assets”, “all of the debtor’s personal property
or assets” or words to that effect, notwithstanding that such wording may be
broader in scope than the Collateral described in this Agreement. 3. TRANSFER OF
PLEDGED SECURITIES. All certificates and instruments representing or evidencing
the Pledged Certificated Stock shall be delivered to and held pursuant hereto by
the Administrative Agent or a Person designated by the Administrative Agent and,
in the case of an instrument or certificate in registered form, shall be duly
indorsed in blank by an effective endorsement (whether on the certificate or
instrument or on a separate writing). 4. THE OBLIGATIONS. The Collateral secures
and will secure all Obligations, including without limitation all debts,
obligations or liabilities now or hereafter existing, absolute or contingent of
the Pledgors or any one or more of them to the Secured Parties, whether
voluntary or involuntary, whether due or not due, or whether incurred directly
or indirectly or acquired by a Secured 3 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme224.jpg]
Party by assignment or otherwise. Obligations shall include, without limitation,
all obligations of any Pledgor arising under any Secured Hedge Agreement and any
Secured Cash Management Agreement. 5. REPRESENTATIONS AND WARRANTIES. To induce
the Administrative Agent and the other Secured Parties to enter into the Credit
Agreement and the other Loan Documents, to induce the Lenders and the L/C Issuer
to make their respective extensions of credit to the Borrower thereunder and to
induce the Hedge Banks and the Cash Management Banks to enter into Secured Hedge
Agreements and Secured Cash Management Agreements with the Pledgors, each
Pledgor represents and warrants to the Administrative Agent and each other
Secured Party as follows: (a) Schedule 2 to this Agreement is a complete list of
all patents, Trademark and service mark registrations, copyright registrations
and all applications therefore, registered or pending registration with the
United States Patent and Trademark Office or the United States Copyright Office
and owned by the Pledgors as of the date hereof. (b) Each Pledgor’s correct
legal name, jurisdiction of organization and chief executive office is set forth
on Schedule 3 attached hereto. (c) Such Pledgor owns each item of the Collateral
free and clear of any and all Liens (other than Permitted Liens). No financing
statement, mortgage or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the benefit of the Secured
Parties, pursuant to this Agreement or as are permitted by the Credit Agreement.
(d) No amount in excess of $5,000,000 payable to such Pledgor under or in
connection with any receivable is evidenced by any instrument or tangible
chattel paper constituting Collateral that has not been delivered to the
Administrative Agent or constitutes electronic chattel paper that has not been
subjected to the control (within the meaning of Section 9-105 of the UCC) of the
Administrative Agent. 6. PLEDGOR’S COVENANTS. Each Pledgor covenants and agrees
with the Administrative Agent and the other Secured Parties that, from and after
the date of this Agreement and until no Lender shall have any existing
Commitment under the Credit Agreement, any Loan or other Obligation under the
Credit Agreement shall have been paid in full (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements not then due) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made): (a) Such Pledgor shall defend such security
interest against the claims and demands of all Persons whomsoever, except for
Liens expressly permitted under Section 7.01 of the Credit Agreement. (b) At any
time and from time to time, upon the request of the Administrative Agent or any
other Secured Party, and at the sole expense of such Pledgor, such Pledgor will
promptly and duly give, execute, deliver, indorse, file or record any and all
financing statements, continuation statements and stock powers and take or cause
to be taken any and all steps or acts that may be necessary or advisable or as
the Administrative Agent may reasonably request to create, perfect, establish
the priority of, or to preserve the validity, perfection or priority of, the
Liens granted by this Agreement or to enable the Administrative Agent or any
other Secured Party to enforce its rights, remedies, powers and privileges under
this Agreement with respect to such Liens 4 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme225.jpg]
or to otherwise obtain or preserve the full benefits of this Agreement and the
rights, powers and privileges herein granted. (c) Each Pledgor will properly
preserve the Collateral to the extent required under the Loan Documents. Each
Pledgor shall pay all costs necessary to preserve, defend, enforce and collect
the Collateral, including but not limited to taxes, assessments, insurance
premiums, repairs, rent, storage costs and expenses of sales, and any costs to
perfect the Administrative Agent’s security interest in the Collateral (to the
extent required under the Loan Documents) (collectively, the “Collateral
Costs”). Without waiving the Pledgor’s default for failure to make any such
payment, the Administrative Agent at its option, if an Event of Default has
occurred and is continuing, may pay any such Collateral Costs, and discharge
encumbrances on the Collateral. Each Pledgor agrees to reimburse the
Administrative Agent on demand for any Collateral Costs so incurred. (d) Unless
otherwise agreed in writing, such Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Administrative Agent
for the benefit of the Secured Parties, and will keep the Collateral free of all
Liens, claims, security interests and encumbrances of any kind or nature except,
in each case, for Permitted Liens. (e) Each Pledgor will promptly notify the
Administrative Agent in writing of any event which impairs the rights and
remedies of the Administrative Agent or the Secured Parties in relation to the
Collateral. (f) Until the Administrative Agent exercises its rights to make
collection, each Pledgor will diligently collect all Collateral. (g) If any
Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, such Pledgor shall immediately notify the
Administrative Agent and deliver such documents as the Administrative Agent may
reasonably request in writing. (h) Such Pledgor will not sell, lease, agree to
sell or lease, or otherwise dispose of any Collateral except as permitted by the
Credit Agreement. (i) Each Pledgor will notify the Administrative Agent,
simultaneously with the delivery of quarterly Compliance Certificate, of any
acquisition (by adoption and use, purchase, license or otherwise) of any United
States patent, Trademark or service mark registration, copyright registration,
and applications therefore which are granted or filed or acquired after the date
hereof or which are not listed on Schedule 2 as well as any Trademark
application which was originally excluded from the Collateral as an
“intent-to-use” application, but for which a “statement of use” or an “amendment
to allege use” has been filed and accepted, in each case, constituting
Collateral. Each Pledgor authorizes the Administrative Agent, without notice to
such Pledgor, to modify this Agreement by amending the Exhibit to include any
such Collateral. Upon written request of the Administrative Agent, such Pledgor
shall execute and deliver an Intellectual Property Security Agreement
substantially in the form of Exhibit B, and any and all other agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s in any United States copyright,
patent or Trademark and the goodwill and General Intangibles of such Pledgor
relating thereto or represented thereby, and such Pledgor hereby constitutes the
Administrative Agent its attorney-in-fact to execute and file all such writings
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power being coupled with an interest is irrevocable until the
Obligations are paid in full (other than 5 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme226.jpg]
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements not then
due), the Commitments are terminated and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made). (j) Each Pledgor will, at its expense, preserve or renew all of its
registered patents, copyrights, Trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. Each Pledgor also will promptly make application on any material
patentable but unpatented inventions, material registerable but unregistered
trademarks and service marks, and material copyrightable but uncopyrighted
works, to the extent appropriate in such Pledgor’s reasonable business judgment.
Each Pledgor will at its expense protect and defend all rights in the Collateral
against any material claims and demands of all persons other than the
Administrative Agent and will, at its expense, enforce all rights in the
Collateral against any and all infringers of the Collateral where such
infringement would materially impair the value or use of the Collateral to each
Pledgor or the Administrative Agent, in each case, to the extent appropriate in
such Pledgor’s reasonable business judgment. Each Pledgor will not license or
transfer any of the Collateral, except as permitted under the Credit Agreement
or with the Administrative Agent’s prior written consent. (k) If such Pledgor
shall become entitled to receive or shall receive any stock certificate or other
instrument (in case of instruments, with a value in excess of $5,000,000)
(including, without limitation, any certificate or instrument representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate or instrument issued in connection with
any reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, except as otherwise provided herein or in the
Credit Agreement, and except for Excluded Property, such Pledgor shall accept
the same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by such Pledgor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations and cause to be taken all actions (other than
actions required to be taken by the Administrative Agent) reasonably requested
by the Administrative Agent to cause the Administrative Agent to have “control”
(within the meaning of Section 9-106(a) of the UCC) over such certificate or
instrument. (l) Such Pledgor shall furnish to the Administrative Agent such
powers and other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the transferability of and the perfection of the
security interest in the Pledged Securities when and as often as may be
reasonably requested in writing by the Administrative Agent. (m) If any Pledgor
acquires any Pledged Securities after executing this Agreement, it shall execute
a Supplement to this Agreement in the form of Exhibit C with respect to such
Pledged Securities and deliver such Supplement to the Administrative Agent
promptly thereafter. 6 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme227.jpg]
(n) If such Pledgor shall at any time hold or acquire a Commercial Tort Claim
that satisfies the requirements of the following sentence, such Pledgor shall,
within 30 days after such Commercial Tort Claim satisfies such requirements,
notify the Administrative Agent and the other Secured Parties in a writing
signed by such Pledgor containing a brief description thereof, and granting to
the Administrative Agent in such writing (for the benefit of the Secured
Parties) a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent. The provisions of the
preceding and following sentences shall apply only to a Commercial Tort Claim
that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Pledgor in connection with such Commercial Tort Claim
shall exceed $7,500,000, and (ii) either (A) such Pledgor shall have filed a law
suit or counterclaim or otherwise commenced legal proceedings (including,
without limitation, arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or (B) such Pledgor and the Person against
whom such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim, meeting the requirements of the
immediately preceding sentence, held or acquired by any Pledgor is disclosed by
such Pledgor in any public filing with the Securities Exchange Commission or any
successor thereto or analogous Governmental Authority, or to the extent that the
existence of any such Commercial Tort Claim is disclosed in any press release
issued by any Pledgor, then, upon the request of the Administrative Agent, the
relevant Pledgor shall, within 30 days after such request is made, transmit to
the Administrative Agent and the other Secured Parties a writing signed by such
Pledgor containing a brief description of such Commercial Tort Claim and
granting to the Administrative Agent in such writing (for the benefit of the
Secured Parties) a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent. 7. ADMINISTRATIVE AGENT’S
REMEDIES AFTER DEFAULT. Following any Event of Default that is continuing, the
Administrative Agent may do any one or more of the following: (a) Exercise in
its discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents, and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights, remedies, powers and privileges of a secured party under the UCC
(regardless of whether the UCC is in effect in the jurisdiction where such
rights, remedies, powers or privileges are asserted) or any other applicable law
or otherwise available at law or equity. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Pledgor or any other
Person (all and each of which demands, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Pledgor, which right or equity is hereby
waived and released. Any such sale or transfer by the Administrative Agent
either to itself or to any other Person shall be absolutely free from any claim
of right by any Pledgor, including any equity or 7 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme228.jpg]
right of redemption, stay or appraisal which such Pledgor has or may have under
any rule of law, regulation or statute now existing or hereafter adopted. Upon
any such sale or transfer, the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser or transferee thereof the
Collateral so sold or transferred. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section, after deducting all
reasonable and documented costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 8.03 of the
Credit Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, need the Administrative
Agent account for the surplus, if any, to any Pledgor. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity and to apply the proceeds of
the same towards payment of the Obligations. Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner. The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral. (b) Enforce the security interests
granted hereunder in any deposit account of a Pledgor by applying such account
to the Obligations. (c) [Reserved]. (d) The Administrative Agent may in its own
name or in the name of others (i) notify any account debtors, any buyers of the
Collateral, or any other persons of the Administrative Agent’s interest in the
Collateral and (ii) communicate with the applicable account debtors to verify
with them to its satisfaction the existence, amount and terms of any applicable
Accounts, Chattel Paper or Payment Intangibles. (e) Require any Pledgor to
direct all account debtors to forward all payments and proceeds of the
Collateral to a post office box under the Administrative Agent’s exclusive
control. (f) Require any payments of Accounts, Instruments, Chattel Paper and
Payment Intangibles comprising a portion of the Collateral, when collected or
received by each Pledgor, and any other cash or non-cash Proceeds received by
each Pledgor upon the sale or other disposition of any Collateral, to be
forthwith (and, in any event, within two (2) Business Days) deposited by such
Pledgor in the exact form received, duly indorsed by such Pledgor to the
Administrative Agent in a special collateral account maintained by the
Administrative Agent subject to withdrawal by the Administrative Agent for the
ratable benefit of the Secured Parties only, as hereinafter provided, and, until
so turned over, shall be held by such Pledgor in trust for the Administrative
Agent for the ratable benefit of the Secured Parties segregated from other funds
of any such Pledgor. Each deposit of any such Proceeds shall be accompanied by a
report identifying in detail the nature and source of the payments included in
the deposit. All Proceeds of the Collateral (including, without limitation,
Proceeds constituting collections of Accounts, Chattel Paper, Instruments or
Payment Intangibles comprising a portion of the Collateral) while held by the
Administrative Agent (or by any Pledgor in trust for the Administrative Agent
for the ratable 8 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme229.jpg]
benefit of the Secured Parties) shall continue to be collateral security for all
of the Obligations and shall not constitute payment thereof until applied as
hereinafter provided. The Administrative Agent shall apply all or any part of
the funds on deposit in said special collateral account on account of the
Obligations in the order set forth in Section 8.03 of the Credit Agreement, and
any part of such funds which the Administrative Agent elects not so to apply and
deems not required as collateral security for the Obligations shall be paid over
from time to time by the Administrative Agent to each Pledgor or to whomsoever
may be lawfully entitled to receive the same. (g) Require any Pledgor to
assemble the Collateral, including the Books and Records, and make them
available to the Administrative Agent at a place designated by the
Administrative Agent that is reasonably convenient for both parties. (h) Enter
upon the property where any Collateral, including any Books and Records, are
located and take possession of such Collateral and such Books and Records, and
use such property (including any buildings and facilities) and any Pledgor’s
equipment, if the Administrative Agent deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral; provided that the Administrative Agent shall provide the applicable
Grantor with written notice thereof prior to or promptly after such occupancy;
(i) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith each Pledgor irrevocably authorizes the Administrative
Agent to endorse or sign such Pledgor’s name on all checks, drafts, collections,
receipts and other documents, and to take possession of and open the mail
addressed to such Pledgor and remove therefrom any payments and proceeds of the
Collateral. (j) Grant extensions and compromise or settle claims with respect to
the Collateral for less than face value, all without prior notice to any
Pledgor. (k) Use, license, sublicense or exploit any of a Pledgor’s rights and
interests in any Intellectual Property now or hereafter owned or licensed by
such Pledgor, if the Administrative Agent deems such use or transfer necessary
or advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any other Collateral. Each Pledgor agrees that any such use shall be
without any additional consideration to such Pledgor. As used in this paragraph,
“Intellectual Property” includes, but is not limited to, all trade secrets,
computer software, service marks, Trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which such Pledgor has any right or
interest, whether by ownership, license, contract or otherwise. (l) Have a
receiver appointed by any court of competent jurisdiction to take possession of
the Collateral. Each Pledgor hereby consents to the appointment of such a
receiver and agrees not to oppose any such appointment. (m) Take such measures
as the Administrative Agent may deem necessary or advisable to take possession
of, hold, preserve, process, assemble, insure, prepare for sale or lease, market
for sale or lease, sell or lease, or otherwise dispose of, any Collateral, and
each Pledgor hereby irrevocably constitutes and appoints the Administrative
Agent as such Pledgor’s attorney- in-fact to perform all acts and execute all
documents in connection therewith. 9 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme230.jpg]
(n) Subject to the terms of the Credit Agreement, without notice or demand to
any Pledgor, set off and apply against any and all of the Obligations any and
all deposits (general or special, time or demand, provisional or final) and any
other indebtedness, at any time held or owing by the Administrative Agent or any
of the Administrative Agent’s agents or affiliates to or for the credit of the
account of such Pledgor or any guarantor or endorser of such Pledgor’s
Obligations. (o) Exercise any other remedies available to the Administrative
Agent at law or in equity. Each Pledgor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency (to the extent required to be paid pursuant to the
Credit Agreement). The Administrative Agent may enforce its rights hereunder
without prior judicial process or judicial hearing, and, to the extent permitted
by law, each Pledgor expressly waives any and all legal rights which might
otherwise require the Administrative Agent to enforce its rights by judicial
process. 8. PLEDGED SECURITIES. (a) Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given prior
or contemporaneous written notice to the Borrower of the Administrative Agent’s
intent to exercise its corresponding rights pursuant to subsection (b) of this
Section, each Pledgor shall be permitted to receive all cash dividends paid in
respect of the Pledged Securities paid in the normal course of business of the
relevant Issuer, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Securities.
(b) If an Event of Default shall occur and be continuing, then at any time in
the Administrative Agent’s discretion, subject to the notice to the Borrower as
per Section 8(a), (i) the Administrative Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Pledged Securities and make application thereof to the Obligations in accordance
with Section 8.03 of the Credit Agreement, (ii) any or all of the Pledged
Securities shall be immediately registered in the name of the Administrative
Agent or its nominee, and (iii) the Administrative Agent or its nominee may
exercise (x) all voting, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders (or other equivalent body) of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Pledgor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. (c) Each Pledgor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Pledgor hereunder (and each Issuer party
hereto hereby agrees) to (i) 10 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme231.jpg]
comply with any instruction received by it from the Administrative Agent in
writing (x) after an Event of Default has occurred and is continuing and (y)
that is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer shall be fully protected in so complying, and (ii) after an Event of
Default has occurred and is continuing, unless otherwise expressly permitted
hereby, pay any dividends or other payments with respect to the Pledged
Securities directly to the Administrative Agent. (d) Each Pledgor recognizes
that the Administrative Agent may be unable to effect a public sale of any or
all the Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely because of the manner of sale. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. Each
Pledgor agrees to use its commercially reasonable efforts to do or cause to be
done all such other acts as may reasonably be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this Section
valid and binding and in compliance with any and all other applicable Law. Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants. 9. SECURITY INTEREST ABSOLUTE. (a) Each Pledgor acknowledges and
agrees that the obligations undertaken by it under this Agreement involve the
provision of collateral security for Obligations of Persons other than such
Pledgor and that such Pledgor’s provision of collateral security for the
Obligations of such other Persons are absolute, irrevocable and unconditional
under any and all circumstances. In full recognition and furtherance of the
foregoing, each Pledgor understands and agrees, to the fullest extent permitted
under applicable law and except as may otherwise be expressly and specifically
provided in the Loan Documents, that each Pledgor shall remain obligated
hereunder (including, without limitation, the collateral security provided by
such Pledgor herein), and the enforceability and effectiveness of this Agreement
and the liability of such Pledgor, and the rights, remedies, powers and
privileges of the Administrative Agent and the other Secured Parties under this
Agreement and the other Loan Documents, shall not be affected, limited, reduced,
discharged or terminated in any way: (i) notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (A) any demand for payment of any of the Obligations made
by the Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations of any other Person or, the liability of any
other Person upon or for any part thereof 11 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme232.jpg]
or any collateral security or guarantee therefor or right of offset with respect
thereto may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents and all other documents executed and delivered in
connection therewith or in connection with Secured Hedge Agreements and Secured
Cash Management Agreements may be amended, modified, supplemented or terminated,
in whole or in part with respect to another Person, as the Administrative Agent
(or the Required Lenders, all Lenders, or the other parties thereto, as the case
may be) may deem advisable from time to time; (D) any collateral security,
guarantee or right of offset of or with respect to any other Person at any time
held by the Administrative Agent or any other Secured Party for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released; and (E)
any other event shall occur which constitutes a defense or release of sureties
generally; and (ii) regardless of, and each Pledgor hereby expressly waives to
the fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party against any other Person; (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any other Person against the
Administrative Agent or any other Secured Party; (C) the insolvency, bankruptcy
arrangement, reorganization, adjustment, composition, liquidation, disability,
dissolution or lack of power of any other Person at any time liable for the
payment of all or part of the Obligations or the failure of the Administrative
Agent or any other Secured Party to file or enforce a claim in bankruptcy or
other proceeding with respect to any other Person, or any sale, lease or
transfer of any or all of the assets of any other Person; (D) the fact that any
Collateral or Lien contemplated or intended to be given, created or granted as
security by another Person for the repayment of the Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien, it being recognized and agreed by each of the Pledgors that
it is not entering into this Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectability or value of any of
the Collateral for the Obligations; (E) any failure of the Administrative Agent
or any other Secured Party to marshal assets in favor of any Pledgor or any
other Person, to exhaust any collateral for all or any part of the Obligations,
to pursue or exhaust any right, remedy, power or privilege it may have against
any Pledgor or any other Person or to take any action whatsoever to mitigate or
reduce any Pledgor’s liability under this Agreement or any other Loan Document;
(F) any law which provides that the obligation of a surety or guarantor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety’s or guarantor’s obligation in
proportion to the principal obligation; (G) the possibility that the Obligations
may at any time and from time to time exceed the aggregate liability of such
Pledgor under this Agreement; or (H) any other circumstance or act whatsoever,
including any action or omission of the type described in subsection (a)(i) of
this Section (with or without notice to or knowledge of any Pledgor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or with respect to the
collateral security provided by such Pledgor herein, or which might be available
to a surety or guarantor, in bankruptcy or in any other instance. (b) Each
Pledgor hereby waives to the extent permitted by law (i) except as expressly
provided otherwise in any Loan Document or required by applicable law, all
notices to such Pledgor, or to any other Person, including, but not limited to,
notices of the acceptance of this 12 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme233.jpg]
Agreement, or the provision of collateral security provided herein, or the
creation, renewal, extension, modification or accrual of any Obligations, or
notice of or proof of reliance by the Administrative Agent or any other Secured
Party upon the collateral security provided herein, or of default in the payment
or performance of any of the Obligations owed to the Administrative Agent or any
other Secured Party and enforcement of any right or remedy with respect thereto,
or notice of any other matters relating thereto; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the collateral
security provided herein and no notice of creation of the Obligations or any
extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Pledgor, and all dealings between the Borrower and
any of the Pledgors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Pledgor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Obligations, the provision of collateral security herein;
and (v) all principles or provisions of law which conflict with the terms of
this Agreement and which can, as a matter of law, be waived. (c) When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Pledgor, the Administrative Agent or any other Secured Party may, but shall
be under no obligation to, join or make a similar demand on or otherwise pursue
or exhaust such rights and remedies as it may have against the Borrower, any
other Pledgor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Pledgor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Pledgor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Pledgor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent or any other Secured Party against any Pledgor.
For the purposes hereof, “demand” shall include the commencement and continuance
of any legal proceedings. Neither the Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations. (d) Until all
Obligations are irrevocably satisfied in full and all commitments of each
Secured Party under the Credit Agreement or any other Loan Document have been
irrevocably terminated, notwithstanding any payment made by any Pledgor
hereunder or any setoff or application of funds of any Pledgor by the
Administrative Agent or any other Secured Party, no Pledgor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Pledgor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Obligations, nor shall any Pledgor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Pledgor in respect
of payments made by such Pledgor hereunder, and each Pledgor hereby agrees to
accordingly postpone its exercise any or all such rights of subrogation,
reimbursement, indemnity and contribution. Each Pledgor further agrees that to
the extent that the agreement set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution such Pledgor may have against the
Borrower or any other Pledgor or against any collateral or security or guarantee
or right of offset held by the Administrative Agent or any other Secured Party
shall be junior and subordinate to any 13 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme234.jpg]
rights the Administrative Agent and the other Secured Parties may have against
the Borrower and such Pledgor and to all right, title and interest the
Administrative Agent and the other Secured Parties may have in such collateral
or security or guarantee or right of offset. The Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit without regard to any subrogation rights
any Pledgor may have, and upon any disposition or sale, any rights of
subrogation any Pledgor may have shall terminate. 10. ADMINISTRATIVE AGENT’S
APPOINTMENT AS ATTORNEY-IN-FACT. (a) Subject to the last paragraph of this
Section 10(a), each Pledgor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Pledgor hereby gives the Administrative
Agent the power and right, on behalf of such Pledgor, without notice to or
assent by such Pledgor, to do any or all of the following: i pay or discharge
Taxes and Liens levied or placed on or threatened against the Collateral, effect
any repairs or any insurance required under the terms of the Credit Agreement or
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; ii execute, in connection with any sale provided for in Section 7(a) or
Section 8(d), any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and iii (A) direct any party liable
for any payment under any of the Collateral to make payment of any and all
moneys due or to become due thereunder directly to the Administrative Agent or
as the Administrative Agent shall direct; (B) take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible, Chattel
Paper or Payment Intangible or with respect to any other Collateral, and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any or all such moneys due under any Account, Instrument
or General Intangible or with respect to any other Collateral whenever payable;
(C) ask or demand for, collect, and receive payment of and receipt for any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (D) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (E) receive, change the address for delivery, open
and dispose of mail addressed to any Pledgor, and execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Pledgor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect 14 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme235.jpg]
of any Collateral; (G) defend any suit, action or proceeding brought against
such Pledgor with respect to any Collateral; (H) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; (I)
assign any copyright or patent or trademark (along with the goodwill of the
business to which any such trademark pertains) throughout the world for such
term or terms, on such conditions, and in such manner as the Administrative
Agent shall in its sole discretion determine; and (J) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Pledgor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Pledgor might do. Anything in
this subsection to the contrary notwithstanding, the Administrative Agent agrees
that it will not exercise any rights under the power of attorney provided for in
this subsection unless an Event of Default shall have occurred and be
continuing. The Administrative Agent shall give the relevant Pledgor notice of
any action taken pursuant to this subsection when reasonably practicable;
provided that the Administrative Agent shall have no liability for the failure
to provide any such notice. (b) [reserved]. (c) Each Pledgor hereby ratifies all
that said attorneys shall lawfully do or cause to be done by virtue hereof and
in compliance herewith. All powers, authorizations and agencies contained in
this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.
(d) The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account and shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral. Neither the Administrative Agent, any other Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Pledgor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent and the other Secured
Parties hereunder are solely to protect the Administrative Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party to exercise any such powers.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Pledgor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct, in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. To the fullest extent permitted by applicable law, the
Administrative Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, 15
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme236.jpg]
notice of non-performance, notice of intent to accelerate, notice of
acceleration, or other notice or demand in connection with any Collateral other
than notices provided in the Loan Documents or required by applicable law, or to
take any steps necessary to preserve any rights against any Pledgor or other
Person or ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not it has or is deemed to have knowledge of such matters. Each
Pledgor, to the extent permitted by applicable law, waives any right of
marshaling in respect of any and all Collateral, and waives any right to require
the Administrative Agent or any other Secured Party to proceed against any
Pledgor or other Person, exhaust any Collateral or enforce any other remedy
which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Pledgor or other Person. (e) Each Pledgor
acknowledges that, in respect of any action taken by the Administrative Agent or
the exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Pledgor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority. 11. WAIVER OF JURY TRIAL/GOVERNING LAW/SUBMISSION TO JURISDICTION.
SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN MUTATIS
MUTANDIS. 12. MISCELLANEOUS. (a) Sections 11.03, 11.06(a), 11.10 and 11.12 of
the Credit Agreement is incorporated herein, mutatis mutandis. (b) [Reserved].
(c) All notes, security agreements, subordination agreements and other documents
executed by a Pledgor or furnished to the Administrative Agent in connection
with this Agreement must be in form and substance reasonably satisfactory to the
Administrative Agent. (d) In the event the Administrative Agent seeks to take
possession of any or all of the Collateral by judicial process, each Pledgor
hereby irrevocably waives any bonds and any surety or security relating thereto
that may be required by applicable Law as an incident to such possession, and
waives any demand for possession prior to the commencement of any such suit or
action. (e) This Agreement shall constitute a continuing agreement, applying to
all existing and future transactions entered into in connection with the
Obligations, whether or not of the character contemplated at the date of this
Agreement, and if all such transactions between the Administrative Agent and the
Pledgors shall be closed at any time, shall be equally applicable to any new
transactions entered into in connection with the Obligations thereafter. (f) All
notices hereunder shall be given in the manner set forth in Section 11.02 of the
Credit Agreement. (g) [Reserved]. 16 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme237.jpg]
(h) All amounts for which any Pledgor is liable pursuant to this Section shall
be due and payable by such Pledgor to the Administrative Agent or any Secured
Party upon demand. (i) None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 11.01 of the Credit Agreement. (j) To the extent that any payments on
the Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then, to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each other applicable Collateral Document shall continue in full force and
effect. In such event, each applicable Collateral Document shall be
automatically reinstated and each Pledgor shall take such action as may be
reasonably requested by the Administrative Agent and the other Secured Parties
to effect such reinstatement. (k) Each Person that is required to become a party
to this Agreement pursuant to Section 6.12 of the Credit Agreement and is not a
signatory hereto shall become a Pledgor for all purposes of this Agreement upon
execution and delivery by such Person of an Joinder Agreement in the form of
Exhibit A. 13. TERMINATION OR RELEASE. (a) This Agreement and the security
interests granted hereby shall terminate with respect to all Obligations upon
termination of the Commitments and payment in full of all outstanding
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements not then due) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made). (b) The security interest in any Collateral shall be automatically
released in the circumstances set forth in Section 9.10 of the Credit Agreement.
[SIGNATURE PAGES FOLLOW.] 17 US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme238.jpg]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written. BMO HARRIS BANK N.A., as Administrative Agent By:
_____________________________________ Name: Title: Security Agreement Signature
Page US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme239.jpg]
PLEDGORS: TUTOR PERINI CORPORATION [OTHER PLEDGORS] By:
_____________________________________ Name: Title: Security Agreement Signature
Page US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme240.jpg]
EXHIBIT A [FORM OF] JOINDER AGREEMENT THIS JOINDER AGREEMENT, dated as of the
____ day ____________, 20 ____ (this “Agreement”), to the Security Agreement
referred to below is given by [NAME OF ADDITIONAL PLEDGOR], a
___________________________ (the “Additional Pledgor”), in favor of BMO HARRIS
BANK N.A., as Administrative Agent (“Agent”) for itself and the other lenders
under the Credit Agreement, as defined below (collectively, together with their
respective successors and assigns, “Lenders”). R E C I T A L S WHEREAS, pursuant
to the Credit Agreement dated as of August 18, 2020, by and among Tutor Perini
Corporation, a Massachusetts corporation (“Borrower”), certain Subsidiaries of
THE Borrower (the “Guarantors”), Agent and the Lenders (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), the Lenders have agreed to make Loans to Borrower and such Loans,
and all other obligations of Borrower under the Credit Agreement and the other
Loan Documents, are guaranteed by the Guarantors pursuant to the provisions of
the Credit Agreement and are secured by Borrower and Pledgors pursuant to a
Security Agreement dated as of August 18, 2020 (as amended, supplemented,
restated or otherwise modified from time to time the “Security Agreement”);
WHEREAS, pursuant to Section 6.12 of the Credit Agreement, the Additional
Pledgor is required to become a Pledgor by, among other things, executing and
delivering this Agreement to the Agent; WHEREAS, the Additional Pledgor has
determined that the execution, delivery and performance of this Agreement
directly benefit, and are within the corporate purposes and in the best
interests of, the Additional Pledgor; and WHEREAS, the Additional Pledgor
acknowledges that the Additional Pledgor will derive substantial benefit from
the extensions of credit to Borrower by the Lenders; NOW, THEREFORE, in
consideration of the premises and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows: 1. Joinder of Additional Pledgor. (a) Pursuant to Section 6.12 of the
Credit Agreement, by its execution of this Agreement, the Additional Pledgor
hereby agrees that, from and after the effective date of this Agreement, the
Additional Pledgor shall be a party to the Security Agreement and shall be
bound, as a Pledgor thereunder, by all the provisions thereof and shall comply
with and be subject to all of the terms, conditions, covenants, agreements and
obligations set forth therein. The Additional Pledgor hereby agrees that from
and after the effective date of this Agreement each reference to a “Pledgor” or
the “Pledgors” in the Security Agreement or any other Loan Document shall
include the Additional Pledgor. The Additional Pledgor acknowledges that it has
received a copy of the Credit Agreement and each other Loan Document and that it
has read and understands the terms thereof. (b) ATTACHED HERETO ARE UPDATED
COPIES OF EACH SCHEDULE TO THE SECURITY AGREEMENT REVISED TO INCLUDE ALL
INFORMATION REQUIRED TO BE PROVIDED THEREIN WITH RESPECT TO, AND ONLY WITH
RESPECT TO, THE ADDITIONAL PLEDGOR. THE SCHEDULES TO THE SECURITY AGREEMENT
SHALL, WITHOUT FURTHER ACTION, BE AMENDED TO INCLUDE THE INFORMATION CONTAINED
IN EACH SUCH UPDATE. US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme241.jpg]
2. Effectiveness. This Agreement shall become effective upon receipt by Agent of
(i) a counterpart of this Agreement, duly executed by the Additional Pledgor
together with the Schedules referred to in Section 1(b) hereof and any other
financing statements, other Collateral Documents or possessory Collateral
required to be delivered hereunder, (ii) a joinder agreement to the Credit
Agreement (the “Joinder Agreement to the Credit Agreement”), duly executed by
the Additional Pledgor, and (iii) such other documents and instruments as Agent
may reasonably request of Additional Pledgor or Borrower hereunder. 3. General
Provisions. (a) Except as supplemented hereby, the Credit Agreement and each
other Loan Document shall continue to be, and shall remain, in full force and
effect. This Agreement shall not be deemed (i) to be a waiver of, or consent to,
or a modification or amendment of, any other term or condition of the Credit
Agreement or (ii) to prejudice any right or rights which Agent or any Lender may
now have or may have in the future under or in connection with the Agreement or
the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended or modified from time to time. (b)
[Reserved]. (c) This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. (d) THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF. US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme242.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written. ADDITIONAL PLEDGOR: [NAME OF ADDITIONAL PLEDGOR] By:
___________________________ Name: Title: US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme243.jpg]
Security Agreement Schedules [●] US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme244.jpg]
EXHIBIT B [Form of ]Intellectual Property Security Agreement THIS
[COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [________] (this
“IP Security Agreement”), is made by [NAME OF PLEDGOR], a [state of
incorporation] [corporation] (the “Pledgor”), in favor of BMO HARRIS BANK N.A.,
as administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) for the Secured Parties (as
defined in the Security Agreement referred to below). WHEREAS, TUTOR PERINI
CORPORATION, a Massachusetts corporation (the “Borrower”), certain Subsidiaries
of the Borrower from time to time party thereto, the lenders from time to time
parties thereto (the “Lenders”) and the Administrative Agent have entered into a
Credit Agreement, dated as of August 18, 2020 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Security Agreement, dated as of August
18, 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), in favor of the Administrative Agent for the
benefit of the Secured Parties; and WHEREAS, the Security Agreement requires the
Pledgor to execute and deliver this IP Security Agreement; NOW, THEREFORE, in
consideration of the premises and in order to ensure compliance with the Credit
Agreement, the Pledgor hereby agrees as follows: SECTION 1. Defined Terms.
Capitalized terms used herein without definition are used as defined in the
Security Agreement. SECTION 2. Grant of Security Interest in
[Copyright][Patent][Trademark] Collateral. The Pledgor hereby pledges, assigns
and grants to the Administrative Agent, for the ratable benefit of the Secured
Parties a first priority security interest in, all of its right, title and
interest in, to and under [the registered patents and patent
applications][registered trademarks, service marks and trade dress and
applications for the registration thereof, and all goodwill connected with or
symbolized by the foregoing][the registered copyrights and copyright
applications] described on Schedule I attached hereto, together with the right
to sue or otherwise recover for any past, present or future infringement,
misappropriation, dilution or other violations of the foregoing, and all other
rights, priorities and privileges arising thereunder or pertaining thereto, but
excluding any Excluded Property (such as any “intent-to-use” Trademark
applications prior to the filing and acceptance of a “statement of use” or an
“amendment to allege use” with respect thereto, to the extent, if any, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of any registration issuing
from such “intent-to-use” application under applicable federal law)] (the
“[Copyright][Patent][Trademark] Collateral”). SECTION 3. Security Agreement. The
security interest granted pursuant to this IP Security Agreement is granted in
conjunction with the security interest granted to the Administrative Agent
pursuant to the Security Agreement, and the Pledgor hereby acknowledges and
agrees that the rights and remedies of the Administrative Agent with respect to
the security interest in the [Copyright][Patent][Trademark] Collateral made and
granted hereby are more fully set forth in the Security US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme245.jpg]
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. SECTION 4. Pledgor Remains Liable. The
Pledgor hereby agrees that, anything herein to the contrary notwithstanding, the
Pledgor shall assume full and complete responsibility for the prosecution,
defense, enforcement or any other necessary or desirable actions in connection
with its [Copyrights][Patents][Trademarks] subject to a security interest
hereunder. SECTION 5. Counterparts. This IP Security Agreement may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. SECTION 6. Governing Law. This IP Security Agreement and the
rights and obligations of the parties hereto shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York. Exhibit B
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme246.jpg]
IN WITNESS WHEREOF, the Pledgor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above. [NAME OF PLEDGOR] By:
___________________________ Name: Title: Exhibit B US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme247.jpg]
Acknowledged and Agreed to as of the date hereof: ADMINISTRATIVE AGENT: BMO
HARRIS BANK N.A. By: ___________________________ Name: Title:
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme248.jpg]
SCHEDULE I [Copyrights][Patents][Trademarks] I. REGISTERED
[COPYRIGHTS][PATENTS][TRADEMARKS] [Include registration number and date] II.
[COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS [Include application number and
date] Exhibit B US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme249.jpg]
EXHIBIT C [Form of ]Supplement THIS SUPPLEMENT TO SECURITY AGREEMENT, dated as
of [___________] (this “Supplement”), is made by [NAME OF PLEDGOR], a [state of
organization] [type of entity] (the “Pledgor”), in favor of BMO HARRIS BANK
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Secured Parties (as defined in the Security Agreement referred to below).
All capitalized terms not defined herein shall have the meanings assigned to
them in the Security Agreement. WHEREAS, TUTOR PERINI CORPORATION, a
Massachusetts corporation (the “Borrower”), certain Subsidiaries of the Borrower
from time to time party thereto, the lenders from time to time parties thereto
and the Administrative Agent have entered into a Credit Agreement, dated as of
August 18, 2020 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”); WHEREAS, in connection with the Credit
Agreement, the Borrower and certain of its Subsidiaries have entered into the
Security Agreement, dated as of August 18, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
in favor of the Administrative Agent for the benefit of the Secured Parties; and
WHEREAS, it is a condition precedent to the continued extension of the Loans and
the continued issuance of the Letters of Credit under the Credit Agreement that
the Pledgor grant to the Administrative Agent a security interest in all of its
Additional Pledged Collateral (as defined below), and the Pledgor wishes to
fulfill said condition precedent; NOW, THEREFORE, in consideration of the
premises and in order to ensure compliance with the Credit Agreement, the
Pledgor hereby agrees as follows: SECTION 1. Additional Pledge. As security for
the payment and performance of the Obligations, the Pledgor hereby: (a) pledges,
hypothecates, assigns, charges, mortgages, delivers, sets over, conveys and
transfers to the Administrative Agent, for the benefit of the Secured Parties,
and grants to the Administrative Agent, for the benefit of the Secured Parties,
a security interest in all of the Pledgor’s right, title and interest in and to:
(i) the shares of Equity Interests and Stock Equivalents more particularly
described in Schedule I hereto and the certificates, if any, evidencing such
shares (the “Additional Pledged Securities”) and all cash, instruments and other
property from time to time received, receivable or otherwise distributed in
exchange for any and all of such Additional Pledged Securities; and (ii) all
other Collateral (as defined in the Security Agreement) relating to the
Additional Pledged Securities (together with the items described in clause (i)
above, the “Additional Pledged Collateral”); and (b) delivers to the
Administrative Agent, for the benefit of the Secured Parties, all of the
Pledgor’s right, title and interest in and to the certificates and instruments,
if any, evidencing the US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme250.jpg]
Additional Pledged Collateral, accompanied by instruments of transfer or
assignment, duly executed in blank. SECTION 2. Representations and Warranties.
The Pledgor hereby (a) represents and warrants that it is the legal and
beneficial owner of the Additional Pledged Collateral, free and clear of any
lien, security interest, option or other charge or encumbrance (other than
Permitted Liens); and (b) restates each representation and warranty set forth in
Article 5 of the Security Agreement, as supplemented by this Supplement, as of
the date hereof solely with respect to the Additional Pledged Collateral.
SECTION 3. Additional Pledged Collateral. By execution and delivery of this
Supplement, the Additional Pledged Collateral shall become a part of the
Collateral referred to in the Security Agreement and shall secure the
Obligations as if such Additional Pledged Collateral were Collateral on the
Closing Date, and shall be subject to all of the terms and conditions governing
Collateral under the Security Agreement. From and after the date hereof,
Schedule 1 to the Security Agreement is hereby amended to add the Additional
Pledged Collateral. SECTION 4. Binding Effect. This Supplement shall become
effective when it shall have been executed by the Pledgor and thereafter shall
be binding upon the Pledgor and shall inure to the benefit of the Administrative
Agent and the Secured Parties. Upon the effectiveness of this Supplement, this
Supplement shall be deemed to be a part of and shall be subject to all of the
terms and conditions of the Security Agreement. The Pledgor shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders. SECTION 5. Governing Law. THIS SUPPLEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK. SECTION 6. Execution in
Counterparts. This Supplement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Exhibit C
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme251.jpg]
IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.
[NAME OF PLEDGOR] By: ___________________________ Name: Title: Exhibit C
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme252.jpg]
Acknowledged and Agreed to as of the date hereof: ADMINISTRATIVE AGENT: BMO
HARRIS BANK N.A. By: ___________________________ Name: Title:
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme253.jpg]
SCHEDULE I Additional Pledged Securities Exhibit C US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme254.jpg]
SCHEDULE 1 PLEDGED SECURITIES AND PLEDGED INSTRUMENTS US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme255.jpg]
SCHEDULE 2 INTELLECTUAL PROPERTY US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme256.jpg]
SCHEDULE 3 PLEDGOR INFORMATION US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme257.jpg]
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme258.jpg]
US-DOCS\117348706.6



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme259.jpg]
EXHIBIT H-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Credit Agreement, dated as of August 18, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”;
the terms defined therein being used herein as therein defined), by and among
Tutor Perini Corporation, a Massachusetts corporation (the “Borrower”), certain
Subsidiaries of the Borrower, the Lenders from time to time party thereto, and
BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Agreement and used herein shall have the meanings given to them in the
Agreement. [NAME OF LENDER] By: ________________________________ Name:
_____________________________ Title: ______________________________ Date:
_________________ _____, 20___ H-1 Form of U.S. Tax Compliance Certificates
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme260.jpg]
EXHIBIT H-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
made to that certain Credit Agreement, dated as of August 18, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”;
the terms defined therein being used herein as therein defined), by and among
Tutor Perini Corporation, a Massachusetts corporation (the “Borrower”), certain
Subsidiaries of the Borrower, the Lenders from time to time party thereto, and
BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement. [NAME OF PARTICIPANT] By:
________________________________ Name: _____________________________ Title:
______________________________ Date: _________________ _____, 20___ H-2 Form of
U.S. Tax Compliance Certificates US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme261.jpg]
EXHIBIT H-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Credit Agreement, dated as of August 18, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”;
the terms defined therein being used herein as therein defined), by and among
Tutor Perini Corporation, a Massachusetts corporation (the “Borrower”), certain
Subsidiaries of the Borrower, the Lenders from time to time party thereto, and
BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Lender with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Agreement and
used herein shall have the meanings given to them in the Agreement. [NAME OF
PARTICIPANT] By: ________________________________ Name:
_____________________________ Title: ______________________________ Date:
_________________ _____, 20___ H-3 Form of U.S. Tax Compliance Certificates
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme262.jpg]
EXHIBIT H-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Credit Agreement, dated as of August 18, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Tutor Perini
Corporation, a Massachusetts corporation (the “Borrower”), certain Subsidiaries
of the Borrower, the Lenders from time to time party thereto, and BMO Harris
Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. Pursuant
to the provisions of Section 3.01(e) of the Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Agreement and used herein shall have the meanings given to them in the
Agreement. [NAME OF LENDER] By: ________________________________ Name:
_____________________________ Title: ______________________________ H-4 Form of
U.S. Tax Compliance Certificates US-DOCS\117406551.2



--------------------------------------------------------------------------------



 
[exh101-tpcxcreditagreeme263.jpg]
Date: _________________ _____, 20___ G-5 Form of Security Agreement
US-DOCS\117406551.2



--------------------------------------------------------------------------------



 